Exhibit 10.31

EXECUTION COPY

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

TERMINATION AND TRANSITION AGREEMENT

THIS TERMINATION AND TRANSITION AGREEMENT (“Termination Agreement”) dated as of
November 8, 2012 (“Termination Effective Date”), is entered into between
XenoPort, Inc., a Delaware corporation having its principal place of business at
3410 Central Expressway, Santa Clara, CA 95051 (“XenoPort”), and Glaxo Group
Limited, a company existing under the laws of England and Wales, having its
registered office at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, England (“GSK”).

BACKGROUND

A. XenoPort has developed the Product (as hereinafter defined), which is a
Transported Prodrug™ of gabapentin, for the treatment of restless legs syndrome
(“RLS”) and the management of neuropathic pain (which includes post-herpetic
neuralgia (“PHN”) and diabetic peripheral neuropathy), and which is currently
marketed in the United States under the brand name “Horizant®” for the treatment
of moderate-to-severe primary RLS in adults and for the management of PHN in
adults;

B. The Parties (as hereinafter defined) entered into that certain Development
and Commercialization Agreement dated as of February 7, 2007, as amended by that
certain First Amendment to Development and Commercialization Agreement between
XenoPort and GSK, dated as of May 4, 2007 (“First Amendment”), and as further
amended by that certain Second Amendment to Development and Commercialization
Agreement between XenoPort and GSK, dated as of February 13, 2009 (“Second
Amendment”) (together with the First Amendment and the Second Amendment, the
“Original Agreement”), pursuant to which XenoPort granted to GSK certain rights
for the Product worldwide except for certain countries in Asia, and pursuant to
which GSK and XenoPort were to co-develop and, in certain cases,
co-commercialize the Product in the United States, all in accordance with the
Original Agreement;

C. The Original Agreement was subsequently superseded and replaced by that
certain Amended and Restated Development and Commercialization Agreement between
XenoPort and GSK, dated as of November 7, 2010 (“Restated Agreement”), pursuant
to which the Parties amended and restated the Original Agreement in its entirety
to provide, among other matters, the reversion to XenoPort of all rights for the
development and commercialization of the Product in all countries other than the
United States and the right to conduct and control activities relating to the
development of the Product for certain indications in the United States;

D. The Parties, and GlaxoSmithKline LLC and GlaxoSmithKline Holdings (Americas)
Inc. are currently parties to a litigation pertaining to GSK’s performance of
the Restated Agreement, filed in the United States District Court for the
Northern District of California (originally filed in Santa Clara County Superior
Court, Case No. 1-12-CV-21937), and the Parties are currently parties to a
declaratory judgment action pertaining to GSK’s performance of the Restated
Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

 

in the United States District Court for the District of Delaware and styled
XenoPort, Inc. v. Glaxo Group Limited, et al., Case No. CV 12-01544 EJD and
Glaxo Group Limited v. XenoPort, Inc. et al., Case No. 1:12-CV00225-GMS,
respectively (collectively, the “Litigation”); and

E. The Parties deem it to be in their best interests and to their mutual
advantage to settle and dismiss the Litigation and terminate the Restated
Agreement in its entirety, on the terms and conditions set forth in this
Termination Agreement and the Stock Purchase Agreement to be entered into
between XenoPort and GSK dated as of the Termination Effective Date (the “SPA”),
to provide, among other matters, the reversion to XenoPort of all rights with
respect to the Product, and for GSK to purchase certain shares of Common Stock
of XenoPort pursuant to the SPA.

NOW, THEREFORE, in consideration of all of the terms and conditions of this
Termination Agreement, the Parties agree as follows:

ARTICLE I

DEFINITIONS

The following capitalized terms will have the meanings set forth in this Article
I when used in this Termination Agreement.

1.1 “Accounts Receivable” shall mean all trade accounts receivable and other
similar rights to payment to GSK or its Affiliates from customers of GSK or its
Affiliates, including all trade accounts receivable representing amounts
receivable by GSK or its Affiliates, in each case with respect to Product sold
by or on behalf of GSK or its Affiliates on or prior to the Transition Period
End Date.

1.2 “ADAP” shall have the meaning set forth in Section 5.5(h) of this
Termination Agreement.

1.3 “Additional Transferred Asset” shall have the meaning set forth in
Section 3.6(c) of this Termination Agreement.

1.4 “Additional Licensed Asset” shall have the meaning set forth in
Section 3.6(c) of this Termination Agreement.

1.5 “Affiliate” of a Party shall mean any Person that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such Party, as the case may be, for as long as such control
exists. As used in this Section 1.5, “control” shall mean: (a) to possess,
directly or indirectly, the power to direct the management and policies of such
Person, whether through ownership of voting securities or by contract relating
to voting rights or corporate governance; or (b) direct or indirect beneficial
ownership of at least fifty percent (50%) (or such lesser percentage that is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital in such Person.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 2 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.6 “AMP” shall have the meaning set forth in Section 5.5(a) of this Termination
Agreement.

1.7 “Ancillary Agreements” shall have the meaning set forth in Section 3.5(c) of
this Termination Agreement.

1.8 “API” shall mean the gabapentin enacarbil active pharmaceutical ingredient
used in the manufacture of Product.

1.9 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidances, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including the NDA) of, from
or agreed to with any court, arbitrator, Regulatory Authority or governmental
agency or authority having jurisdiction over or related to the subject item. In
addition, with respect to either Party, Applicable Laws shall include the
obligations of any corporate integrity agreement entered into by such Party with
the Office of Inspector General of the Department of Health and Human Services,
during the term of such obligations.

1.10 “Artwork” shall have the meaning set forth in Section 4.5(e) of this
Termination Agreement.

1.11 “Assignment and Assumption Agreement” shall mean the assignment and
assumption agreement, a form of which is attached hereto as Exhibit 1.11.

1.12 “Assumed Liabilities” shall have the meaning set forth in Section 3.7(b) of
this Termination Agreement.

1.13 “Auditor” shall have the meaning set forth in Section 5.11(c) of this
Termination Agreement.

1.14 “Bill of Sale” shall mean the bill of sale, a form of which is attached
hereto as Exhibit 1.14.

1.15 “Bulk Manufacturer” shall have the meaning set forth in Section 5.13 of
this Termination Agreement.

1.16 “Bulk Product” shall mean tablets containing, as and if applicable, 300mg
or 600mg of gabapentin enacarbil, bulk packaged into large-scale intermediate
containers (e.g., fiber drums) for use in the manufacture of commercial Product.

1.17 “Business Day(s)” shall mean a day (other than a Saturday or Sunday) on
which banks are open for business in the State of Delaware but excluding each
day in the period between December 24 and January 1 (inclusive) in any year.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 3 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.18 “cGMPs” shall mean the then-current requirements for current good
manufacturing practices set forth in the United States Code of Federal
Regulations 21 CFR Parts 210 and 211, and all related rules, regulations,
guidance and regulatory requirements, together with the ICH Guidelines
applicable to the manufacture, storage, transportation and testing of
pharmaceutical drug products.

1.19 “Chargeback Contracts” shall have the meaning set forth in Section 5.8(b)
of this Termination Agreement.

1.20 “Chargeback Product Termination Date” shall have the meaning set forth in
Section 5.8(b) of this Termination Agreement.

1.21 “Claims” shall mean any and all claims, actions, causes of action, demands,
costs, grievances, duties, obligations, rights, counterclaims, debts, damages,
losses, liabilities, judgments, and charges of whatever nature, whether known or
unknown, including but not limited to, claims asserted in the Litigation or that
could have been asserted in the Litigation.

1.22 “CMS” shall have the meaning set forth in Section 5.5(b) of this
Termination Agreement.

1.23 “Commercialization Transition Plan” shall have the meaning set forth in
Section 4.4(a) of this Termination Agreement.

1.24 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources consistent with the usual practice followed by a Party in the exercise
of reasonable business discretion relating to other pharmaceutical products
owned by it or to which it has exclusive rights, which is of similar market
potential and at a similar stage in development or product life, taking into
account issues of patent coverage, safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the profitability of the products
(including, without limitation, pricing and reimbursement status achieved), and
other relevant factors, including without limitation technical, legal,
scientific, and/or medical factors.

1.25 “Completion” shall mean, with respect to the Low Dose Study, GSK’s delivery
of the second draft of the clinical study report to XenoPort as set forth under
Section 4.3(a)(i), and with respect to each Ongoing Study other than the Low
Dose Study, GSK’s delivery to XenoPort of a copy of the manuscript with respect
to such Ongoing Study.

1.26 “Compound” shall mean that certain compound, referred to as gabapentin
enacarbil, the structure of which is set forth on Schedule 1.26, and all esters,
hydrates, metabolites [… * …]salts, solvates, isomers and/or mixtures of isomers
thereof.

1.27 “Confidential Information” shall have the meaning set forth in Section 8.1
of this Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 4 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.28 “Contracts” shall mean any contract, agreement or instrument, including,
without limitation, supply contracts, market research agreements, ad agency
agreements, quality agreements, clinical trial agreements, licenses, sale
orders, bids, understandings or commitments, customer agreements, managed care
agreements, distributor agreements, agreements with healthcare professionals,
subcontracts or conditional sales agreements.

1.29 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of the tangible and intangible assets of a Party
(including, without limitation, intellectual property rights), shall mean that
such Party or its Affiliate owns or possesses rights sufficient to assign, or
grant the applicable license under or to such tangible or intangible assets, as
provided herein without violating the terms of an agreement with a Third Party.

1.30 “Coverage Gap Program” shall have the meaning set forth in Section 5.5(a)
of this Termination Agreement.

1.31 “Data” shall mean any and all research data, pharmacology data, preclinical
data, clinical data and/or all regulatory documentation, manufacturing data,
quality data, information and submissions pertaining to, or made in association
with, a Regulatory Filing for, a pharmaceutical product.

1.32 “DDR” shall have the meaning set forth in Section 5.5(b) of this
Termination Agreement.

1.33 “Development Plan” shall have the meaning set forth in Section 4.3(a)(i) of
this Termination Agreement.

1.34 “Dispute” shall have the meaning set forth in Section 10.1 of this
Termination Agreement.

1.35 “Direct Customer Contracts” shall have the meaning set forth in
Section 5.8(c) of this Termination Agreement.

1.36 “Distributor Invoice” shall have the meaning set forth in Section 5.8(b) of
this Termination Agreement.

1.37 “Domain Name(s)” shall mean any Internet domain names, whether in the form
of an address for use in electronic mail transfer, a Universal Resource Locator
(URL), a file transfer protocol (FTP) location, or other form suitable for
specifying the location of an electronic data file over a distributed computer
network, together with all translations, adaptations, derivations and
combinations thereof.

1.38 “Domain Name Assignment Agreement” shall mean the domain name assignment
agreement, a form of which is attached hereto as Exhibit 1.38.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 5 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.39 “Equipment” shall have the meaning set forth in Section 5.13 of this
Termination Agreement.

1.40 “Excluded Assets” shall have the meaning set forth in Section 3.4(c).

1.41 “Excluded GSK Contracts” shall mean, subject to Sections 3.6(b) and 4.2(a)
below, (i) any GSK Contracts between GSK and its Affiliates (i.e., inter-company
agreements); (ii) any GSK Contracts between GSK or its Affiliate and a Third
Party that relate (but not solely) to Compound or Product; (iii) any GSK
Contracts between GSK or its Affiliate and a Third Party that solely relate to
the Compound or Product but cannot be assigned by GSK or its Affiliate without
such Third Party’s prior consent; and (iv) any other GSK Contracts so identified
by GSK. The Excluded GSK Contracts referenced in (ii), (iii) and (iv) are
identified on Schedule 1.41.

1.42 “Excluded GSK Inventory” shall mean the Inventory identified on
Schedule 1.42, which specifies certain quantities of API that will be excluded
from the Inventory transferred to XenoPort under this Termination Agreement.

1.43 “Excluded GSK Know-How” shall mean (i) any internal policies, processes and
procedures used by GSK or its Affiliates from time to time prior to or after the
Termination Effective Date that relate to the discovery, development,
commercialization, promotion, marketing, sale, pricing and/or distribution of a
pharmaceutical product; (ii) any internal policies and procedures used by GSK or
its Affiliates from time to time prior to or after the Termination Effective
Date that relate to the manufacture of a pharmaceutical product; and (iii) other
GSK Know-How as identified on Schedule 1.43.

1.44 “Expired GSK Contracts” shall mean all Contracts between GSK or its
Affiliate and a Third Party, which are solely related to the development,
manufacture, marketing or commercialization of Compound or Product in the
Territory and which have expired or been terminated prior to the Transition
Period End Date, but under which GSK or its Affiliates have post-termination
rights or obligations.

1.45 “FDA” shall mean the U.S. Food and Drug Administration, or any successor
entity thereto performing similar functions.

1.46 “Final Transferred GSK Inventory Quantities” shall have meaning set forth
in Section 4.2(f)(i)(A).

1.47 “Financial Information” shall mean all financial information solely
relating to Compound or Product in the Territory that is Controlled by GSK or
its Affiliates during the Original and Restated Term and/or the Transition
Period, as identified in Schedule 1.47.

1.48 “Finished Product” shall have the meaning set forth in Section 5.4(a) of
this Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 6 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.49 “Firm Order” shall have the meaning set forth in Section 4.5(a) of this
Termination Agreement.

1.50 “First Amendment” shall have the meaning set forth in paragraph B in the
preamble of this Termination Agreement.

1.51 “FSS” shall mean federal supply schedule.

1.52 “Governmental Price Reports” shall have the meaning set forth in
Section 5.5(a) of this Termination Agreement.

1.53 “GSK” shall have the meaning set forth in the preamble of this Termination
Agreement.

1.54 “GSK Contracts” shall mean all Contracts in effect as of the Transition
Period End Date to which GSK or its Affiliate is a party and which are related
to the development, manufacture, marketing or commercialization of Compound or
Product in or for the Territory, including all supply arrangements (including
all related quality contracts) for Compound or Product (or any raw and pack
materials, supplies and packaging materials therefor) and all clinical trial
arrangements (including for the Ongoing Studies) for Compound or Product.

1.55 “GSK Distribution Center” shall mean the distribution center owned by GSK
and located in Richmond, Virginia.

1.56 “GSK Indemnitees” shall have the meaning set forth in Section 9.1 of this
Termination Agreement.

1.57 “GSK Housemarks” shall have the meaning set forth in Section 4.2(i) of this
Termination Agreement.

1.58 “GSK Housemarks License” shall have the meaning set forth in Section 4.2(i)
of this Termination Agreement.

1.59 “GSK Know-How” shall mean all Know-How relating to Compound or Product
(including Financial Information) that are Controlled by GSK or its Affiliates
and that prior to (i) the Transition Period End Date or (ii) the Completion of
the Ongoing Studies (but only with respect to such Know-How arising out of the
conduct of the Ongoing Studies) or (iii) the Supply Term (but only with respect
to such Know-How arising out of the conduct of the manufacture and supply of
Product during the Supply Term), were used in the development, manufacture or
commercialization of Compound or Product in or for the Territory.

1.60 “GSK Patents” shall mean all Patents Controlled by GSK or its Affiliates
and that, prior to (i) the Transition Period End Date, or (ii) the Completion of
the Ongoing Studies (but only with respect to such Patents arising out of the
conduct of the Ongoing Studies) or (iii) the Supply Term (but only with respect
to such Patents arising out of the conduct of the manufacture and supply of
Product during the Supply Term), are used in the development, manufacture or
commercialization of Compound or Product.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 7 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.61 “GSK Safety Agreement” shall have the meaning set forth in Section 4.9 of
this Termination Agreement.

1.62 “GSK’s Applicable Policies and Procedures” shall mean the then current
applicable provisions of the policies or procedures of GSK in effect from time
to time.

1.63 “HCERA” shall have the meaning set forth in Section 5.5(a) of this
Termination Agreement.

1.64 “Know-How” shall mean all scientific, medical, technical, marketing,
regulatory, manufacturing and other information, including Data and inventions
for which no patent application has been filed.

1.65 “Improvement(s)” shall mean any inventions made by or under authority of a
Party during the Original and Restated Term or Transition Period, and with
respect to GSK, after the Transition Period with respect to the Ongoing Studies
or manufacture and supply of Product during the Supply Term, in connection with
manufacture, development and/or commercialization of Product and that solely
relates, or was invented in the course of activities primarily directed, to
Compound or Product, or the manufacture, storage, transport, use or formulation
thereof.

1.66 “Indemnitee” shall have the meaning set forth in Section 9.3 of this
Termination Agreement.

1.67 “Indemnitor” shall have the meaning set forth in Section 9.3 of this
Termination Agreement.

1.68 “Interim Supply Notice” shall have the meaning set forth in Section 4.5 of
this Termination Agreement.

1.69 “Inventory” shall mean API and related starting/intermediate material (if
any), in each case, Controlled by GSK or its Affiliates directly relating to the
manufacture and supply of Compound or Product, including, without limitation,
clinical supplies (to the extent such clinical supplies are transferable under
Applicable Laws). An initial schedule of the Inventory as of the Termination
Effective Date (excluding the Excluded Inventory) is attached hereto as Schedule
1.69; provided that a list of clinical supplies shall be included in the
Schedule 1.69 within thirty (30) Business Days.

1.70 “Inventory Transfer Date” shall have the meaning set forth in
Section 4.2(f)(ii) of this Termination Agreement.

1.71 “JAMS” shall have the meaning set forth in Section 10.2 of this Termination
Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 8 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.72 “Labels and/or Labeling” shall mean all labels and other written, printed
or graphic matter on the Product or any container, carton or wrapper or other
packaging utilized with the Product, or any written material accompanying the
Product, including, without limitation, packaging inserts or outserts or medical
information guides.

1.73 “Liabilities” shall have the meaning set forth in Section 9.1 of this
Termination Agreement.

1.74 “Licensed Assets” shall have the meaning set forth in Section 3.2(a) of
this Termination Agreement.

1.75 “Licensed GSK Know-How” shall mean all GSK Know-How other than the
Transferred GSK Know-How and the Excluded GSK Know-How. Licensed GSK Know-How
shall include any Additional Transferred Asset that is identified as Transferred
GSK Know-How after the Termination Effective Date pursuant to Section 3.6 below
before such Additional Transferred Asset is assigned and transferred from GSK to
XenoPort pursuant to Section 3.6 below.

1.76 “Licensed GSK Patents” shall mean all GSK Patents other than the
Transferred GSK Patents that claim an Improvement. The Licensed GSK Patents are
identified on Schedule 1.76.

1.77 “Limited API” shall have the meaning set forth in Section 4.2(f)(vii) of
this Termination Agreement.

1.78 “Litigation” shall have the meaning set forth in paragraph D in the
preamble of this Termination Agreement.

1.79 “Low Dose Study” shall have the meaning set forth in Section 4.3(a)(i) of
this Termination Agreement.

1.80 “Manufacturing Technology Transfer Plan” shall have the meaning set forth
in Section 4.6 of this Termination Agreement.

1.81 “Material Adverse Effect” shall mean a [… * …] materially adverse effect on
[… * …] but shall exclude any [… * …]

1.82 “MDRP” shall mean the Medicaid Drug Rebate Program.

1.83 “NDA” shall mean a New Drug Application or supplemental New Drug
Application as defined in Title 21 of the U.S. Code of Federal Regulations,
Section 314.50, et seq., which is filed with the FDA in order to gain the FDA’s
approval to commercialize a pharmaceutical product in the United States for the
indications set forth in the New Drug Application or supplemental New Drug
Application.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 9 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.84 “NDC” shall mean the National Drug Code, as such term is used in the United
States Federal Food, Drug and Cosmetic Act, as amended from time to time,
including all regulations promulgated thereunder.

1.85 “New Safety Agreement” shall have the meaning set forth in Section 4.9 of
this Termination Agreement.

1.86 “Non-Assignable Contract” shall have the meaning set forth in
Section 4.2(a)(ii) of this Termination Agreement.

1.87 “Non-Assigned Contract” shall have the meaning set forth in
Section 4.2(a)(iii) of this Termination Agreement.

1.88 “Non-Transferred GSK Know-How” shall have the meaning set forth in
Section 4.2(c) of this Termination Agreement.

1.89 “On-Going Stability Studies” shall have the meaning set forth in
Section 5.14(a) of this Termination Agreement.

1.90 “Ongoing Studies” shall mean those studies identified on Schedule 1.90,
which includes the Low Dose Study.

1.91 “Original Agreement” shall have the meaning set forth in paragraph B in the
preamble of this Termination Agreement.

1.92 “Party” shall mean XenoPort or GSK individually, and “Parties” shall mean
XenoPort and GSK collectively.

1.93 “Patent(s)” shall mean any patented and unpatented inventions (including,
inventions in patent applications for which claims have been filed and
inventions in patent applications for which no claims have been filed; whether
patentable or unpatentable and whether or not reduced to practice) and any
patents and patent applications, together with all additions, divisions,
continuations, continuations-in-part, substitutions, reissues, re-examinations,
extensions, registrations, patent term extensions, supplemental protection
certificates, renewals and foreign counterparts of any of the foregoing.

1.94 “Patent Assignment Agreement” shall mean the patent assignment agreement, a
form of which is attached hereto as Exhibit 1.94.

1.95 “Permitted GSK Publications” shall have the meaning in Section 4.3(c) of
this Termination Agreement.

1.96 “Person” shall mean any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust or other entity, or any
government or regulatory administrative or political subdivision or agency,
department or instrumentality thereof.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 10 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.97 “PHN” shall have the meaning set forth in paragraph A in the preamble of
this Termination Agreement.

1.98 “PHS” shall mean the U.S. Public Health Service.

1.99 “PPACA” shall have the meaning set forth in Section 5.5(a) of this
Termination Agreement.

1.100 “Product” shall mean any pharmaceutical product containing a Compound,
alone or in combination with one or more other active pharmaceutical
ingredients, in any dosage form or formulation, including, as and if applicable,
the 300 mg and 600 mg extended-release tablet formulations.

1.101 “Product Event” shall have the meaning set forth in Section 4.4(c) of this
Termination Agreement.

1.102 “Promotional Material(s)” shall mean all written, printed, video or
graphic advertising, promotional, educational and communication materials (other
than the labeling for the Product) used solely for the marketing, advertising,
promotion and sale of the Product in the Territory.

1.103 “Promotional Sample Inventory” shall mean the Product packaged as samples
for use in the promotion of the Product in the Territory and maintained at the
GSK Distribution Center, which will be identified on Schedule 1.103 as of the
Transition Period End Date.

1.104 “Quality Agreement” shall have the meaning set forth in Section 4.4(d) of
this Termination Agreement.

1.105 “Rebate Contracts” shall have the meaning set forth in Section 5.8(a) of
this Termination Agreement.

1.106 “Regulatory Authority” shall mean the FDA, or any court, administrative
agency or commission or other federal, state, or local governmental authority,
body or other instrumentality with authority over the development, manufacture
or commercialization of Compound or Product in the Territory, or any such
instrumentality with similar authority in any other jurisdiction.

1.107 “Regulatory Filing(s)” shall mean any approvals, licenses, registrations,
submissions, authorizations and related documentation and correspondence made to
or received from a Regulatory Authority in a country necessary for the
development, manufacture or commercialization of a pharmaceutical product.

1.108 “Released Matters” shall have the meaning set forth in Section 2.2 of this
Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 11 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.109 “Restated Agreement” shall have the meaning set forth in paragraph C in
the preamble of this Termination Agreement.

1.110 “Retained Inventory Quantities” shall have the meaning set forth in
Section 4.2(f)(i)(B).

1.111 “Retained Liabilities” shall have the meaning set forth in Section 3.7(a)
of this Termination Agreement.

1.112 “RLS” shall have the meaning set forth in paragraph A in the preamble of
this Termination Agreement.

1.113 “RLS Horizant Approval Letter” shall have the meaning set forth in
Section 4.3(a)(i) of this Termination Agreement.

1.114 “Rules” shall have the meaning set forth in Section 10.3 of this
Termination Agreement.

1.115 “Safety Data Exchange Transfer Plan” shall have the meaning set forth in
Section 4.9 of this Termination Agreement.

1.116 “Second Amendment” shall have the meaning set forth in paragraph B in the
preamble of this Termination Agreement.

1.117 “Social Security Act” shall have the meaning set forth in Section 5.5(a)
of this Termination Agreement.

1.118 “SPA” shall have the meaning set forth in paragraph E in the preamble of
this Termination Agreement. A form of the SPA is attached hereto as Exhibit
1.118.

1.119 “SPAP” shall have the meaning set forth in Section 5.5(h) of this
Termination Agreement.

1.120 “Specifications” shall mean the specifications for Product set forth on
Schedule 1.120.

1.121 “Stability Program Transfer” shall have the meaning set forth in
Section 5.14 of this Termination Agreement.

1.122 “Supply Agreement” shall have the meaning set forth in Section 4.5 of this
Termination Agreement.

1.123 “Supply Term” shall have the meaning set forth in Section 4.5 of this
Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 12 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.124 “Termination Agreement” shall have the meaning set forth in the preamble
of this Termination Agreement.

1.125 “Termination Effective Date” shall have the meaning set forth in the
preamble of this Termination Agreement.

1.126 “Territory” shall mean the United States.

1.127 “Third Party” shall mean any Person other than XenoPort, GSK and their
respective Affiliates.

1.128 “Third Party Claim” shall have the meaning set forth in Section 9.1 of
this Termination Agreement.

1.129 “Tolled API” shall have the meaning set forth in Section 4.2(h)(i) of this
Termination Agreement.

1.130 “Trademark(s)” shall mean any registered and unregistered trademarks,
trade names, service marks, service names, trade dress, logos, and slogans,
whether registered or unregistered, and the goodwill associated therewith,
together with any registrations and applications for registration thereof, and
intellectual property rights residing in the foregoing, including copyrights and
design rights.

1.131 “Trademark Assignment Agreement” shall mean the trademark assignment
agreement, a form of which is attached hereto as Exhibit 1.131.

1.132 “Transfer Taxes” shall have the meaning set forth in Section 3.4(d) of
this Termination Agreement.

1.133 “Transferred Assets” shall have the meaning set forth in Section 3.4(a) of
this Termination Agreement.

1.134 “Transferred Contract Recovery Rights” shall have the meaning set forth in
Section 3.7(a) of this Termination Agreement.

1.135 “Transferred GSK Contracts” shall mean all GSK Contracts, other than the
Excluded GSK Contracts and Expired GSK Contracts, that are solely related to
Compound or Product in or for the Territory and can be assigned by GSK or its
Affiliate without a Third Party’s prior consent (or for which such consent to
assignment from the applicable counterparty has been obtained), subject to
Section 3.6(b), as identified on Schedule 1.135.

1.136 “Transferred GSK Domain Names” shall mean the Domain Names Controlled by
GSK or its Affiliates as of the Termination Effective Date that relate to or are
used with Compound and Product or related to RLS or PHN (but excluding any GSK
Housemarks), as identified on Schedule 1.136.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 13 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.137 “Transferred GSK Inventory” shall mean the Inventory existing as of the
Inventory Transfer Date (excluding Excluded GSK Inventory), which will be
identified on Schedule 1.137 as of the Inventory Transfer Date as provided in
Section 4.2(f)(i)(A).

1.138 “Transferred GSK Know-How” shall mean all GSK Know-How, other than the
Excluded GSK Know-How, solely related to the Compound or Product in or for the
Territory, as identified on Schedule 1.138.

1.139 “Transferred GSK Patents” shall mean all GSK Patents primarily related to
the manufacture, use and/or sale of Compound, Product or Improvements Controlled
by GSK or its Affiliates, as identified on Schedule 1.139.

1.140 “Transferred GSK Promotional Materials” shall mean all Promotional
Materials Controlled by GSK or its Affiliate in the Territory, as identified on
Schedule 1.140. For the avoidance of doubt, the Transferred GSK Promotional
Materials shall not include or be deemed to include any rights in or to the GSK
Housemarks.

1.141 “Transferred GSK Regulatory Filings” shall mean all Regulatory Filings
solely related to the Compound or Product in the Territory Controlled by GSK or
its Affiliates, as identified on Schedule 1.141.

1.142 “Transferred GSK Trademarks” shall mean all Trademarks Controlled by GSK
or its Affiliates that relate to or are or were used with Compound or Product,
prior to the Transition Period End Date (but excluding any rights in and to the
Transferred GSK Promotional Materials), as identified on Schedule 1.142.

1.143 “Transition Period” shall mean the period commencing on the Termination
Effective Date and ending on the Transition Period End Date.

1.144 “Transition Period End Date” shall have the meaning set forth in
Section 4.1 of this Termination Agreement.

1.145 “Transfer Taxes” shall have the meaning set forth in Section 3.4(d) of
this Termination Agreement.

1.146 “Transition Team” shall have the meaning set forth in Section 4.7 of the
Termination Agreement.

1.147 [… * …]

1.148 “United States” or “U.S.” shall mean the fifty (50) states of the United
States of America and the District of Columbia and the territories of the United
States of America.

1.149 “VA” shall have the meaning set forth in Section 5.5(c) of this
Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 14 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.150 [… * …]

1.151 “WAC” shall have the meaning set forth in Section 5.5(f) of this
Termination Agreement.

1.152 “XenoPort” shall have the meaning set forth in the preamble of this
Termination Agreement.

1.153 “XenoPort Indemnitees” shall have the meaning set forth in Section 9.2 of
this Termination Agreement.

1.154 “XenoPort Know-How” shall mean all Know-How relating to Compound or
Product, in each case, that are Controlled by XenoPort or its Affiliates as of
the Termination Effective Date or during the Transition Period. For the
avoidance of doubt, all Transferred GSK Know-How and Transferred Regulatory
Filings shall be deemed to be included in XenoPort Know-How as of and after the
Termination Effective Date.

1.155 “XenoPort Patents” shall mean all Patents owned or Controlled by XenoPort
that relate to the manufacture, use and/or sale of the Compound and Product. For
the avoidance of doubt, all Transferred GSK Patents shall be deemed to be
included in XenoPort Patents on and after the Termination Effective Date.

1.156 “XenoPort Trademarks” shall mean all Trademarks owned or Controlled by
XenoPort that relate to or are used with the Compound and Product, including the
tradenames, logos, brands, corporate names or similar items used by XenoPort or
its Affiliates. For the avoidance of doubt, all Transferred GSK Trademarks shall
be deemed to be included in XenoPort Trademarks as of and after the Termination
Effective Date.

1.158 “300mg Product” shall have the meaning set forth in Section 4.11 of this
Termination Agreement.

ARTICLE II

TERMINATION; RELEASE; DISMISSAL

2.1 Termination. On the terms set forth in this Termination Agreement, the
Restated Agreement is hereby terminated in its entirety as of the Termination
Effective Date, and shall be of no further force and effect from and after the
Termination Effective Date. Notwithstanding any provision to the contrary in the
Restated Agreement, including, without limitation, Section 15.5 of the Restated
Agreement, no provisions of the Restated Agreement shall be deemed to survive or
have any further force or effect. For clarity, and without limiting the
foregoing, all licenses and rights granted by XenoPort to GSK under the Restated
Agreement (including the licenses and rights granted by XenoPort to GSK pursuant
to Sections 2.1 and 2.2 of the Restated Agreement) with respect to all Compound
and Product (including all licenses in the Territory, and licenses to make or
have made outside the Territory) shall terminate immediately, and all such
licenses and rights with

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 15 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

respect to all Compound and Product shall revert back to XenoPort. GSK will have
the limited license set forth in Section 3.1 below to conduct the activities set
forth in ARTICLE IV of this Termination Agreement. Except as set forth in this
Termination Agreement (or the Supply Agreement, if entered into by the Parties),
GSK shall have no rights or obligations with respect to any Compound or Product.
Further, all of XenoPort’s rights to co-promote the Product as set forth in
Section 5.2 of the Restated Agreement shall terminate immediately and XenoPort
shall have no right to co-promote or otherwise commercialize the Product during
the Transition Period.

2.2 Release. Except with respect to the obligations created by, acknowledged in
or arising out of this Termination Agreement, each Party does hereby for itself
and its respective legal predecessors, successors and assigns, and its
Affiliates (as to GSK, including without limitation GlaxoSmithKline LLC and
GlaxoSmithKline Holdings (Americas) Inc.), and each of their respective current
and former trustees, officers, directors, employees, agents, attorneys and
representatives, unconditionally releases, covenants not to sue, and absolutely
and forever discharges the other Party, together with its respective legal
predecessors, successors and assigns, and its Affiliates, and each of their
respective current and former trustees, officers, directors, employees, agents,
attorneys, and representatives, from any and all Claims relating to the Restated
Agreement (including the Original Agreement), other than Claims based upon this
Termination Agreement, whether known or unknown, anticipated or unanticipated,
whether at law or in equity, which either Party may have or claim to have
against the other Party or the other Persons identified above in the past, now
or at any time in the future relating to the Restated Agreement (including the
Original Agreement), other than Claims based upon this Termination Agreement,
including any and all claims for attorneys’ fees and costs (all of which are
hereinafter referred to as and included within the “Released Matters”). It is
the intention of the Parties in executing this Termination Agreement that this
Termination Agreement will be effective as a full and final accord and
satisfaction and mutual general release of and from all Released Matters.

2.3 Unknown Claims. In furtherance of the intentions set forth herein, each of
the Parties acknowledges that it is familiar with Section 1542 of the Civil Code
of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each Party expressly waives and relinquishes any right or benefit which it has
or may have under Section 1542 of the Civil Code of the State of California and
any and all provisions, rights and benefits to similar effect conferred by any
law of any state or territory of the United States or foreign country or
principle of common or civil law. In connection with such waiver and
relinquishment, each of the Parties acknowledges that it is aware that it or its
attorneys or accountants may hereafter discover claims or facts in addition to
or different from those which it now knows or believes to exist with respect to
the subject matter of this Termination Agreement or the other Party hereto, but
that it is its intention hereby fully, finally and forever to settle and release
all of the Released Matters,

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 16 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

disputes and differences known or unknown, suspected or unsuspected, which now
exist, may exist or heretofore have existed between the Parties, except as
otherwise expressly provided. In furtherance of this intention, the releases
herein given will be and remain in effect as full and complete mutual releases
notwithstanding the discovery or existence of any such additional or different
claim or fact.

2.4 Dismissal. Within five (5) business days after the Termination Effective
Date, the Parties shall cause to be completed, executed and filed with the
United States District Court for the Northern District of California and with
the United States District Court for the District of Delaware, stipulations for
dismissal with prejudice of the Litigation consistent with this Termination
Agreement and in the forms attached hereto as Exhibit 2.4A and Exhibit 2.4B,
respectively.

ARTICLE III

LICENSE GRANTS; STOCK PURCHASE; TRANSFER OF ASSETS

3.1 License Grant to GSK.

(a) Subject to the terms and conditions of this Termination Agreement, XenoPort
hereby grants to GSK the following licenses, with the right to grant sublicenses
as provided in Section 3.1(b) below, under the XenoPort Patents, XenoPort
Know-How and XenoPort Trademarks: (i) an exclusive license during the Transition
Period to sell, market, distribute and otherwise commercialize Product in the
Territory pursuant to Section 4.4, including developing Promotional Materials
for use by GSK or its Affiliates in such commercialization of the Product in the
Territory; (ii) a non-exclusive license solely for the purposes of permitting
GSK to (i) perform other activities under ARTICLE IV below for the applicable
periods described therein, including (A) using the Product in the Ongoing
Studies as provided in Section 4.3(a), and (B) making, having made and importing
Product for the Territory solely for sale by GSK pursuant to Section 4.4, use in
Ongoing Studies pursuant to Section 4.3(a), inclusion in Inventory sold to
XenoPort hereunder, [… * …] or for sale to XenoPort under the terms of the
Supply Agreement; and (iii) a non-exclusive license to continue selling and
distributing Product under GSK’s patient assistance programs as permitted under
Section 5.8(d) during the time period described therein and distributing
Products in accordance with Section 4.4(g) during the time period described
therein.

(b) GSK shall have the right to sublicense its rights under the license granted
in Section 3.1(a) above: (i) to its Affiliates; and (ii) to Third Parties to
permit such Third Parties to provide services to and on behalf of GSK relating
to the manufacturing or development of the Product solely as provided herein; in
each case of (i) and (ii), without the consent of XenoPort. GSK may sublicense
its rights as provided in this Section 3.1(b) to Affiliates solely for so long
as such Person remains an Affiliate. GSK and its Affiliates shall be responsible
for any actions of its sublicensees in exercising the rights under a sublicense
of rights granted by XenoPort and its Affiliates under this Termination
Agreement to the same extent as if such actions had been undertaken by GSK
itself or its Affiliates.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 17 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.2 License Grant to XenoPort.

(a) GSK hereby grants to XenoPort a worldwide license, with the right to grant
and authorize sublicenses as provided in Section 3.2(c) below, under the
Licensed GSK Patents and the Licensed GSK Know-How (collectively, the “Licensed
Assets”) to make, have made, use, develop, import, offer for sale, sell,
distribute, market, promote and otherwise exploit Compound and Product. The
foregoing license shall be non-exclusive, perpetual and irrevocable; provided,
however, that during the period from the Termination Effective Date to the
Transition Period End Date, the foregoing licenses shall be subject to the
covenants of XenoPort set forth in Sections 4.4(f) and 7.2(a) below.

(b) GSK hereby grants to XenoPort a non-exclusive license, with the right to
grant and authorize sublicenses as provided in Section 3.2(c) below under GSK’s
rights and its Affiliate’s rights in the Transferred GSK Promotional Materials
(including any copyrights therein, but excluding any rights in the GSK
Housemarks), to prepare Promotional Materials not containing the GSK Housemarks
(which Promotional Materials may otherwise be based, in whole or part, on the
Transferred GSK Promotional Materials, in XenoPort’s discretion), and to use,
reproduce, modify, and distribute such Promotional Materials and derivatives
thereof in connection with the manufacture, use, development, importation, offer
for sale, sale, distribution, marketing, promotion and other exploitation of
Compound and Product. The foregoing license shall expire upon the assignment and
transfer of such rights in the Transferred GSK Promotional Materials from GSK to
XenoPort pursuant to Sections 3.5, 3.6, and 3.7 below and shall be subject to
GSK’s exclusive right to commercialize, promote, market and sell the Product in
the Territory during the Transition Period as set forth in Section 4.4 below and
the covenants of XenoPort set forth in Sections 4.4(f) and 7.2(a) below.

(c) XenoPort shall have the right to grant and authorize sublicenses under the
licenses granted under Sections 3.2(a) and 3.2(b) above, without the consent of
GSK, to its Affiliates and Third Parties. XenoPort and its Affiliates shall be
responsible for any actions of its sublicensees in exercising the rights under a
sublicense of rights granted by GSK and its Affiliates under this Termination
Agreement to the same extent as if such actions had been undertaken by XenoPort
itself or its Affiliates.

3.3 Stock Purchase Agreement. Contemporaneously with the execution of this
Termination Agreement, GSK and XenoPort shall enter into the SPA pursuant to
which GSK shall purchase from XenoPort certain shares of common stock of
XenoPort.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 18 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.4 Assignment of Transferred Assets.

(a) Subject to GSK’s license rights as set forth in Section 3.1 of this
Termination Agreement, GSK shall convey, transfer and assign (or cause its
Affiliates to convey, transfer and assign) to XenoPort all right, title and
interest in and to the following (collectively, the “Transferred Assets”):

(i) on the Termination Effective Date, Transferred GSK Know-How;

(ii) on the Termination Effective Date, Transferred GSK Regulatory Filings;

(iii) on the Termination Effective Date, Transferred GSK Domain Names;

(iv) on the Termination Effective Date, Transferred GSK Trademarks;

(v) on the Termination Effective Date, Transferred GSK Patents;

(vi) on the Transition Period End Date, Transferred GSK Contracts;

(vii) on the Transition Period End Date, Transferred GSK Promotional Materials;

(viii) on the Transition Period End Date, the Promotional Sample Inventory; and

(ix) on the Inventory Transfer Date, the Transferred GSK Inventory.

(b) On the Transition Period End Date, GSK shall convey, transfer and assign (or
cause its Affiliates to convey, transfer and assign) to XenoPort all right,
title and interest in and to any Additional Transferred Asset not conveyed by
GSK to XenoPort as set forth in Section 3.4(a) above, as further set forth under
Section 3.6 below. Further, upon the Completion of each Ongoing Study and upon
the end of the Supply Term, GSK shall convey, transfer and assign (or cause its
Affiliates to convey, transfer and assign) to XenoPort all right, title and
interest in and to any Additional Transferred Asset arising out of or identified
in connection with the conduct of the applicable Ongoing Study or the
manufacture and supply of Product during the Supply Term, respectively, as
further set forth under Section 3.6 below.

(c) All properties, assets, and rights of GSK not specifically listed and
identified in Section 3.4(a) above, including without limitation, any Accounts
Receivable, Excluded GSK Contracts, Expired GSK Contracts (except as otherwise
provided in Sections 3.6(b) and 4.2(a)), Excluded GSK Inventory and Excluded GSK
Know-How (collectively, the “Excluded Assets”) are excluded from the Transferred
Assets and shall not be conveyed, transferred or otherwise assigned by GSK or
its Affiliates (and GSK and its Affiliates shall have no obligation hereunder to
convey, transfer or otherwise assign) to XenoPort or any of its Affiliates.
Further, neither XenoPort nor its

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 19 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Affiliates shall have any right, title or interest in or to any of the Excluded
Assets. For the avoidance of doubt, XenoPort shall not assume or be responsible
or liable for any debts, losses, damages, liabilities and obligations associated
with the Excluded Assets.

(d) All transfer, documentary, sales, use, valued-added, gross receipts, stamp,
registration or other similar transfer taxes (collectively, “Transfer Taxes”)
incurred in connection with the transfer and assignment of the Transferred
Assets as contemplated by the terms of this Termination Agreement, including […
* …] The Parties hereto agree to reasonably cooperate with each other to claim
any applicable exemption from, or reduction of, any applicable Transfer Taxes.

3.5 Deliverables.

(a) On the Termination Effective Date, GSK shall deliver or cause to be
delivered the following documents, each duly executed by GSK, and XenoPort shall
deliver or cause to be delivered the following documents, each duly executed by
XenoPort:

(i) Assignment and Assumption Agreement with respect to the Transferred GSK
Know-How and Transferred GSK Regulatory Filings;

(ii) Trademark Assignment Agreement with respect to the Transferred GSK
Trademarks;

(iii) Domain Name Assignment Agreement with respect to the Transferred GSK
Domain Names; and

(iv) Patent Assignment Agreement with respect to the Transferred GSK Patents.

(b) On the Transition Period End Date, GSK shall deliver or cause to be
delivered, each duly executed by GSK, and XenoPort shall deliver or cause to be
delivered, each duly executed by XenoPort, (i) the Assignment and Assumption
Agreement with respect to the Transferred GSK Contracts and Transferred GSK
Promotional Materials; and (ii) a Bill of Sale with respect to the Promotional
Sample Inventory. Notwithstanding anything to the contrary contained in this
Termination Agreement, for any Transferred GSK Contracts required by GSK to
fulfill obligations following the Transition Period End Date, including without
limitation GSK’s interim supply obligations set forth in Section 4.5, GSK’s
assignment of each such Transferred GSK Contracts shall be a partial assignment
so that GSK is able to continue to utilize such Transferred GSK Contracts to
fulfill all such obligations.

(c) On the Inventory Transfer Date, GSK shall deliver or cause to be delivered,
each duly executed by GSK, and XenoPort shall deliver or cause to be delivered,
each duly executed by XenoPort, a Bill of Sale with respect to the Transferred
GSK Inventory (all documents referred to in Section 3.5(a) (i) through
(iv) inclusive, Section 3.5(b) and this Section 3.5(c) are collectively referred
to as the “Ancillary Agreements”).

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 20 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) On the first Business Day after the Termination Effective Date, GSK shall
deliver to the FDA, with copies to XenoPort (i) the letter sent from GSK to the
FDA, duly executed by GSK, transferring the rights to IND 071352 to XenoPort as
of the Termination Effective Date and accepting the transfer of sponsor
obligations to GSK, acting as a Contract Research Organization for the conduct
of Low Dose Study under IND 071352 as of the Termination Effective Date, and
(ii) the letters sent from GSK to the FDA, duly executed by GSK, transferring
the rights to the other Transferred GSK Regulatory Filings to XenoPort as of the
Termination Effective Date.

(e) On the second Business Day after the Termination Effective Date, GSK, on
XenoPort’s behalf, shall deliver to the FDA, with copies to XenoPort (i) the
letter sent from GSK on XenoPort’s behalf to the FDA, duly executed by GSK on
XenoPort’s behalf, assuming responsibility for IND 071352 from GSK as of the
Termination Effective Date and transferring sponsor obligations to GSK, acting
as a Contract Research Organization for the conduct of the Low Dose Study under
IND 071352 as of the Termination Effective Date, and (ii) the letters sent from
GSK on XenoPort’s behalf to the FDA, duly executed by GSK on XenoPort’s behalf,
assuming responsibility for the other Transferred GSK Regulatory Filings from
GSK as of the Termination Effective Date.

3.6 Additional Transferred Assets; Additional Licensed Assets.

(a) The Parties recognize and acknowledge [… * …] to identify all the
Transferred Assets and Licensed Assets [… * …] accordingly, the Parties shall […
* …] prior to the end of the Transition Period so that [… * …] Except as
otherwise provided under Section 3.6(b) below with respect to GSK Contracts,
either Party may notify the other Party during the Transition Period (or with
respect to Transferred Assets or Licensed Assets arising out of or identified in
connection with the Ongoing Studies or the manufacture and supply of Compound or
Product during the Supply Term, within thirty (30) days after such activity
concludes) of [… * …], and upon the provision or receipt of such notice, [… *
…], as applicable, and assigned or licensed, as applicable, from GSK to XenoPort
as further set forth under Sections 3.6(d) and 3.6(e) below. Except as provided
hereunder with respect to Inventory and Transferred GSK Inventory and
Transferred GSK Contracts, [… * …]

(b) During the Transition Period, either Party may notify the other Party of […
* …] that relate to Compound or Product (as such assets are defined without
limitation to the referenced Schedule), and upon the provision or receipt of
such notice, [… * …] XenoPort shall not be required to accept assignment of any
proposed Transferred GSK Contract that is not listed on the referenced Schedule
as of the Termination Effective Date until XenoPort has agreed in writing, in
its discretion, whether to accept such assignment after reviewing a true and
complete copy of such proposed Transferred GSK Contract [… * …] With respect to
any Transferred GSK Contract that is listed on the referenced Schedule as of the
Termination Effective Date, [… * …] whether XenoPort, in its discretion, wishes
to have such Transferred GSK Contract assigned to XenoPort on the Transition
Period End Date as set forth in Section 3.4(a)(vi), and in the event that
XenoPort [… * …] for purposes of this Termination Agreement [… * …] With respect
to each Transferred GSK Contract or proposed Transferred GSK Contract, GSK
agrees to notify XenoPort, prior to the assignment of a contract to XenoPort as
a Transferred GSK Contract under this Termination

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 21 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Agreement, of any disputed amounts claimed or alleged by the applicable
counterparty to such contract to be due, and XenoPort [… * …] In the event
XenoPort requests such GSK Contract to be assigned and such GSK Contract can be
assigned to XenoPort in accordance with the provisions set forth under
Section 4.2(a) below, such GSK Contract will be deemed a Transferred GSK
Contract and assigned and transferred from GSK to XenoPort as further set forth
under Section 3.6(d) below; [… * …] For clarity, neither XenoPort nor any of its
Affiliates [… * …] Further, nothing herein shall be construed or deemed as [… *
…]

(c) On the Transition Period End Date (or, for Transferred GSK Inventory, the
Inventory Transfer Date), (i) GSK shall deliver to XenoPort updated Schedules to
include any assets identified as a Transferred Asset or Licensed Asset in
accordance with Section 3.6(a) above, so that such Schedules set forth a true,
complete and correct description of all such Transferred Assets and Licensed
Assets (as such assets are defined without limitation to the referenced
Schedule) as of the Transition Period End Date (or, for Transferred GSK
Inventory, the Inventory Transfer Date), and (ii) GSK shall deliver to XenoPort
updated Schedules to include any assets identified as a Transferred GSK Contract
or Excluded GSK Contract in accordance with Section 3.6(b) above (and in
accordance with Section 1.43 with respect to the Excluded GSK Contracts), so
that such Schedule set forth a true, complete and correct description of all GSK
Contracts as of the Transition Period End Date. Further, upon Completion of each
Ongoing Study and upon the end of the Supply Term, GSK shall deliver to XenoPort
updated Schedules to include any assets identified as a Transferred Asset or
Licensed Asset (as such assets are defined without limitation to the referenced
Schedule) arising out of or identified in the conduct of the applicable Ongoing
Study or the manufacture and supply of Product during the Supply Term,
respectively. All assets identified as a Transferred Asset or Licensed Asset and
added to the referenced Schedule as provided under this Section 3.6(c) shall be
deemed an “Additional Transferred Asset” or “Additional Licensed Asset,”
respectively.

(d) Pursuant to Section 3.4(b) above, GSK shall convey, transfer and assign (or
cause to be conveyed, transferred and assigned) to XenoPort all right, title and
interest in and to any Additional Transferred Asset, and each Party shall
deliver or cause to be delivered to the other Party, along with the updated
Schedules as provided in Section 3.6(c) above, duly executed copies of the
applicable Ancillary Documents in order to convey, assign and otherwise transfer
the Additional Transferred Assets as contemplated herein. All provisions in this
Termination Agreement applicable to the Transferred Assets shall apply, mutatis
mutandis, to the Additional Transferred Assets such that each reference to the
applicable Transferred Asset(s) shall be deemed to include the applicable
Additional Transferred Asset(s); provided that XenoPort shall not assume any
liability for any debts, losses, damages and/or obligations associated with any
Additional Transferred Asset unless and until such Additional Transferred Asset
is assigned or transferred from GSK to XenoPort and XenoPort assumes such
liability in accordance with this Section 3.6.

(e) GSK hereby grants (and shall cause its Affiliates to hereby grant) to
XenoPort a license under any Additional Licensed Asset as set forth under
Section 3.2(a) above and all provisions in this Termination Agreement applicable
to the Licensed Assets shall apply, mutatis mutandis, to the Additional Licensed
Assets such that each reference to the applicable Licensed Asset(s) shall be
deemed to include the applicable Additional Licensed Asset(s).

(f) For a period of [… * …] following the Transition Period End Date, in the
event that [… * …] the Transferred Assets or Licensed Assets and that are
necessary [… * …] such Party shall notify the other Party, and [… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 22 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.7 Assumed and Retained Liabilities.

(a) Except as otherwise set forth in Sections 5.3, 5.4, 5.5, 5.6, 5.7 and 5.8
and Articles VII and IX of this Termination Agreement, and subject to
Section 3.7(c), GSK shall retain liability for any debts, losses, damages and/or
obligations associated with any Transferred Assets that are incurred prior to
the date on which the Transferred Assets are assigned and transferred from GSK
to XenoPort or its designee as provided in Section 3.4(a), 3.4(b) and 3.6 above
(the “Retained Liabilities”) and neither XenoPort nor any of its Affiliates
shall have any liability for such Retained Liabilities; provided, however, that
if, in accordance with this Termination Agreement, GSK has transferred a
Transferred GSK Contract to XenoPort that allows for recovery of any debts,
losses, damages and/or obligations associated with any Transferred Assets from
the counterparty to such Transferred GSK Contract, then, [… * …], XenoPort shall
assume the right to recover any such debts, losses, damages and/or obligations
from the counterparty to such Transferred GSK Contract [… * …] (the “Transferred
Contract Recovery Rights”).

(b) Except as otherwise set forth in Sections 5.3, 5.4, 5.5, 5.6, 5.7 and 5.8
and Articles VII and IX of this Termination Agreement, and subject to
Section 3.7(c), XenoPort shall assume (i) liability for any debts, losses,
damages, and/or obligations associated with any Transferred Assets that are
incurred on or after the date on which such Transferred Assets are assigned and
transferred from GSK to XenoPort or its designee as provided in Section 3.4(a),
3.4(b) and 3.6 above, and (ii) the Transferred Contract Recovery Rights
(collectively, the “Assumed Liabilities”) and neither GSK nor any of its
Affiliates shall have any liability for such Assumed Liabilities.

(c) Except to the extent that this Termination Agreement provides for a payment
from one Party to the other or otherwise specifies that certain costs or
expenses shall be borne by one Party or the other, each Party shall bear the
cost and expense of conducting its (and its Affiliates’ and Third Party
contractors’) activities under this Termination Agreement.

3.8 Further Assurances. The Parties further agree to execute such other
documents and take such other actions as the other Party may reasonably request
in order to convey, license, assign and otherwise transfer the Transferred
Assets or Licensed Assets from GSK to XenoPort as contemplated in this
Termination Agreement.

ARTICLE IV

TRANSITION ACTIVITIES

4.1 Transition Period. The “Transition Period” shall be that period of time
commencing on the Termination Effective Date and continuing up to 11:59 p.m.
(Eastern) on April 30, 2013 (the “Transition Period End Date”), after which time
the Transition Period shall expire; provided,

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 23 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

however, that XenoPort may change the Transition Period End Date to an earlier
date, and thus shorten the duration of the Transition Period, if XenoPort
provides at least thirty (30) days’ prior written notice to GSK of the new
Transition Period End Date, which new Transition Period End Date must occur on
the last day of the calendar month (e.g., January 31, 2013, February 28, 2013,
etc.).

4.2 Transfer of Assets.

(a) GSK Contracts.

(i) GSK shall deliver to XenoPort true and correct and complete [… * …] of the
Transferred GSK Contracts, Expired GSK Contracts and Excluded GSK Contracts
(other than GSK Contracts between GSK and its Affiliates and GSK Contracts
between GSK or its Affiliate and a Third Party [… * …] within [… * …] Business
Days of the Termination Effective Date for XenoPort’s review. To the extent not
previously provided to XenoPort during the Transition Period, the Transition
Team shall use Commercially Reasonable Efforts to identify the Transferred GSK
Contracts, Expired GSK Contracts and Excluded GSK Contracts, and GSK shall
deliver to XenoPort true and correct and complete electronic copies of any newly
identified Transferred GSK Contracts, Expired GSK Contracts or Excluded GSK
Contracts (other than GSK Contracts between GSK and its Affiliates and GSK
Contracts between GSK or its Affiliate and a Third Party [… * …] as provided in
Section 3.6, on the Transition Period End Date. For clarity, [… * …] Nothing
herein shall be construed or deemed as obligating GSK to breach any provision in
a GSK Contract, including, without limitation, any obligations of
confidentiality with respect to such GSK Contract. Further, GSK [… * …]

(ii) To the extent that XenoPort requests in writing, no less than thirty
(30) days prior to the Transition Period End Date, that an Excluded GSK Contract
or Expired GSK Contract, in each case, [… * …] that is not assignable without
the consent of another Person (a “Non-Assignable Contract”) be assigned to
XenoPort, GSK shall [… * …] prior to the Transition Period End Date. GSK shall
be deemed [… * …] If consent to assign a Non-Assignable Contract is not granted
[… * …] prior to the Transition Period End Date, then [… * …] If, however, such
Person consents to the assignment of a Non-Assignable Contract [… * …] prior to
the Transition Period End Date, then such Non-Assignable Contract shall (subject
to Section 3.6(b)) be deemed to be included within the Transferred GSK Contracts
and assigned and transferred from GSK to XenoPort as set forth under Sections
3.4, 3.5, and 3.6 above; provided however, [… * …], or to obtain consent for
assignment, of such Non-Assignable Contract. Further, nothing herein shall
obligate or be deemed to obligate [… * …] If XenoPort notifies GSK in writing
prior to the Transition Period End Date, and subject to Section 3.6(b), that
XenoPort requests an Expired GSK Contract that is assignable without the consent
of another Person be included as a Transferred GSK Contract and assigned to
XenoPort, such Expired GSK Contract shall be included within the Transferred GSK
Contracts and assigned and transferred from GSK to XenoPort as set forth under
Sections 3.4, 3.5, and 3.6 above.

(iii) With respect to any Expired GSK Contract or any Non-Assignable Contract,
in each case that has been identified by the Parties prior to the date [… * …]
after the Transition Period End Date and unless and until such Expired GSK
Contract or Non-Assignable Contract is assigned to XenoPort as set forth in
Section 4.2(a)(ii) above (each a “Non-Assigned Contract”), at XenoPort’s written
request, GSK shall [… * …] as reasonably necessary for the purposes of making,
having made, using, developing, importing, offering for sale, selling,
distributing, marketing, promoting and otherwise exploiting Compound or Product;
provided, however, [… * …] and further provided, however, that such obligation
shall continue [… * …] If, in order for GSK to fulfill any commitments under
this Section 4.2(a)(iii), XenoPort [… * …] GSK’s exercise of its rights [… * …]
Nothing herein shall [… * …] provided, however that XenoPort shall be [… * …]
The Parties acknowledge and agree that, depending on the circumstances in a
given case, GSK’s obligation [… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 24 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) GSK Know-How.

(i) GSK shall deliver to XenoPort true and correct and complete [… * …] of the
Transferred GSK Know-How and Licensed GSK Know-How (except as otherwise noted on
Schedule 4.2B as Transferred GSK Know-How that has been previously delivered and
assigned to XenoPort pursuant to the Restated Agreement) on timelines to be
determined and agreed by the Transition Team, but no later than within [… * …]
Business Days after the Termination Effective Date with respect to Transferred
GSK Know-How and Licensed GSK Know-How that is related to distribution, shipping
or safety, no later than [… * …] Business Days with respect to Transferred GSK
Know-How and Licensed GSK Know-How related to manufacturing, and no later than
within [… * …] Business Days after the Termination Effective Date for other
Transferred GSK Know-How and Licensed GSK Know-How. In determining and agreeing
to such timelines, the Transition Team may specify [… * …] for delivery of
various portions of the Transferred GSK Know-How and Licensed GSK Know-How, and
shall discuss and consider whether certain portions of the Transferred GSK
Know-How and Licensed GSK Know-How may need to be [… * …] than other portions in
order to facilitate XenoPort’s ability to assume commercialization of the
Product on the Transition Period End Date but in any event taking into account
resources required for GSK to meet its obligations hereunder. To the extent not
previously provided to XenoPort during the Transition Period, GSK shall deliver
to XenoPort true and correct and complete [… * …] electronic copies of any newly
identified Transferred GSK Know-How or Licensed GSK Know-How (including with
respect to an Ongoing Study), as provided in Section 3.6(a), on the Transition
Period End Date or upon Completion of each Ongoing Study or the end of the
Supply Term, as applicable. For clarity, [… * …] To the extent that the Parties
agree that the delivery of such Transferred GSK Know-How or Licensed GSK
Know-How as set forth herein [… * …] The Parties acknowledge that GSK has
previously assigned and transferred to XenoPort pursuant to the Restated
Agreement all GSK Know-How (other than the Excluded GSK Know-How) related to the
Compound or Product outside the Territory, including the GSK Know-How identified
on Schedule 4.2B.

(ii) To the extent any [… * …] GSK or its Affiliates, and except to the extent
that [… * …] of GSK (or any of its Affiliates) in accordance with Applicable
Laws, GSK shall provide (or cause its Affiliates to provide) such [… * …] to
XenoPort. In the event that

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 25 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

XenoPort believes [… * …] and GSK believes that [… * …] the Parties shall
discuss the matter to consider possible resolutions that would meet the needs of
both Parties. Notwithstanding the foregoing, in the event that GSK [… * …] that
are related to an Ongoing Study in order to perform such Ongoing Study, GSK may
[… * …] the Completion of such Ongoing Study.

(c) To the extent that any copies of documents reflecting or containing
Transferred GSK Know-How or Licensed GSK Know-How has not been provided by GSK
or its Affiliates and is in possession of a Third Party (“Non-Transferred GSK
Know-How”), GSK shall [… * …] and (ii) provide XenoPort (or its designees) with
[… * …] GSK shall be deemed to have satisfied its obligation [… * …] If, in
order for GSK to fulfill any commitments under this Section 4.2(c), XenoPort […
* …] with respect to access to any such Non-Transferred GSK Know-How. GSK shall
not require [… * …] Further, nothing herein shall obligate or be deemed to
obligate GSK or any of its Affiliates [… * …] Additionally, nothing contained
herein shall [… * …]

(d) Transferred GSK Regulatory Filings. GSK shall deliver to XenoPort true and
correct and complete electronic copies [… * …] of the Transferred GSK Regulatory
Filings within [… * …] Business Days of the Termination Effective Date. For
clarity, such electronic copies of the Transferred GSK Regulatory Filings shall
be provided in [… * …]

(e) Transferred GSK Promotional Materials.

(i) [… * …] of the Transferred GSK Promotional Materials (including underlying
layouts, typesets, print proofs, etc.) within [… * …] Business Days of the
Termination Effective Date. To the extent not previously provided to XenoPort
during the Transition Period, GSK shall deliver to XenoPort true and correct and
complete electronic copies of any newly created or identified Transferred GSK
Promotional Materials, as provided in Section 3.6, on the Transition Period End
Date. For clarity, such electronic copies of the Transferred GSK Promotional
Materials shall [… * …]

(ii) Subject to GSK’s exclusive right to commercialize, promote, market and sell
the Product in the Territory during the Transition Period as set forth in
Section 4.4 below and the covenant(s) of XenoPort set forth in Sections 4.4(f)
and 7.2(a) below, XenoPort shall have the right to use and disclose all such
Transferred GSK Promotional Materials following the Termination Effective Date
for sole purpose of preparing (at any time after the Termination Effective Date)
Promotional Materials not containing the GSK Housemarks (which Promotional
Materials may otherwise be based, in whole or part, on the Transferred GSK
Promotional Materials, in XenoPort’s discretion) for use by or under authority
of XenoPort after the Transition Period End Date.

(iii) The Parties acknowledge and agree that such Transferred GSK Promotional
Materials are being conveyed, transferred, assigned and provided by GSK to
XenoPort “as is, where is, with all faults” and with no express or implied
representations or warranties of any kind, including without limitation, whether
such Transferred GSK Promotional Materials comply with Applicable Laws. XenoPort
shall have sole responsibility for determining whether any promotional materials
used by XenoPort to commercialize, promote or otherwise market Product in the
Territory on and after the Transition Period End Date comply with Applicable
Laws.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 26 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) Transferred GSK Inventory.

(i) An initial schedule of the Inventory as of the Termination Effective Date
(excluding the Excluded Inventory) is attached hereto as Schedule 1.69. The
Parties acknowledge that items on the initial Schedule attached hereto will be
used by GSK in its manufacture, development and commercialization activities
under Sections 4.3(a) and 4.4(c) and/or in connection with manufacture of
Product for XenoPort as provided under Section 4.5, and that accordingly the
initial Schedule attached hereto as of the Termination Effective Date is not a
statement of the Transferred GSK Inventory that will in fact be transferred to
XenoPort on the Inventory Transfer Date as provided herein. An updated, final
binding schedule identifying the Transferred GSK Inventory will be provided to
XenoPort as of the Inventory Transfer Date as set forth below.

(A) By January 30, 2013, GSK shall deliver Schedule 1.137 to XenoPort, which
shall identify the Transferred GSK Inventory to be transferred to XenoPort
pursuant to this Termination Agreement (the “Final Transferred GSK Inventory
Quantities”).

(B) The Final Transferred GSK Inventory Quantities shall exclude quantities of
Inventory retained by GSK to fulfill its obligations (whether by or through GSK,
its Affiliates or Third Party contractor(s)) to manufacture and supply Product
in support of or to conduct GSK’s obligations set forth in Section 4.3(a),
4.4(a), 4.4(c) and 4.5 (collectively, the “Retained Inventory Quantities”). For
the avoidance of doubt, GSK shall retain ownership of the Retained Inventory
Quantities, except as such Retained Inventory Quantities may be subsequently
transferred to XenoPort pursuant to Section 4.2(f)(iii) below.

(ii) To effect the transfer of Final Transferred GSK Inventory Quantities to
XenoPort, GSK and XenoPort shall enter into customary documents, including the
Bill of Sale as set forth in Section 3.5(c), which shall transfer right, title
and ownership of such Final Transferred Inventory Quantities to XenoPort. Such
transfer (and delivery) of Final Transferred GSK Inventory Quantities to
XenoPort shall occur as promptly as possible following January 30, 2013 (the
date of such transfer, the “Inventory Transfer Date”). Delivery of the Final
Transferred GSK Inventory Quantities shall be made to XenoPort [… * …];
provided, however, [… * …]

(iii) If after the Transition Period End Date, Retained Inventory Quantities are
still available and are no longer required by GSK to manufacture and supply
Product in support of or to conduct its obligations set forth in Section 4.3(a),
4.4(a), 4.4(c) and 4.5, then GSK shall promptly transfer such remaining Retained
Inventory Quantities to XenoPort. Any such transfer of additional Inventory
shall be delivered under the same terms under Section 4.2(f)(ii) above for Final
Transferred GSK Inventory Quantities without charge to XenoPort [… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 27 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iv) In the event that the Retained Inventory Quantities are not sufficient to
manufacture and supply those quantities of Product required to support GSK’s
obligations set forth in Sections 4.3(a), 4.4(a), 4.4(c) and 4.5 (whether due to
unexpected increases in demand, rejected batches, or otherwise), GSK shall be
permitted to place orders for additional API in accordance with the principles
set forth in Section 4.2(h) below, and any such API supplied to GSK pursuant to
this Section 4.2(f)(iv) shall be included within the meaning of “Tolled API”
(and, if applicable, subject to the terms agreed in Section 4.2(h) below). [… *
…]

(v) [… * …]

(vi) XenoPort acknowledges and agrees that API [… * …] XenoPort agrees that it
shall comply with cGMP and Applicable Laws regarding [… * …] Such Final
Transferred GSK Inventory Quantities is being transferred to XenoPort [… * …]
set forth in Section 7.3(g), and subject to Section 7.4).

(vii) Notwithstanding the above, GSK acknowledges that XenoPort may require
certain limited quantities of API prior to the Inventory Transfer Date (“Limited
API”). GSK shall provide those Limited API quantities as reasonably requested by
XenoPort, without additional charge for purchase thereof other than amounts to
be paid pursuant to Section 6.2, with any such delivery of Limited API to be
under the same terms set forth in Section 4.2(f)(ii) above for Final Transferred
GSK Inventory Quantities; provided, however, that unless conflicting obligations
or commitments are waived by XenoPort, any such request for Limited API shall
not conflict with GSK’s obligations under this Termination Agreement or the
Supply Agreement. Supply of Limited API shall be made on documentation
reasonably agreed by the Parties to establish transfer of ownership and risk of
loss to XenoPort, with such Limited API considered for purposes of this
Termination Agreement “Transferred GSK Inventory” and included within “Final
Transferred GSK Inventory Quantities”.

(viii) Notwithstanding anything to the contrary contained in this Termination
Agreement, if pursuant to this Termination Agreement GSK assigns and transfers a
Transferred GSK Contract to XenoPort that directly relates to the manufacture
and supply of any Transferred GSK Inventory or Promotional Sample Inventory, […
* …]

(g) Promotional Sample Inventory. The Promotional Sample Inventory shall be
transferred to XenoPort within thirty (30) days after the Transition Period End
Date. Any inventory of sample Products held by GSK’s sales representatives as of
the Transition Period End Date shall be destroyed by GSK. GSK shall notify
XenoPort in writing of the quantity of Promotional Sample Inventory being
transferred to XenoPort ten (10) Business Days prior to the Transition Period
End Date.

(h) Tolled API.

(i) In the event XenoPort elects for GSK to provide interim supply pursuant to
Section 4.5, then (i) for Product to be so supplied under a Firm Order provided
from

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 28 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

XenoPort to GSK prior to the Inventory Transfer Date, GSK shall supply the API
therefor from the API in GSK’s Inventory, and (ii) for Product so supplied under
a Firm Order provided to GSK after the Inventory Transfer Date, GSK may from
time to time place orders with XenoPort for those quantities of API required to
manufacture and supply such Product (any such API supplied back to GSK after the
Inventory Transfer Date referred to herein as the “Tolled API”). Such Tolled API
shall be provided to GSK (or as directed by GSK) free of charge, in sufficient
quantity and in accordance with the requested delivery time to allow GSK to meet
any Firm Order commitments (and delivery dates agreed therein); provided that
GSK shall in the normal course give at least [… * …] to XenoPort prior to the
requested date of delivery and for any unexpected events (e.g., batch failure)
as promptly as practicable. In the event that XenoPort fails to deliver (in
whole or in part) the Tolled API (or fails to deliver in the time period
requested by GSK), GSK shall make appropriate adjustments to the quantities (or
delivery phasing) of Product included in the relevant Firm Order without such
adjustment(s) deemed a breach by GSK of any Firm Order commitments (or a breach
of any obligations under this Termination Agreement or the Supply Agreement by
reason of GSK’s failure to supply, to the extent so prevented). Any such
adjustment to quantities of Product (or timing of delivery) shall be based on
those quantities of Tolled API that XenoPort is not able to provide (or based on
the delayed receipt of Tolled API), which, for the avoidance of doubt, shall not
prevent GSK’s use of Commercially Reasonable Efforts to supply those quantities
of Product able to be supplied using Tolled API actually received (or based on
reasonably adjusted delivery times).

(ii) XenoPort acknowledges and agrees that Tolled API will be delivered directly
to GSK’s Third Party contractor and utilized at such Third Party contractor’s
site in the manufacture of Bulk Product. In the event that any such Tolled API
delivered by (or on behalf of) XenoPort in accordance with this Section [… * …]
or for any failure to satisfy Firm Order quantities requested by XenoPort to the
extent caused by the delivery of Tolled API [… * …] Any Tolled API will be
supplied to such Third Party contractor under an existing contractual agreement
with GSK, which provides assurance to GSK that materials (including Tolled API)
will be stored in compliance with an existing quality agreement, cGMPs, and
Applicable Laws. In the event of any loss or damage to Tolled API, GSK shall […
* …] for all such losses and/or damages, and GSK shall [… * …]

(iii) For the avoidance of doubt, neither GSK nor its Affiliates shall be
responsible for any [… * …] delivered pursuant to a Firm Order to the extent any
such [… * …] from shipping, handling, re-testing, or storage of such Tolled API
after such API is transferred to XenoPort pursuant to Section 4.2(f) and prior
to delivery to GSK’s Third Party contractor pursuant to Section 4.2(h)(ii).

(i) GSK Housemarks License. To the extent that the Transferred GSK Inventory of
Finished Product (or any Product supplied pursuant to interim supply terms
below) and Promotional Sample Inventory delivered to XenoPort is in packaging
that bears (or contains inserts or other documentation bearing) trademarks,
tradenames, logos, brands, corporate names or similar items used by GSK or any
of GSK’s Affiliates other than the Transferred GSK Trademarks (collectively, the
“GSK Housemarks”), then as of the Inventory Transfer Date with respect to the
Finished Product and the Transition Period End Date with respect to the
Promotional Sample

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 29 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Inventory, GSK hereby grants to XenoPort, and XenoPort hereby accepts, a limited
non-exclusive, royalty-free license, with the right to grant and authorize
sublicenses, to use the GSK Housemarks, solely to the extent necessary to allow
XenoPort to distribute and sell such Finished Product or distribute and use the
Promotional Sample Inventory containing the GSK Housemarks in accordance with
the terms of this Termination Agreement (the “GSK Housemarks License”). XenoPort
acknowledges that the GSK Housemarks License is being granted solely for
transitional purposes and that XenoPort shall use its Commercially Reasonable
Efforts to cease its use of the GSK Housemarks and exhaust its inventory of such
Finished Product and Promotional Sample Inventory labeled with GSK Housemarks as
quickly as is reasonably possible after the Inventory Transfer Date or
Transition Period End Date, as applicable. XenoPort shall not: (A) add any other
labels or marks to, or otherwise alter, the GSK Housemarks as used by GSK as of
the Inventory Transfer Date or Transition Period End Date, as applicable;
(B) change in any way the style of the GSK Housemarks as used by GSK as of the
Inventory Transfer Date or Transition Period End Date, as applicable; or
(C) otherwise use the GSK Housemarks in any manner other than as specifically
permitted in this Section 4.2(i). XenoPort acknowledges GSK’s (or its
Affiliates’) ownership of the GSK Housemarks, and XenoPort shall not knowingly
do anything inconsistent with such ownership, and agrees that all use of the GSK
Housemarks by XenoPort shall inure to the benefit and be on behalf of GSK (or
its Affiliates). Nothing in this Termination Agreement shall give XenoPort any
right, title or interest in the GSK Housemarks other than the right to use the
GSK Housemarks strictly in accordance with this Section 4.2(i). All use of the
GSK Housemarks by XenoPort under this Section 4.2(i) shall conform to the
standards followed by the GSK (or its Affiliates) prior to the Inventory
Transfer Date or Transition Period End Date, as applicable, and upon reasonable
notice to XenoPort, GSK (or its Affiliates) shall have the right to review
XenoPort’s use of the GSK Housemarks after the Transition Period End Date or
Transition Period End Date, as applicable, to ensure XenoPort’s compliance with
this requirement related to the GSK Housemarks. XenoPort shall not have the
right to, and shall not, sublicense, assign, pledge, grant or otherwise encumber
or transfer to any Third Party any rights licensed by GSK (or its Affiliates) to
XenoPort under this Section 4.2(i) without GSK’s prior written consent;
provided, however, for the avoidance of doubt, the foregoing shall not be
construed to require GSK’s consent for XenoPort or its Affiliate to engage and
use distributors for the distribution and sale, on behalf of XenoPort or its
Affiliate, of Products bearing the GSK Housemarks. The Parties understand and
agree that, in addition to all other legal remedies, [… * …] If XenoPort shall
breach this Section 4.2(i) (whether or not cured), GSK shall have the right to
immediately terminate the GSK Housemarks License by providing written notice to
XenoPort. Nothing in this Section 4.2(i), or any other provision of this
Termination Agreement shall grant XenoPort any rights in any of GSK’s Domain
Names, registrations or applications for registration, or renewals thereof,
registered in the Territory or any other country or jurisdiction throughout the
world, except for the Transferred GSK Domain Names.

4.3 Development Activities; Maintenance of Regulatory Filings; Publications.

(a) Conduct of the Ongoing Studies.

(i) Following the Termination Effective Date, GSK shall continue to conduct, and
shall use Commercially Reasonable Efforts to conduct, the Ongoing Studies in

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 30 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

accordance with the development plan attached hereto as Exhibit 4.3A (the
“Development Plan”), including the timelines therein, even if such Ongoing
Studies continue after the Transition Period End Date. Promptly following
transfer of the NDA for the Product to XenoPort, the Parties shall enter into a
mutually agreed written Transfer of Obligations statement in connection with
GSK’s performance of activities to complete such Ongoing Studies. With respect
to the low-dose RLS efficacy study RXP114025 (the “Low Dose Study”), GSK agrees
to use Commercially Reasonable Efforts to conduct and complete the Low Dose
Study in accordance with the timeline as stipulated in the approval letter from
the FDA to GSK, dated April 6, 2011, approving the NDA for Horizant (gabapentin
enacarbil) Extended-Release Tablets as a treatment for moderate-to-severe
primary restless legs syndrome (the “RLS Horizant Approval Letter”), attached
hereto as Exhibit 4.3B (or a revised timeline proposed or approved by the FDA).
Without limiting the foregoing, the Low Dose Study shall be conducted in
accordance with the applicable protocols therefor, Applicable Laws and GSK’s
Applicable Policies and Procedures. GSK shall have discretion regarding the
manner in which it conducts the Low Dose Study; provided, however, that GSK
shall keep XenoPort reasonably informed regarding the status and results of the
Low Dose Study and all other Ongoing Studies, and GSK shall not materially amend
or modify the protocol for the Low Dose Study, or conduct the Low Dose Study in
a manner that is materially inconsistent with the protocol therefor, without the
prior written approval of XenoPort. In the event that a material modification to
a protocol for the Low Dose Study is reasonably required to comply with
Applicable Laws, GSK’s Applicable Policies and Procedures or with the request or
suggestion of an applicable Regulatory Authority, the Parties shall reasonably
cooperate to agree upon mutually acceptable modifications to such protocol to
accommodate such requirement, request or suggestion. GSK may in its discretion,
but subject to advance consultation and discussion with XenoPort, terminate
early or wind-down any such Low Dose Study for safety reasons or to comply with
Applicable Laws or GSK’s Applicable Policies and Procedures. Subject to
XenoPort’s prior consultation and approval, GSK shall interpret the results of
the Low Dose Study, determine whether any additional analyses are required
(provided that GSK shall not initiate any such additional analyses without the
prior approval of XenoPort), and prepare and deliver to XenoPort a second draft
of the clinical study report for the Low Dose Study promptly upon collection of
all data for such Low Dose Study, or upon early termination or wind-down of such
Low Dose Study as permitted in this Section 4.3(a)(i) above, but no later than
[… * …] For the purposes of this Section 4.3(a), the term [… * …] With respect
to each Ongoing Study other than the Low Dose Study, GSK shall provide to
XenoPort a copy of the manuscript with respect to such Ongoing Study. As between
the Parties, GSK shall be responsible for all costs (including wind-down or
close-out costs) associated with the Ongoing Studies, even if such costs are
incurred or paid following the Termination Effective Date. Further as between
the Parties, XenoPort will be solely responsible, at XenoPort’s expense, for any
additional clinical trials (i.e., beyond the Ongoing Studies) initiated and
conducted after the Termination Effective Date (including, without limitation,
any pediatric studies (PMRs 1588-1, 2, 3, and 4) and the adult driving
simulation study (PMR 1588-8), as required by the FDA under the terms of the RLS
Horizant Approval Letter); provided, however that XenoPort will not directly or
indirectly, initiate or conduct any clinical trials relating to Compound or
Product in the Territory prior to the Transition Period End Date, unless
otherwise required or requested by a Regulatory Authority. For the avoidance of
doubt, nothing herein shall restrict XenoPort from conducting development
activities relating to Compound or

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 31 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Product after the Transition Period End Date or outside the Territory. After the
Termination Effective Date, GSK shall not undertake any clinical study of
Product other than the Ongoing Studies as outlined in the Development Plan
unless approved in writing by XenoPort prior to the commencement of any such
clinical study.

(ii) GSK shall have the right to publish in its clinical trial register the
results or summaries of the results of the Low Dose Study. The Parties shall
review and discuss such results or summary of results of the Low Dose Study to
be published prior to publication, provided, however that GSK shall have final
say on what is published in its clinical trial register. Further,
notwithstanding anything in this Termination Agreement to the contrary, GSK
shall have the right to submit and publish information and data pertaining to
the Low Dose Study to meet GSK’s obligations under Applicable Laws or under
GSK’s Applicable Policies and Procedures; provided, however, that (A) as between
the Parties, XenoPort shall determine and be responsible for publishing
information pertaining to the Low Dose Study and the results thereof on
clinicaltrials.gov (or any substitute website established by the FDA or another
Regulatory Authority for similar purposes), including any such publication that
may be required under Applicable Laws, and (B) GSK shall provide to XenoPort
information for such publication on clinicaltrials.gov and discuss such
information (including discussion of reasonable questions XenoPort may have
regarding such information) with XenoPort.

(b) Responsibility For and Interactions with Regulatory Authorities Concerning
the Transferred GSK Regulatory Filings.

(i) The Parties acknowledge and agree that as of the Termination Effective Date,
XenoPort will have sole control and responsibility for maintaining the
Transferred GSK Regulatory Filings and all other Regulatory Filings for the
Compound and Product in the Territory. Notwithstanding the forgoing, XenoPort
hereby designates and appoints GSK as an agent of XenoPort during the Transition
Period for the purposes of filing and maintaining all Regulatory Filings in the
Territory relating to the Compound and Product, including without limitation the
Transferred GSK Regulatory Filings. During the Transition Period, GSK or its
Affiliate shall use Commercially Reasonable Efforts to file and maintain, on
behalf of XenoPort, all Regulatory Filings relating to the Compound and Product
in the Territory, and in consultation with and at the direction of XenoPort, GSK
shall be responsible for liaising with and managing all interactions with
Regulatory Authorities in the Territory with respect to Product, except to the
extent that XenoPort is required by Applicable Laws to liaise directly with any
Regulatory Authority. For the avoidance of doubt, the foregoing shall not be
construed to preclude XenoPort from participating in any such interactions with
Regulatory Authorities in the Territory with respect to Product. As between the
Parties, each Party shall bear the expense of its own and its Affiliates’
personnel and contractors in conducting such activities. XenoPort shall be
responsible for fees paid to the FDA in connection with the Product on and after
the Termination Effective Date; provided, however, that with respect to
Establishment Fees, Product Fees and other fees paid to the FDA that are
assessed annually or in respect to another set time period, GSK shall bear that
portion (based on number of days) that is attributable to the part of the
applicable time period up to the Transition Period End Date, and XenoPort shall
bear that portion (based on number of days) that is attributable to the part of
the

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 32 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

applicable time period that follows the Transition Period End Date. XenoPort
shall, within thirty (30) days after receipt of an invoice from GSK or its
Affiliate, reimburse GSK or its Affiliate for XenoPort’s portion of any such
fees paid to the FDA by GSK or its Affiliate in filing and maintaining all
Regulatory Filings relating to the Compound and Product in the Territory as
provided herein, and GSK shall, within thirty (30) days after receipt of an
invoice from XenoPort or its Affiliate, reimburse XenoPort or its Affiliate for
GSK’s portion of any such fees paid to the FDA by XenoPort or its Affiliate in
filing and maintaining all Regulatory Filings relating to the Compound and
Product in the Territory as provided herein.

(ii) During the Transition Period, GSK shall use Commercially Reasonable Efforts
to participate in all of XenoPort’s interactions with Regulatory Authorities
(including the Office of Prescription Drug Promotion) related to Product in the
Territory. Each Party shall provide the other Party reasonable advanced notice
(and in no event less than [… * …] of substantive meetings with a Regulatory
Authority in the Territory relating to the Compound or Product. GSK shall be
entitled to have [… * …] representatives [… * …] attend any such meetings, and
if requested by XenoPort GSK will actively participate in all substantive
meetings with such Regulatory Authority. For the avoidance of doubt, XenoPort
shall not be restricted hereunder with respect to the number of XenoPort
representatives participating in such meetings. Each Party shall keep the other
Party informed as to all material interactions with Regulatory Authorities in
the Territory during the Transition Period. Any activities relating to Product
Events arising during the Transition Period shall be handled as set forth in
Section 4.4(c). During the Transition Period, and except to the extent expressly
agreed otherwise in the last sentence of Section 4.4(c), each Party shall
provide the other Party with electronic copies of any material documents,
information and correspondence submitted to a Regulatory Authority in the
Territory during the Transition Period relating to the Compound or Product as
soon as reasonably practicable. Further, each Party shall promptly provide the
other Party with electronic copies of all material documents, information and
correspondence received from a Regulatory Authority in the Territory during the
Transition Period directly related to any Compound or Product. During the
Transition Period, all submissions to Regulatory Authorities in the Territory
with respect to the Compound or Product shall be subject to XenoPort’s review
and prior approval, and the Parties shall consult regarding matters to be
discussed, positions to be taken and messaging before any scheduled meetings or
teleconferences, and before initiating any unscheduled meetings or
teleconferences, with Regulatory Authorities in the Territory with respect to
the Compound or Product. In the event that GSK and XenoPort do not agree with
respect to any such submissions to Regulatory Authorities, or positions to be
taken or messaging in such meetings or teleconferences with Regulatory
Authorities, and subject to Section 4.4(c), XenoPort’s view shall prevail and
the Parties shall implement the course of action directed by XenoPort; provided,
however, that if GSK determines in good faith in its sole discretion that such
course of action would violate Applicable Laws or GSK’s Applicable Policies or
Procedures, GSK may so notify XenoPort and GSK shall not be obligated to
participate in implementing such course of action (and, for the avoidance of
doubt, XenoPort may in its discretion proceed, on its own or with another agent,
to institute such course of action without GSK’s participation).

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 33 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) Notwithstanding anything contained herein, GSK shall have no obligation
under this Termination Agreement to take or abstain from taking any action with
respect to the filing and/or maintenance of any Regulatory Filings in the
Territory relating to the Compound and Product as provided herein or with
respect to interactions with Regulatory Authorities in the Territory regarding
Regulatory Filings relating to the Compound or Product that, in any case as
determined by GSK in good faith in its sole discretion, violates Applicable Laws
or GSK’s Applicable Policies or Procedures. Further, GSK shall have no liability
to XenoPort or XenoPort’s Affiliates for taking or abstaining from taking any
action with respect to the filing and/or maintenance of any Regulatory Filings
in the Territory relating to the Compound and Product as provided herein or with
respect to interactions with Regulatory Authorities in the Territory concerning
Regulatory Filings relating to the Compound or Product in order to, in any case
as determined by GSK in good faith in its sole discretion, to comply with
Applicable Laws or GSK’s Applicable Policies or Procedures.

(iv) For the avoidance of doubt, after the Transition Period End Date, GSK shall
have no further responsibilities on behalf of XenoPort or any of XenoPort’s
Affiliates with respect to any Regulatory Filings in the Territory relating to
the Compound and Product, including the Transferred GSK Regulatory Filings.

(c) Publications. After the Termination Effective Date, GSK shall not publish,
present publicly, or submit for written or oral publication any manuscript,
abstract presentation or the like that includes Transferred GSK Know-How other
than those publications set forth on Schedule 4.3C attached hereto (“Permitted
GSK Publications”). Prior to GSK publishing, publicly presenting and/or
submitting for written or oral publication any Permitted GSK Publications, GSK
shall provide XenoPort a copy thereof for review at least [… * …] in advance
(unless GSK is required by Applicable Laws or GSK’s Applicable Policies and
Procedures to publish such information sooner, in which event GSK shall provide
a copy for review as far in advance as practicable). GSK shall consider in good
faith, but shall in no event be obligated to incorporate, any comments provided
by XenoPort during such [… * …] period. In the event that XenoPort fails to
provide any comments during such [… * …] period (or such shorter period if
required under Applicable Laws), XenoPort shall be deemed to have no comments to
such Permitted GSK Publication. In addition, GSK shall, at the request of
XenoPort within such [… * …]period, remove any Confidential Information of
XenoPort therefrom, except GSK shall have the right to publicly disclose any
information, including Confidential Information, pertaining to safety of Product
that GSK reasonably believes in good faith it is obligated to disclose to comply
with Applicable Laws or GSK’s Applicable Policies and Procedures. During the
Transition Period, XenoPort may submit for publication a manuscript, abstract or
the like in the Territory that includes data or other information relating to
Compound or Product only with GSK’s consent, not to be unreasonably withheld
(provided that such manuscript, abstract or like would not be published until
after the Transition Period End Date), and after the Transition Period End Date,
XenoPort may publish, publicly present or submit for publication a manuscript,
abstract or the like that includes data or other information relating to
Compound or Product. For the avoidance of doubt, XenoPort may at any time submit
for publication a manuscript, abstract or the like outside the Territory that
includes data or other

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 34 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

information relating to Compound or Product, but for any such publication a
manuscript, abstract or the like submitted prior to the Transition Period End
Date shall provide GSK a copy thereof for its clinical review for at least [… *
…] (unless XenoPort is required by Applicable Laws to publish such information
sooner), and shall consider in good faith any comments provided by GSK during
such [… * …] period. In the event that GSK fails to provide any comments during
such [… * …] period (or such shorter period if required under Applicable Laws),
GSK shall be deemed to have no comments thereto. In addition, XenoPort shall, at
the request of GSK within such [… * …] period, remove any Confidential
Information of GSK therefrom, except XenoPort shall have the right to publicly
disclose any information, including Confidential Information, pertaining to
safety of Product that XenoPort reasonably believes in good faith it is
obligated to disclose to comply with Applicable Laws. The contribution of each
Party shall be noted in all publications or presentations by acknowledgment or
co-authorship, whichever is appropriate. Further, nothing herein shall be deemed
as preventing GSK or any of its Affiliates from publishing data or other
information relating to the Compound or Product, or relating to RLS, PHN or any
related medical condition, that is publicly known or that was generated
independently of GSK’s program with respect to the Compound or Product prior to
the Termination Effective Date and independently of GSK’s activities with
respect to the Compound or Product under this Termination Agreement (including
the Ongoing Studies), in any manuscript, abstract or the like.

4.4 Commercialization and Sale of the Product.

(a) During the Transition Period, GSK shall use Commercially Reasonable Efforts,
and in a manner consistent with Applicable Laws and GSK’s Policies and
Procedures, to exclusively (i.e., even as to XenoPort) sell, market, promote,
distribute and otherwise commercialize the Product, solely in the Territory in
accordance with the terms and conditions of the commercialization transition
plan attached hereto as Exhibit 4.4 (the “Commercialization Transition Plan”).
GSK shall have the exclusive right, using Commercially Reasonable Efforts and
its sole discretion, to create and develop Promotional Materials for use in the
commercialization and promotion of the Product in the Territory during the
Transition Period. Notwithstanding the foregoing, GSK shall cease any particular
activities set forth in the Commercialization Transition Plan prior to the
Transition Period End Date in the event that XenoPort provides GSK with at least
[… * …] prior written notice requesting that such activities or portion thereof
be ceased prior to the Transition Period End Date; provided, however, that in no
event shall XenoPort have the right to take over the conduct of such activities
directly or through others prior to the Transition Period End Date in the event
that GSK is engaging in any commercialization, promotion or marketing activities
with respect to the Product during the Transition Period.

(b) GSK shall use the Transferred GSK Trademarks in accordance with past
practice prior to the Termination Effective Date, and in accordance with
Applicable Laws, in a manner that will not reflect adversely upon the goodwill
and reputation associated with XenoPort or the Transferred GSK Trademarks. GSK
acknowledges XenoPort’s ownership of the Transferred GSK Trademarks, and GSK
shall not knowingly do anything inconsistent with such ownership and agrees that
all use of the Transferred GSK Trademarks by GSK shall inure to the benefit and
be on behalf of XenoPort. Nothing in this Termination Agreement shall give GSK
any right, title or

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 35 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

interest in the Transferred GSK Trademarks or any other XenoPort Trademark other
than the right to use the Transferred GSK Trademarks strictly in accordance with
this Section 4.4(b). GSK shall not have the right to, and shall not, sublicense
(except solely to the extent otherwise provided in Section 3.1(b)), assign,
pledge, grant or otherwise encumber or transfer to any Third Party any rights
licensed by XenoPort to GSK with respect to the Transferred GSK Trademark
without XenoPort’s prior written consent; provided, however, for the avoidance
of doubt, the foregoing shall not be construed to require XenoPort’s consent for
GSK or its Affiliate to engage and use distributors for the distribution and
sale, on behalf of GSK or its Affiliate, of Products bearing Transferred GSK
Trademark. The Parties understand and agree that, in addition to all other legal
remedies, [… * …] If GSK shall breach this Section 4.4(b) (whether or not
cured), XenoPort shall have the right to immediately terminate the license to
GSK with respect to the GSK Transferred Trademark by providing written notice to
GSK. Nothing in this Section 4.4(b), or any other provision of this Termination
Agreement shall grant XenoPort any rights in any of GSK’s Domain Names,
registrations or applications for registration, or renewals thereof, registered
in the Territory or any other country or jurisdiction throughout the world,
except for the Transferred GSK Domain Names.

(c) GSK shall have the sole right and responsibility to manufacture and supply
Product for use by GSK, its Affiliates, or their respective designees in
connection with the commercialization and sale of Product in the Territory as
set forth in this Section 4.4. During the Transition Period, GSK shall continue
to have sole oversight over all aspects of the manufacturing relating to such
Product to be sold by GSK and, in no event, will XenoPort interfere (or attempt
to change) any manufacturing processes related to such Product; provided,
however, that XenoPort shall have the right to review and consent to any change
to manufacturing processes, if any, that may supplement, alter, or change the
Regulatory Filings. GSK acknowledges that nothing in this Termination Agreement
shall preclude XenoPort from manufacturing Compound or Product at any time
following the Termination Effective Date for sale outside the Territory or for
sale in the Territory following the Transition Period End Date. Notwithstanding
anything to the contrary contained in this Termination Agreement, during the
period of time prior to the Transition Period End Date, GSK shall have the sole
right to determine whether any recall, withdrawal, field correction, field alert
report, or comparable report with respect to any Product in the Territory (a
“Product Event”) is required to be made, and shall develop (if applicable)
appropriate correspondence and communications regarding such Product Event for
submission to a Regulatory Authority, provided that GSK shall in good faith
consult with XenoPort regarding any such decision and/or submission. [… * …]
XenoPort, if required as the owner of the Regulatory Filings after the
Termination Effective Date, shall submit any such correspondence and/or
communications developed as part of a Product Event in accordance with this
Section 4.4(c) (and within the time periods required by Applicable Laws);
provided, however, that XenoPort shall not be obligated to take any action
(including filing such correspondence or communication) which XenoPort
determines in good faith in its sole discretion would not be in compliance with
Applicable Laws; and further provided, however, that to the extent that GSK is
able to make any such submissions to a Regulatory Authority as XenoPort’s agent
(as set forth in Section 4.3(b)(i)), then GSK shall make such submissions on
XenoPort’s behalf. XenoPort and GSK each agree [… * …] In the event that GSK is
required to separately notify a Regulatory Authority regarding a Product Event
to comply with Applicable Laws (including any corporate integrity agreement that
may be in effect), GSK shall have the right to provide such notice without
consultation with XenoPort; provided that [… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 36 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Within thirty (30) days after the Termination Effective Date, the Parties
agree to enter into a quality agreement that outlines each Party’s
responsibilities with respect to the manufacture of Product during the
Transition Period (the “Quality Agreement”). Each Party shall comply with the
terms and conditions of the Quality Agreement.

(e) Notwithstanding anything contained herein, GSK shall have no obligation
under this Termination Agreement to commercialize, market, promote, sell and/or
distribute the Product in the Territory (including using any Promotional
Materials) in any manner that, in any case as determined by GSK in good faith in
its sole discretion, violates Applicable Laws or GSK’s Applicable Policies or
Procedures. Further, GSK shall have no liability to XenoPort or XenoPort’s
Affiliates for taking or refraining from taking any action to commercialize,
market, promote, sell and/or distribute the Product in the Territory in order
to, in each case as determined in GSK’s sole discretion, comply with Applicable
Laws or GSK’s Applicable Policies or Procedures.

(f) Without limiting Section 4.8, XenoPort acknowledges and agrees that during
the Transition Period, it will not, directly or indirectly through Affiliates or
Third Parties, commercialize, market or otherwise promote the Product in the
Territory. Further, during the Transition Period, XenoPort [… * …] provided,
however, that the foregoing shall [… * …] In the event of a breach by XenoPort
of this Section 4.4(f), GSK shall have a right, upon providing written notice to
XenoPort, to immediately cease commercializing, marketing, promoting and selling
the Product in the Territory for the remainder of the Transition Period;
provided, however, that GSK would continue using its Commercially Reasonable
Efforts to distribute the Product in the Territory in accordance with Applicable
Laws and GSK’s Policies and Procedures for the remainder of the Transition
Period.

(g) In the event that Applicable Laws prevent XenoPort from distributing or
selling the Product in the Territory after the Transition Period End Date and
XenoPort requests GSK to continue distributing and selling Product, GSK shall,
using Commercially Reasonable Efforts and in its sole discretion, distribute the
Product in the Territory until such time as agreed to by the Parties (or, if the
Parties do not or cannot mutually agree, no later than [… * …] days following
written notice by XenoPort requesting GSK to discontinue such distribution and
sales). GSK shall provide to XenoPort all payments (if any) received by GSK or
its Affiliates with respect to Product sold by or on behalf of GSK or its
Affiliates after the Transition Period End Date pursuant to this Section 4.4(g),
and invoice XenoPort for all costs and expenses incurred by GSK, its Affiliates
or their respective designees in distributing such Product after the Transition
Period End Date, and XenoPort shall reimburse GSK for such costs and expenses
within thirty (30) days after receipt of such invoice. Notwithstanding the
foregoing, GSK shall have no obligation whatsoever to commercialize, market or
otherwise promote the Product in the Territory after the Transition Period End
Date.

(h) GSK agrees that it and its Affiliates shall not sell Product during the
period from the Termination Effective Date to the Transition Period End Date in
quantities that are materially higher than quantities of such Product sold by
GSK and its Affiliates in the calendar quarter prior to the Termination
Effective Date (or, if higher, the volumes specified in the mutually agreed
Commercialization Transition Plan); provided, however, that the foregoing shall
not be construed to prevent GSK and its Affiliates from selling such quantities
of Product as are reasonably required to meet demand for Product in the
Territory up to the Transition Period End Date.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 37 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.5 Supply Agreement. By written notice provided to GSK not later than [… * …]
(the “Interim Supply Notice”), XenoPort may request that GSK manufacture and
supply (or arrange for the manufacture and supply of) quantities of Product, for
commercialization by or on behalf of XenoPort in the Territory, with such supply
obligation to commence on the date XenoPort submits to GSK the Interim Supply
Notice in accordance with this Section 4.5 and continue until October 30, 2013
(the “Supply Term”), at a supply price and upon terms to be agreed by the
Parties in a separate supply agreement. Any such supply agreement entered into
by the Parties shall be consistent with the terms set forth on Schedule 4.5
attached hereto (the “Supply Agreement”). The Parties shall use Commercially
Reasonable Efforts to negotiate and execute the definitive written Supply
Agreement promptly following the Termination Effective Date, [… * …] (provided,
however, that the Parties shall have entered into an appropriate quality
agreement covering responsibilities that will apply to the Product sold to
XenoPort pursuant to this Section 4.5, including responsibilities for relevant
quality assurance and quality control activities related thereto), [… * …]. If,
in accordance with the above, XenoPort requests that GSK provide interim supply
of Product, the following shall apply:

(a) XenoPort shall issue firm purchase orders (each, a “Firm Order”) for those
quantities of Product to be supplied to XenoPort during the term of the Supply
Agreement, which shall be provided to GSK [… * …] XenoPort may issue up to [… *
…].

(b) The Firm Orders may be delivered electronically or by other means to such
location as GSK shall designate and shall include (i) [… * …]. Product
quantities shall be ordered by XenoPort in accordance with agreed minimum
quantities and consistent with agreed forecasted demand in effect for such
Product, in each case, as set forth on Schedule 4.5B.

(c) If after GSK’s review of XenoPort’s Firm Orders, questions arise based on […
* …] Once all questions relating to [… * …] GSK shall be deemed to have accepted
such Firm Order; provided, however, that any delay in resolving such questions
may impact the [… * …]. In the event that the Parties are not reasonably able to
agree to quantities included in any Firm Order, [… * …] GSK shall proceed with
supplying those quantities of Product that are agreed to by the Parties (and,
therefore, not under review). XenoPort [… * …]

(d) [… * …]

(e) If XenoPort issues the Interim Supply Notice to GSK, then on that same date,
XenoPort shall provide to GSK all required artwork to update Labels and/or
Labeling (the “Artwork”) for use on Product supplied pursuant to the Supply
Agreement, which shall include, among other things, XenoPort’s NDC number(s) for
the Product, and the following terms of this

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 38 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 4.5(e) shall apply. XenoPort shall ensure that all labels, packaging, or
trade dress for use on Product supplied under the Supply Agreement shall be
approved by the appropriate Regulatory Authority prior to commercial
distribution of such Product. XenoPort shall be solely responsible for ensuring
the accuracy of all information contained on the Labels and/or Labeling for the
Product and for the compliance of all such Labels and/or Labeling with
Applicable Laws and the specifications contained in the applicable NDA. If
(i) XenoPort is required pursuant to Applicable Laws to revise or change Labels
and/or Labeling or (ii) XenoPort requests a revision or change of Labels and/or
Labeling for reasons other than compliance with Applicable Laws, [… * …]

(f) After the Transition Period End Date or, if effective, the expiration or
termination of the Supply Agreement, XenoPort will be solely responsible for the
manufacturing and packaging of Product (including, without limitation, API, Bulk
Product, and Finished Product) and shall ensure, at its own cost and expense,
that any approvals or certifications required by any Regulatory Authority are in
place prior to the manufacture, distribution or sale of Products.

(g) Except to the extent otherwise directed by the FDA or required by Applicable
Laws, GSK shall not knowingly make any material modifications to its
manufacturing process for Product during the Transition Period without providing
prior written notice to XenoPort (or as provided under mutually agreed terms, if
any, of the definitive written Supply Agreement).

4.6 Manufacturing Technology Transfer. Following the Termination Effective Date,
[… * …] to effect the technical transfer relating to the manufacturing and
packaging of Product by (i) [… * …] and (ii) with [… * …] In the event that
additional technical transfer support is required, and for a period not to
exceed [… * …] following the Termination Effective Date, and in accordance with
the technology transfer plan set forth on Exhibit 4.6 attached hereto (the
“Manufacturing Technology Transfer Plan”), [… * …] with the object of
transitioning the manufacture and packaging of commercial Product to XenoPort.
[… * …] XenoPort will be responsible for all activities related to the
development and preparation of data for use in regulatory submissions.

4.7 Transition Team. The Parties acknowledge and agree that effective upon the
Termination Effective Date, all of the committees (and subcommittees, if
applicable) established pursuant to Article III of the Restated Agreement shall
be immediately disbanded. Within ten (10) days after the Termination Effective
Date, the Parties shall form a team composed of five (5) representatives of each
Party (the “Transition Team”) to facilitate the transition of the manufacture,
development and commercialization of Compound and Product from GSK to XenoPort
pursuant to this Termination Agreement and to facilitate communication of
information to be exchanged under this Termination Agreement, in each case,
during the Transition Period. The Transition Team shall coordinate and
facilitate communications between personnel of the various operational groups of
the Parties involved in the transfer of information and transition of activities
under this Termination Agreement, which shall be consistent with (and subject
to) any project plans agreed in this Termination Agreement (including, without
limitation, the Manufacturing Technology Transfer Plan) and shall assist in the
delivery and transfer of the Transferred Assets and Licensed Assets, including
undertaking the duties set forth in Sections 4.2(a), 4.2(b) and 5.4(a). During
the Transition Period, the Transition Team shall meet periodically (but not less
than once every two (2) weeks), by

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 39 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

telephone or in person, to discuss the status of the transition (including any
material modification or additions to the items or matters listed in the various
Schedules that identify the Transferred Assets) and to attempt to amicably
resolve any disagreements or miscommunications between the Parties that may
arise in connection with information to be exchanged, timelines for transfer of
documents or information, transition of Regulatory Filings or the like. The
Transition Team is intended to facilitate the smooth transition of activities
and responsibilities regarding Compound and Product pursuant to this Termination
Agreement, and may serve as a contact point and initial forum for discussing any
matters arising in connection with the performance of this Termination
Agreement, and shall cooperate when necessary to facilitate referring any such
matters to appropriate decision-makers of each Party for prompt resolution;
however, the Transition Team shall not have authority to amend or modify the
Commercialization Transition Plan, the Development Plan, the Manufacturing
Technology Transfer Plan, or the terms of this Termination Agreement, the Supply
Agreement or the GSK Safety Agreement (as defined below). The Transition Team
may designate other personnel from the relevant operation group(s) of the
Parties to be the primary contact to facilitate discussions or transfer of
documents and information related to particular matters. The Parties shall make
available to the Transition Team the applicable functional area experts and
personnel necessary to further facilitate the communication of information to be
exchanged under this Termination Agreement. [… * …] and GSK will reasonably
cooperate with XenoPort to identify other GSK personnel with comparable
familiarity with the Product and comparable experience to assist and participate
with such transition matters in the event such an individual leaves employment
or becomes unavailable.

4.8 XenoPort Activities During Transition.

(a) Notwithstanding the provisions of Section 4.4 (stating that GSK may sell,
market, promote, distribute and otherwise commercialize Product “exclusively” in
the Territory) or any other provision of this Termination Agreement, and except
for activities that would interfere with GSK’s ability to comply with Applicable
Laws or GSK’s Applicable Practices and Policies, XenoPort shall have the right
during the Transition Period to perform such activities as XenoPort deems
reasonably necessary or appropriate in connection with its preparation to take
over the manufacture, development, commercialization, promotion and distribution
of the Compound and Product in or for the Territory after the Transition Period
End Date, and nothing in this Termination Agreement shall be construed to
prohibit or preclude XenoPort from conducting such activities during the
Transition Period: including (i) negotiating and entering into contracts for the
manufacture, conduct of clinical trials, licensing, distribution, storage, or
promotion of Product (provided, however, that XenoPort may not commence
promoting the Product or selling Product prior to the Transition Period End
Date); (b) manufacturing or obtaining inventories of Compound or Product in
advance of the Transition Period End Date in preparation for sales of Product in
the Territory by or under authority of XenoPort after the Transition Period End
Date; (c) negotiating and entering into agreements with managed care
organizations and others regarding Product to be sold in the Territory by or
under authority of XenoPort after the Transition Period End Date; (d) contacting
and negotiating with Regulatory Authorities and others with regard to
reimbursement for Product sold in the Territory by or under authority of
XenoPort after the Transition Period End Date; (e)

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 40 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

preparing and obtaining quantities of Promotional Materials and product labeling
for Product that will be commercialized and sold by or under authority of
XenoPort after the Transition Period End Date; (f) organizing a physician
advisory board, and preparing and conducting meetings therefor, which would only
occur after the Transition Period End Date; (g) planning and entering into
commitments for medical congresses or trade shows that would only occur after
the Transition Period End Date; and (h) planning of sales activities and medical
education activities, and preparing related materials, and hiring and training
sales representatives, medical liaisons and other personnel who will be involved
in the commercialization of the Product in the Territory after the Transition
Period End Date. For the avoidance of doubt, none of the foregoing, nor the
covenants of XenoPort set forth in Sections 4.4(f) and 7.2(a), nor any other
provision of this Termination Agreement shall be construed to limit or restrict
XenoPort’s activities with respect to Compound or Product sold in, or
manufactured or developed in or for, any country outside the Territory.

(b) Prior to the Transition Period End Date, XenoPort shall initiate the process
to obtain an MDRP Agreement (“MDRP”), Pharmaceutical Pricing Agreement and FSS
Agreement. In addition, XenoPort will ensure that the Government Price Reports
under Section 5.5 will be administered by XenoPort or a Third Party consultant
specializing in government price reporting on the Transition Period End Date.

4.9 Safety Data Exchange. Until the Transition Period End Date or, if earlier,
such time as XenoPort has a functioning safety database, GSK shall continue to
be responsible for pharmacovigilance and adverse event reporting within the
Territory as provided in that certain Safety Data Exchange Agreement, dated as
of February 13, 2012, between the Parties (the “GSK Safety Agreement”).
Thereafter, the Parties will enter into a new safety data exchange agreement
(the “New Safety Agreement”) with respect to the Low Dose Study which will set
forth the procedure pursuant to which serious adverse events from the Low Dose
Study will be forwarded by GSK to XenoPort and expedited to the FDA. Further, as
between the Parties, pursuant to the New Safety Agreement and thereafter,
XenoPort shall be responsible for pharmacovigilance and adverse event reporting
within the Territory with respect to Compound and Product. The Parties shall
each use Commercially Reasonable Efforts to cooperate such that XenoPort (or
XenoPort’s designee) will be in a position to take over, as of the Transition
Period End Date and pursuant to the New Safety Agreement, the maintenance of the
worldwide safety database for the Product, including transferring all
Transferred GSK Know-How pertaining to pharmacovigilance and adverse event
reporting of Compound pursuant to the plan set forth in Exhibit 4.9 attached
hereto (the “Safety Data Exchange Transfer Plan”). In the event that XenoPort is
not in a position to take over, as of the Transition Period End Date and
pursuant to the New Safety Agreement, the maintenance of the worldwide safety
database for the Product after the Transition Period End Date, GSK shall
continue to be responsible for pharmacovigilance and adverse event reporting
within the Territory as provided in the GSK Safety Agreement, and shall invoice
XenoPort for all costs and expenses incurred by GSK, its Affiliates and/or their
respective designees in conducting such activities. XenoPort shall reimburse GSK
for such costs and expenses within thirty (30) days after receipt of such
invoice. The Parties shall promptly implement any appropriate amendments to the
GSK Safety Agreement in accordance with this Section 4.9.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 41 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.10 Cooperation Regarding Third Party Contractors. The Parties acknowledge that
GSK and its Affiliates have used or are using certain Third Party contractors
for the manufacture of the Compound or Product (including without limitation […
* …]), the conduct of clinical trials and other development activities
(including without limitation stability testing) related to the Compound or
Product in the Territory, and storage and distribution of the Compound or
Product in the Territory, and anticipate that XenoPort may contact one or more
such Third Party contractors to negotiate potential agreements for such Third
Party contractors to conduct similar activities with respect to Compound or
Product in the Territory for XenoPort or its designee; accordingly, the Parties
agree as follows with respect to such Third Party Contractors:

(a) During the Transition Period (and with respect to the contract research
organization(s) involved with the conduct of the Low Dose Study, until
Completion of the Ongoing Studies), if requested by XenoPort, GSK shall use
Commercially Reasonable Efforts to identify to XenoPort the Third Party
contractors so used by GSK or its Affiliates, to facilitate an introduction of
XenoPort or its designee to such Third Party contractors. [… * …] If, in order
for GSK to fulfill any commitments under this Section 4.10(a), XenoPort is
required to agree to terms of confidentiality, provide certain assurances, or to
take any other actions that may be required in order to obtain access to such
Third Party contractors, then any failure by XenoPort to comply with these
requirements will be deemed a waiver by XenoPort of its rights under this
Section 4.10(a) with respect to access to any such Third Party contractors.
XenoPort shall not be required to make any payment for access to any such Third
Party contractor. Further, [… * …] Nothing herein shall be construed or deemed
as obligating GSK to breach any provision in any Contract with a Third Party
contractor, including, without limitation, any obligations of confidentiality
with respect to such Contract. Further, neither GSK nor its Affiliates shall
have any liability of any kind whatsoever under or with respect to any Contract
that may be entered into by XenoPort, its Affiliates and/or their respective
designees and a Third Party contractor; and

(b) In the event and to the extent that any such Third Party contractor as
described in this Section 4.10 that is a contract manufacturer or contract
research organization has possession of, or a right or license to use, any
Know-How (including without limitation clinical Data or manufacturing Know-How)
or Patent directly and primarily related to the Compound or Product, GSK hereby
waives on behalf of itself and its Affiliates any restrictions or limitations
(including, if applicable, licenses to GSK or its Affiliate) contained in any
contract between such Third Party contractor and GSK or its Affiliate that
(i) would restrict, limit or preclude such Third Party contractor from
(A) disclosing or providing such Know-How or Patent to XenoPort or its designee
and licensing or otherwise authorizing its use for the manufacture, development
and commercialization of the Compound or Product, or (B) accessing and using
such Know-How or Patent itself in conducting activities for the manufacture,
development and commercialization of the Compound or Product for XenoPort or its
designee, or (ii) would impose a requirement for payment from the applicable
Third Party to GSK or its Affiliate for any actions described in the receding
clause (i). If requested by XenoPort or the applicable Third Party contractor,
GSK agrees that it or its Affiliate will confirm any waiver in writing to the
applicable Third Party contractor.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 42 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.11 Validation Activities. XenoPort acknowledges that certain validation
activities have been on-going with respect to the 300mg (gabapentin enacarbil)
strength Product (the “300mg Product”) to allow for commercial supply of the
300mg Product. [… * …] With respect to any API required to [… * …] (i) for such
quantities as are required prior to the Inventory Transfer Date to conduct such
activities, GSK shall use quantities of API from the Inventory in GSK’s
possession, and (ii) for such quantities as are required after the Inventory
Transfer Date to conduct such activities, GSK may place orders for such
quantities of additional API in accordance with the principles set forth in
Section 4.2(h) above, and any such API supplied to GSK pursuant to this
Section 4.11 shall be included within the meaning of “Tolled API” (and, if
applicable, subject to the terms agreed in Section 4.2(h) above). For the
avoidance of doubt, in the event that XenoPort is not able to provide additional
quantities of API in accordance with this Section 4.11, and in such case, GSK is
prevented from fulfilling its agreed obligations in this Section 4.11 (and only
to the extent it is precluded from fulfilling these obligations), [… * …]
Notwithstanding anything to the contrary contained in this Termination
Agreement, XenoPort acknowledges and agrees that GSK will be under no further
obligation to create (or attempt to create), or assist XenoPort in creating (or
attempting to create) any Improvements with respect to the Product after the
Termination Effective Date, including, without limitation, Improvements to the
manufacturing processes of the Product.

ARTICLE V

ADDITIONAL AGREEMENTS BETWEEN THE PARTIES

5.1 Return of Materials. Within thirty (30) days after the Transition Period End
Date and upon the written request by XenoPort, GSK shall use Commercially
Reasonable Efforts to destroy (and certify in writing to XenoPort) all tangible
items comprising Confidential Information of XenoPort that are in GSK’s
possession (other than, for the avoidance of doubt, any Transferred Assets to be
transferred to XenoPort under the terms of this Termination Agreement), except
that GSK shall be permitted to retain one (1) copy of such tangible items
including such Confidential Information of XenoPort as necessary to permit GSK
to perform its obligations after the Transition Period End Date under this
Termination Agreement.

5.2 Inspection.

(a) To the extent any Regulatory Authority requests an inspection or audit of,
or XenoPort otherwise reasonably requests to inspect or audit, the clinical
trial sites and/or manufacturing sites of GSK or its Affiliates or other
applicable GSK facilities with respect to Compound or Product (including
inspection or audit of any underlying raw or original source data at the
clinical trial sites and/or manufacturing sites), or XenoPort or its licensee is
otherwise required by Applicable Laws to conduct such audits or inspections, GSK
shall permit such Regulatory Authority and XenoPort (together with its licensee,
as applicable) to enter the relevant clinical trial sites and, if applicable,
manufacturing sites or other applicable facilities of GSK and its Affiliates
during normal business hours and upon reasonable advance notice to inspect such
sites and to verify compliance with applicable regulatory requirements. GSK
shall provide reasonable assistance for a full and correct carrying out of the
inspection. Such inspection shall not relieve GSK of any of its obligations
under this Termination Agreement. Notwithstanding the above, XenoPort
acknowledges

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 43 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

and agrees that any inspection of GSK (or its Affiliate’s) manufacturing
facility(ies) by XenoPort or its licensee (but not by any Regulatory Authority)
shall be limited to those portions of the facility(ies) related to the
manufacture of Product and for the sole purpose of ensuring such facility’s
compliance with cGMP and Applicable Laws and [… * …]

(b) GSK shall use Commercially Reasonable Efforts to secure the rights of
inspection set forth under Section 5.2(a) above from GSK’s trial sites and other
contractors (including, but not limited to, manufacturers of Compound or
Product) for Product. [… * …]

(c) Any inspection by XenoPort or its licensee (but not by any Regulatory
Authority) of any manufacturing facility(ies) (whether pursuant to
Section 5.2(a) or Section 5.2(b)) will be [… * …]

5.3 Product Responsibility.

(a) Except as otherwise set forth in this Termination Agreement or in the Supply
Agreement, as applicable, from and after the Transition Period End Date,
XenoPort shall have the sole control and responsibility for (i) all regulatory
matters with respect to Product, including without limitation relating to
communicating and corresponding, preparing and filing reports, making adverse
drug experience reports, and paying applicable fees, with and to applicable
Regulatory Authorities, under all Applicable Laws, including the United States
Federal Food, Drug and Cosmetic Act, as amended from time to time, including all
regulations promulgated thereunder, the Prescription Drug Marketing Act of 1987,
and the Prescription Drug User Fee Act of 1992; (ii) taking all actions and
conducting all communication with Third Parties in respect of Product (whether
sold before or after the Transition Period End Date), including responding to
all complaints in respect thereof (except for any complaints managed by GSK as
set forth below in Section 5.14(b)) and all medical information requests; and
(iii) investigating all complaints and adverse drug experiences in respect of
Product (except for any complaints managed by GSK as set forth below in
Section 5.14(b)).

(b) Notwithstanding anything to the contrary contained in this Termination
Agreement or in the Supply Agreement, if applicable, during the period of time
from and after the Transition Period End Date, XenoPort shall have the sole
right to determine whether any Product Event is required to be made, and to
develop (if applicable) appropriate correspondence and communications regarding
such Product Event for submission to a Regulatory Authority, and shall have the
sole control and be responsible for conducting, handling or processing all such
Product Events (including withdrawals or voluntary and involuntary recalls of
units of Product, regardless of whether such unit of Product was sold before or
after the Transition Period End Date); provided, however, that if any such
Product Event involves Product sold prior to the Transition Period End Date,
then (i) XenoPort shall notify GSK of, and if requested consult with GSK
regarding, any decision (or requirement) to withdraw or recall Product sold
before the Transition Period End Date, (ii) GSK shall in good faith consult with
XenoPort as XenoPort may reasonably request regarding any such matters,
(iii) XenoPort and GSK each agree [… * …] and (iv) XenoPort shall destroy, or
cause to be destroyed, in either case at XenoPort’s expense, all recalled
Product in a manner consistent with Applicable Laws. [… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 44 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) [… * …] following the Transition Period End Date, XenoPort shall use
Commercially Reasonable Efforts to institute appropriate procedures (including
any appropriate procedures for tracking of lot number information) to ensure
that the Product sold by or on behalf of XenoPort can be distinguished from the
Product sold by or on behalf of GSK.

(d) [… * …] XenoPort shall use Commercially Reasonable Efforts to establish new
NDC numbers for Product and thereafter shall use Commercially Reasonable Efforts
to cause such NDC numbers to be used on the labeling and packaging for Product.

5.4 Product Returns.

(a) During the Transition Period and for [… * …] after the Transition Period End
Date, GSK shall be financially responsible for, and shall be responsible for
processing, all returns of Product packaged for commercial sale in the Territory
(“Finished Product”) labeled with GSK’s NDC number. During the Transition Period
and for [… * …] thereafter, all returns of Finished Product labeled with GSK’s
NDC number shall be sent to GSK or GSK’s return vendor. Returns of Finished
Product will be processed GSK as provided in this Section 5.4(a) in accordance
with GSK’s then-current returned goods policy, regardless of which Party made
the corresponding original sale. XenoPort will provide to GSK an invoice for all
out-of-pocket costs incurred by XenoPort and its Affiliates with respect to
returns of any Finished Product during the Transition Period and for [… * …]
after the Transition Period End Date, and GSK will pay to XenoPort such amount
within thirty (30) days of receipt of such invoice.

(b) XenoPort shall be financially responsible for, and shall be responsible for
processing, all returns of Finished Product labeled with XenoPort’s NDC number,
and on and after the [… * …] after the Transition Period End Date, XenoPort
shall be financially responsible for, and shall be responsible for processing,
all returns of Finished Product labeled with GSK’s NDC number. Returns of
Finished Product will be processed by XenoPort as provided in this
Section 5.4(b) in accordance with XenoPort’s then-current returned goods policy,
regardless of which Party made the corresponding original sale. GSK will provide
to XenoPort an invoice for all out-of-pocket costs incurred by GSK and its
Affiliates with respect to returns of any Finished Product on and after the [… *
…] after the Transition Period End Date, and XenoPort will pay GSK such amount
within thirty (30) days of receipt of such invoice.

(c) The Parties, through the Transition Team, shall agree upon a joint notice,
which will notify all customers of the foregoing changes in trade return
procedures as soon as practicable following the Transition Period End Date, but
in any event no later than ten (10) Business Days prior to the Transition Period
End Date. For any Finished Product that is returned to one Party but is the
processing responsibility of the other Party pursuant to this Section 5.4, the
Party receiving such returned Finished Product will destroy, or cause to be
destroyed, all such Finished Product. Each of XenoPort and GSK shall destroy, or
cause to be destroyed, all such returned Finished Product in a manner consistent
with Applicable Laws and the costs of such destruction shall not be reimbursed.

(d) Neither XenoPort nor GSK shall instruct, recommend or attempt to induce
customers who have previously purchased any Finished Product from it to
(i) return such Finished Product when that would not otherwise have been the
case but for such Party’s instructions, recommendations or inducement or
(ii) delay the return of such Finished Product. For the avoidance of doubt, a
Party’s shipment of units of Products to customers in the ordinary course will
not be deemed to violate this Section 5.4.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 45 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.5 Governmental Price Reporting.

(a) “Governmental Price Reports” means (i) any and all data required to be
reported relating to the Product under the MDRP, including without limitation
the Average Manufacturer Price (as defined at 42 U.S.C. § 1396r-8(k)(1)) (“AMP”)
and the Best Price (as defined at 42 U.S.C. § 1396r-8(c)(1)(C)); (ii) any and
all data required to be reported relating to the Product(s) under state drug
price reporting requirements; (iii) Federal Ceiling Prices required to be
reported relating to the Product under 38 U.S.C. § 8126, and the master
agreements issued thereunder; (iv) any and all data required to be reported
relating to the Product under a Tricare retail rebate agreement or otherwise
under 10 U.S.C. § 1074f(g); (v) any and all data required to be reported
relating to the Product under a Pharmaceutical Pricing Agreement under section
340B of the PHS Act, 42 U.S.C. 256b; (vi) any and all data required to be
reported relating to the Medicare Coverage Gap Discount Program (“Coverage Gap
Program”) for purposes of sections 1860D-14A and 1860D-43 of the Social Security
Act (the “Social Security Act”), as set forth in the Patient Protection and
Affordable Care Act of 2010 (“PPACA”), Pub. L. 111-148, and the Health Care and
Education Reconciliation Act of 2010, (“HCERA”) Pub. L. 111-152; and (vii) any
and all data required to be reported relating to the Product under the
Pharmaceutical Manufacturer Industry Fee Program pursuant to section 9008 of the
PPACA, Public Law 111-148 (124 Stat. 119 (2010)), as amended by section 1404 of
the HCERA, Public Law 111-152 (124 Stat. 1029 (2010)).

(b) GSK shall be responsible for submitting all Governmental Price Reports for
all Product bearing an NDC of GSK for all reporting periods ending on or before
the Transition Period End Date. Beginning with the reporting period in which the
Transition Period End Date occurs, XenoPort shall be responsible for submitting
all Governmental Price Reports for Product bearing an NDC of GSK. Effective with
the reporting period in which the Transition Period End Date occurs, GSK shall
name XenoPort as a designee, with certification access, in the Drug Data
Reporting for Medicaid (“DDR”) system for purposes of reporting the AMP and the
Best Price and other required pricing data for the Product bearing an NDC of
GSK. If other Product is reported to the Centers for Medicare and Medicaid
Services (“CMS”) by GSK under the labeler code of any Product, GSK shall remain
as the technical, invoice and legal contacts for such Product with CMS.

(c) GSK acknowledges that XenoPort will require certain information from GSK in
order to submit the Governmental Price Reports after the Transition Period End
Date. Accordingly, GSK agrees that, (i) for the calendar month in which the
Transition Period End Date

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 46 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

occurs, GSK shall provide to XenoPort, within [… * …] after the end of such
calendar month, relevant Product information for use in calculating AMP, and if
requested by XenoPort, GSK would provide 12 months of summary monthly historical
commercial sales and sales deduction data; (ii) for the calendar quarter in
which the Transition Period End Date occurs, GSK shall provide to XenoPort,
within [… * …] after the end of such calendar quarter, the Best Price, customary
prompt pay discounts, and sales at nominal price, and any additional data needed
to comply with state price reporting requirements, and (iii) GSK shall provide
to XenoPort, within [… * …] after the Transition Period End Date, baseline AMPs
for the Product. GSK further agrees that, for Product, it shall provide to
XenoPort, within [… * …] after the Transition Period End Date, the following:
(i) if the Transition Period End Date occurs in calendar quarters 1, 2, or 3,
GSK shall provide the Federal Ceiling Prices in effect during the calendar year
in which the Transition Period End Date occurs; (ii) if the Transition Period
End Date occurs in calendar quarter 4, GSK shall provide both the Federal
Ceiling Price in effect during the calendar year in which the Transition Period
End Date occurs and the calculated Federal Ceiling Price for the next calendar
year. Per the Department of Veteran Affairs (“VA”) Product transfer rules,
depending on the calendar quarter in which the Transition Period End Date
occurs, XenoPort is required to sell at a price no greater than GSK’s calculated
Federal Ceiling Prices in effect during the calendar year in which the
Transition Period End Date occurs, or if the Transition Period End Date occurs
in calendar quarter 4, XenoPort is required to sell at a price no greater than
GSK’s calculated Federal Ceiling Prices for the next calendar year; (iii) all
commercial sales and sales deduction data required for Non-FAMP calculation for
the current calendar quarter through the Transition Period End Date, as well as
such data for preceding calendar quarters within the Federal Fiscal Year
(October 1 – September 30) in which the Transition Period End Date occurs;
(iv) relevant Non-FAMPs necessary to complete Annual Public Law Update; (v) all
commercial sales and sales deduction data for the current calendar quarter
through the Transition Period End Date, as well as all such data for the
preceding calendar quarters within the Federal Fiscal Year (October 1 –
September 30) in which the Transition Period End Date occurs; and (vi) the most
recent Tricare retail pharmacy dispensing data report for the previous four
quarters made available by the Department of Defense either on or before the
Transition Period End Date. All pricing data furnished by GSK pursuant to this
subsection shall be provided in the same format that such data are provided by
GSK to CMS and/or the VA in connection with GSK’s own Governmental Price
Reports, or in a format otherwise prescribed by GSK. For pricing and sales data
that are required in order to submit Governmental Price Reports, but that are
not themselves provided to the CMS and/or the VA, GSK will furnish that data in
a format prescribed by XenoPort. Without limiting the foregoing, any and all
data furnished by GSK that are required for the reporting of the Product under
the MDRP (and under Medicare Part B) pursuant to this subsection shall be
certified in the same format provided by GSK to CMS.

(d) Without limiting the foregoing, GSK agrees that, from and after the
Transition Period End Date until [… * …] bearing an NDC of GSK, GSK shall
provide to XenoPort, within [… * …] after the end of each reporting period, all
data or other information to the Governmental Price Reports for such Product
reasonably requested by XenoPort for use by XenoPort in completing such
Governmental Price Reports.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 47 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) GSK shall promptly notify XenoPort upon discovery of any errors on or
corrections to the data or other information provided to XenoPort pursuant to
Sections 5.5(b), (c) or (d) above.

(f) XenoPort shall notify GSK of any change in the wholesale acquisition cost
(“WAC”) of any Product(s) bearing GSK’s NDC no later than the same time that
XenoPort notifies third party vendors of the change in such WAC.

(g) XenoPort shall notify GSK of the date(s) of last lot expiration of Product
when the NDC(s) therefor are discontinued.

(h) For use in the payment of any and all Medicaid rebates (including Medicaid
supplemental rebates, state pharmaceutical assistance program (“SPAP”) rebates,
and AIDS drug assistance program (“ADAP”) rebates) payable for all Product
bearing an NDC of GSK, XenoPort shall immediately notify GSK in writing of any
quarterly AMP or Best Prices, including re-stated values, submitted to CMS
bearing the NDC of GSK for periods in and after the Transition Period End Date
occurs.

5.6 GSK Governmental Payments and Other Contractual Obligations.

(a) GSK shall be solely and exclusively responsible for processing and payment
of any and all Medicaid rebates (including Medicaid supplemental rebates, SPAP
rebates, and ADAP rebates) payable for all Product bearing an NDC of GSK for
periods prior to and including the calendar quarter in which the Transition
Period End Date takes place.

(b) GSK shall be solely and exclusively responsible for processing and payment
of any and all Tricare retail refunds owed based on Tricare retail pharmacy
dispensing of all Product(s) bearing an NDC of GSK for which utilization data is
available or has been made available electronically or in writing for periods
prior to and including the calendar quarter in which the Transition Period End
Date takes place. In the event that XenoPort does not have an existing Tricare
agreement, GSK shall continue to pay such Product retail refunds until such
Product has been deleted from GSK’s Pricing Agreement with Tricare Management
Activity and added to XenoPort’s Pricing Agreement with Tricare Management
Activity (even if the due date for refund payment falls after the Transition
Period End Date).

(c) GSK shall be solely and exclusively responsible for processing and payment
of any and all rebates, chargeback claims and related fees payable under a PHS
pharmaceutical pricing agreement for [… * …] after the Transition Period End
Date and providing the initial PHS prices within [… * …] of the Transition
Period End Date for the Product and the subsequent quarter’s PHS prices within
[… * …] of the start of the quarter to XenoPort. In the event XenoPort does not
have an existing PHS agreement, GSK shall continue to pay rebates/chargebacks
for Product bearing an NDC of GSK. XenoPort shall reimburse GSK for all rebates,
chargeback claims and related fees on distributor invoices dated [… * …] or more
after the Transition Period End Date.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 48 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) GSK shall be solely and exclusively responsible for processing and payment
of any and all rebates, chargebacks claims and related fees (i.e., Industrial
Funding Fee) payable under GSK’s FSS contract for all Product bearing an NDC of
GSK issued in writing or electronically on or prior to the Transition Period End
Date up through the effective date on which the VA National Acquisition Center
approves the Request for Modification to add Product to XenoPort’s FSS contract;
in the event XenoPort does not have an existing FSS agreement, GSK shall
continue to pay rebates, chargeback claims and related fees for Product bearing
an NDC of GSK. XenoPort shall reimburse GSK for all rebates, chargeback claims
and related fees (i.e., Industrial Funding Fee) on invoices dated on or after
the Transition Period End Date up through the effective date on which the VA
National Acquisition Center approves the Request For Modification to add Product
to XenoPort’s FSS contract, but GSK shall not issue an invoice pursuant to
Section 5.6(h) with respect to such amounts sooner than [… * …] following the
Transition Period End Date.

(e) GSK shall be solely and exclusively responsible for processing and payment
of any and all payments required under the Medicare Coverage Gap Discount
Agreement for all GSK NDCs that are dispensed before and after the Transition
Period End Date under the Coverage Gap Program. Accordingly, with respect to
discount claims under such program on or after the Transition Period End Date,
XenoPort will reimburse GSK for one hundred percent (100%) of all such paid
discounts with a Pharmacy Claim Payment Date on or after Transition Period End
Date. In the event that XenoPort is not able to obtain a Medicare Coverage Gap
labeler agreement until 2015, GSK will continue to utilize XenoPort’s labeler
code under GSK’s current Medicare Coverage Gap Discount Agreement for the
Products until December 31, 2014 and XenoPort will reimburse GSK for one hundred
percent (100%) of such claims for XenoPort labeler paid discounts on behalf of
GSK. XenoPort shall be responsible for transferring its labeler code for the
Product(s) to XenoPort Medicare Coverage Gap Discount agreement effective
January 1, 2015 and such payments with respect to such discount claims for the
XenoPort’s labeler will thereafter be made by XenoPort. GSK shall provide
quarterly corresponding utilization summary and state payment reports within […
* …] after the end of the applicable Calendar Quarter that describe the
requested rebate payments in reasonable detail.

(f) GSK shall be solely and exclusively responsible for processing and payment
of any and all payments required under the Pharmaceutical Manufacturer Industry
Fee under the Affordable Care Act for all GSK NDCs dispensed before and after
the Transition Period End Date. With respect to the Pharmaceutical Manufacturer
Industry Fees invoiced to GSK during 2012, which are based on a prior year’s
sales data (e.g., 2011), and subject to any true-ups and adjustments, GSK will
be responsible for payment upon receipt of invoice for such fees. With respect
to Pharmaceutical Manufacturer Industry Fees invoiced to GSK during 2013 and
subsequent years, which are based on prior year’s sale data (e.g., 2012 and
forward), and subject to any true-ups and adjustments, GSK will be responsible
for payment upon receipt of invoice for such fees. To the extent that GSK is
invoiced for Product labeled with GSK NDCs after the Transition Period End Date
and subsequent years, that was sold by XenoPort in 2012 and subsequent years,
GSK will bill XenoPort for such portion. The amount billed to XenoPort shall be
equal to the proportion of the fee that XenoPort would pay, assuming such sales
of Product with GSK’s NDC are included as part of

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 49 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

GSK’s total sales in the Secretary of Treasury’s calculation of the
Pharmaceutical Manufacturer Industry Fee owed by GSK. GSK shall provide detailed
support of the invoiced Pharmaceutical Manufacturer Industry Fee. The Parties
acknowledge that the provisions of this Section are intended to allocate
responsibilities for Pharmaceutical Manufacturer Industry Fees on the basis of
their respective periods of ownership. In the event that the United States
Department of Treasury subsequently issues regulatory guidance with respect to
the determination of such fees that mandates a mechanism the effect of which a
Party believes is materially and substantially different from that contemplated
herein such that it would render the allocation method described herein
impracticable, inequitable, or not in compliance with any Applicable Law, it
shall so notify the other Party and propose an alternative allocation method,
and the Parties shall meet in good faith to discuss and agree on the alternative
method.

(g) GSK shall notify XenoPort within [… * …] of notice of any inspection,
investigation or other inquiry by, or other material governmental notice or
communication from CMS, the Department of Health and Human Services Office of
the Inspector General, or any other Regulatory Authority directly relating to
the manufacture, sale, marketing, promotion, distribution, or use of the Product
or relating to any Governmental Price Reports submitted by GSK. This obligation
extends to any subsequent revisions to such claims even if made after the
Transition Period End Date.

(h) With respect to all payments due to GSK under this Section 5.6 or
Section 5.7(b), GSK shall invoice XenoPort on a quarterly basis starting after
the Transition Period End Date. Payment from XenoPort shall be due within 30
days of receipt.

5.7 XenoPort Governmental Payments and Other Contractual Obligations.

(a) XenoPort shall be solely and exclusively responsible for: (i) reimbursement
to GSK of any and all Medicaid rebates (including Medicaid supplemental rebates,
SPAP rebates, and ADAP rebates) paid for claim quarters beginning with the
calendar quarter immediately following the calendar quarter during which the
Transition Period End Date takes place for all Product bearing an NDC of GSK
within 30 days of receipt of an invoice for such payments from GSK; (ii) payment
of any and all Medicaid rebates (including Medicaid supplemental rebates, SPAP
rebates, and ADAP rebates) payable for all Product bearing an NDC of XenoPort;
and (iii) notifying GSK of any state supplemental contracts for the Product
bearing a GSK NDC in effect after the Transition Period End Date. With respect
to section 5.7(a)(i), XenoPort’s duty to pay GSK will begin on or after
October 1, 2013.

(b) XenoPort shall be solely and exclusively responsible for Tricare retail
refunds relating to Product (i) bearing an NDC of GSK for which utilization data
are first made available by the United States Department of Defense for periods
including and after the calendar quarter after the calendar quarter in which the
Transition Period End Date takes place. In the event that XenoPort does not have
an existing Tricare agreement and GSK continues to pay Product retail refunds as
set forth in Section 5.6(b) for some portion of such periods, XenoPort shall
reimburse such amounts to GSK.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 50 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) XenoPort shall be solely and exclusively responsible for PHS rebates,
chargeback claims and related fees on: (i) distributor invoices dated [… * …] or
more after the Transition Period End Date for Product bearing an NDC of GSK; and
(ii) any Product bearing an NDC of XenoPort.

(d) XenoPort shall be solely and exclusively responsible for Federal Supply
Schedule rebates, chargeback claims and related fees (i.e., Industrial Funding
Fee) for (i) distributor invoices dated [… * …] or more after the Transition
Period End Date for Product bearing an NDC of GSK; and (ii) any Product bearing
an NDC of XenoPort.

(e) XenoPort shall be solely and exclusively responsible for (i) reimbursement
to GSK for any and all payments required under the Medicare Coverage Gap
Discount Agreement for all GSK NDCs that are dispensed after the Transition
Period End Date under the Coverage Gap Program; and (ii) all payments required
under the Medicare Coverage Gap Discount Agreement for XenoPort NDCs.

(f) To the extent that GSK is invoiced for Product labeled with GSK NDCs, that
was sold by XenoPort, XenoPort shall be solely and exclusively liable for
reimbursement to GSK for any and all payments required after the Transition
Period End Date under the Pharmaceutical Manufacturer Industry Fee bearing GSK
NDC. XenoPort shall be solely and exclusively liable for reimbursement to GSK of
any and all payments required under the Pharmaceutical Manufacturer Industry Fee
under the Affordable Care Act for XenoPort NDC after the Transition Period End
Date.

5.8 Processing and Payment of Commercial Rebates, Customer Contracts or Other
Contractual Obligations.

(a) Commercial Rebates. GSK shall use Commercially Reasonable Efforts to remove
the Product from all contracts providing for the payment of commercial rebates
in the Territory (“Rebate Contracts”), effective [… * …] following the
Transition Period End Date. For clarity, the term “Rebate Contract” shall
include Medicare Part D prescription drug plans, but shall exclude the Coverage
Gap Program. GSK shall not assign to XenoPort, and XenoPort shall not assume,
any of the Rebate Contracts. GSK shall be solely responsible for the processing,
handling and payment of all rebates owed under the Rebate Contracts with respect
to Product bearing an NDC of GSK dispensed prior to and including the effective
date of the Product termination for each such Rebate Contract. As soon as
practicable following the Transition Period End Date, GSK shall notify all
relevant Third Parties of the Product termination date for all Rebate Contracts
and that any future Rebate Contracts for Product must be entered into with
XenoPort or its distributors. For all commercial rebate claims that are
submitted to one Party but are the processing responsibility of the other Party,
the Party receiving the claim shall deny the claim.

(b) Customer Contracts (Commercial Chargebacks). GSK shall use Commercially
Reasonable Efforts to remove the Product from all contracts providing for the
payment of chargebacks and associated contracted fees with respect to the
Product(s) in the Territory (“Chargeback Contracts”), effective [… * …]
following the Transition Period End Date. GSK shall

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 51 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

not assign to XenoPort, and XenoPort shall not assume, any of the Chargeback
Contracts. GSK shall process and be financially responsible for all chargeback
claims and associated contracted fees related to the Product sold in the
Territory by distributors with distributor invoice to the chargeback customer
(“Distributor Invoice”) on dates up to and including the Product termination
date for each such Chargeback Contract (the “Chargeback Product Termination
Date”). GSK shall not process and shall not be financially responsible for any
chargeback claims and associated contracted fees related to Product sold by
distributors with Distributor Invoice dates after such Chargeback Product
Termination Date, and XenoPort shall or shall cause its distributor to process
and be financially responsible for all chargeback claims and associated
contracted fees related to Product sold by distributors with Distributor Invoice
dates after such Chargeback Product Termination Date.

(c) Other Direct Customer Discounts. GSK shall use Commercially Reasonable
Efforts to remove the Product from all contracts with direct customers providing
for the issuance of rebates and other discounts to such direct customers in or
for the Territory (“Direct Customer Contracts”), effective on the Transition
Period End Date. GSK shall not assign to XenoPort, and XenoPort shall not
assume, any of the Direct Customer Contracts. GSK shall be solely responsible
for the processing, handling and payment of all rebates and other discounts owed
under the Direct Customer Contracts with respect to Product sold to direct
customers up to the Transition Period End Date. As soon as practicable following
the Transition Period End Date, GSK shall notify all relevant Third Parties of
the Product termination date for all Direct Customer Contracts and that any
future Direct Customer Contracts for any Product must be entered into with
XenoPort or its distributors. For all direct customer discount program claims
that are submitted to one Party but are the processing responsibility of the
other Party, the Party receiving the claim shall deny the claim.

(d) Patient Assistance Programs. GSK shall be authorized to continue its patient
assistance programs for the Product for all patients enrolled and active in such
programs as of the Transition Period End Date. XenoPort hereby authorizes GSK to
reserve and utilize Product and to pay claims for eligible patients for a
minimum of [… * …] following the Transition Period End Date and up to [… * …]
following the Transition Period End Date, after which time, patients will be
removed from such patient assistance programs. GSK shall be responsible for all
costs associated with such programs, and for ensuring that such programs comply
with Applicable Laws. Any reasonable, documented costs incurred by XenoPort, at
GSK’s request, in connection with GSK’s patient assistance programs shall be
reimbursed by GSK.

5.9 GSK’s Accounts Receivable; Payments for XenoPort Sales. XenoPort agrees to
promptly deliver to GSK any amounts received by or on behalf of XenoPort
(including but not limited to negotiable instruments, which shall be endorsed to
the order of GSK) with respect to any and all Accounts Receivable. GSK agrees to
promptly deliver to XenoPort any amounts received by or on behalf of GSK or its
Affiliates (including but not limited to negotiable instruments, which shall be
endorsed to the order of XenoPort) with respect to any and all payments for
Products sold by or under authority of XenoPort after the Transition Period End
Date.

5.10 Cooperation. With respect to Sections 5.3 through 5.9, the Parties agree to
use Commercially Reasonable Efforts to cooperate in good faith, and in
consultation with each other, to

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 52 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

establish appropriate processes and procedures for implementing the foregoing
and to facilitate and manage the smooth transition of responsibilities and
activities with respect to reimbursement, pricing and payment matters for the
Product and related government reporting, consistent with industry standards,
GSK’s Applicable Policies and Procedures and Applicable Laws.

5.11 Financial Information; Records; Audit.

(a) In accordance with the timelines set forth in Schedule 1.47, GSK shall
provide to XenoPort true and complete electronic copies of all Financial
Information. Such copies of Financial Information shall be provided in an
electronic format [… * …]

(b) Within [… * …] Business Days after the Termination Effective Date, GSK shall
provide to XenoPort a true and complete copy of the final close-out of the
detailed Joint P&L (as defined in the Restated Agreement) for the Product
through the Termination Effective Date, prepared in accordance with
Section 6.5(c) of the Restated Agreement, such final close-out of the detailed
Joint P&L to be provided for informational purposes only. No payment from either
Party to the other will be due in connection with such final close-out of the
detailed Joint P&L.

(c) GSK acknowledges and agrees that it has kept, and has required its
Affiliates to keep, complete, true and accurate books of accounts and records
for the purpose of determining amounts payable to XenoPort pursuant to the
Restated Agreement. Each Party shall keep, and require its Affiliates to keep,
complete, true and accurate books of accounts and records for the purpose of
determining amounts to be paid by either Party (or its Affiliate) to the other
Party (or its Affiliate) under this Termination Agreement or the Supply
Agreement. All such books and records shall be kept for at least three (3) years
following the end of the calendar quarter to which they pertain and shall be
open for inspection and audit by the other Party such three (3) year period on
the terms of this Section 5.11(c). Upon not less than [… * …] prior written
notice, such Party shall permit an independent, certified public accountant
selected by the other Party and reasonably acceptable to the Party whose books
and records are to be inspected, which acceptance will not be unreasonably
withheld or delayed (for the purposes of this Section 5.11(c), the “Auditor”),
to audit or inspect those books or records of such Party or its Affiliate that
relate to the transition activities and obligations pursuant to this Termination
Agreement. Such inspections may be made no more than once each calendar year and
during normal business hours. Such records for any particular calendar quarter
shall be subject to no more than one inspection. The Auditor shall be obligated
to execute a reasonable confidentiality agreement prior to commencing any such
inspection. Inspections conducted under this Section 5.11(c) shall be at the
expense of the Party conducting such audit, unless non-compliance with the
transition activities and obligations pursuant to this Termination Agreement is
established or unless a variation or error producing an underpayment in amounts
payable hereunder to the Party conducting the audit, or an overpayment in
amounts paid hereunder by the Party conducting the audit, exceeding [… * …] of
the amount paid for a period covered by the inspection is established. In any
such case, all reasonable costs relating to the inspection for such period and
any unpaid amounts that are discovered shall be paid by the audited Party,
together with interest on such unpaid amounts or overpaid amounts at (i) the
prime rate as reported by Citibank N.A., plus [… * …] per year; or (ii) if
lower, the maximum rate permitted by

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 53 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

law; calculated on the number of days such payment is delinquent, compounded
annually and computed on the basis of a three hundred sixty five (365) day year;
provided, however that interest will not be charged in instances where payments
are disputed or subject to interpretation resolution, payment has been delayed
by reason of the Party to whom such payment is to be made (e.g., due to invalid
or late changes to bank details, non-compliant invoices, etc.), or the Party to
whom such payment is to be made has not responded to reasonable questions or
queries from the other Party. The Parties will endeavor in such inspection to
minimize disruption of the audited Party’s (and its Affiliates’) normal business
activities to the extent reasonably practicable.

5.12 Ownership of Inventions. Except with respect to the Transferred GSK Patents
(which all right, title and interest shall be assigned and transferred to
XenoPort pursuant to Sections 3.4(a)(v), 3.4(b) and 3.6 above), title to all
inventions and other intellectual property (other than Trademarks) made jointly
by personnel of XenoPort and GSK in connection with the Restated Agreement
(including the Original Agreement) or this Termination Agreement shall be
jointly owned by XenoPort and GSK. Prosecution of any Patent with respect to
such jointly-owned inventions and intellectual property shall be solely as
mutually agreed. Except as expressly provided in this Termination Agreement, it
is understood that neither Party shall have any obligation to obtain any
approval of, nor pay a share of the proceeds to, the other Party to practice,
enforce, license, assign or otherwise exploit such jointly-owned inventions or
intellectual property, and each Party hereby waives any right it may have under
the Applicable Laws of any jurisdiction to require such approval or accounting.

5.13 Equipment. As of the Termination Effective Date, GSK is the owner of the
manufacturing equipment set forth on Schedule 5.13 attached hereto (the
“Equipment”), which is currently located at the facility of GSK’s contract
manufacturer for Bulk Product (the “Bulk Manufacturer”). [… * …]

5.14 Stability Program; Complaint Handling.

(a) GSK shall continue to manage the on-going stability studies to support
Product distributed by GSK to the extent such studies were initiated before the
Termination Effective Date or are subsequently initiated during the Transition
Period (the “On-Going Stability Studies”). Any communications regarding the data
generated from On-Going Stability Studies will be shared between the Parties as
set forth in the Quality Agreement. For the avoidance of doubt, any additional
or future stability studies for the Product that are required to be made or
conducted beyond those studies supporting Product distributed by GSK prior to
the Transition Period End Date shall be the responsibility of XenoPort.

(b) For those lots of Product distributed by GSK before or during the Transition
Period, GSK shall manage any complaints arising with respect to such Product,
including communication regarding such complaint and any related investigation
of such complaint. Any communications regarding such complaints (and the related
investigation) will be shared between the Parties as set forth in the Quality
Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 54 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE VI

FINANCIAL TERMS

6.1 GSK and its Affiliates shall have no obligation to pay, and XenoPort and its
Affiliates shall have no right to receive, any portion of amounts received by
GSK or its Affiliates from sales of the Product during the Transition Period.

6.2 Payment for Inventory. Subject to the terms and conditions of this
Termination Agreement, in consideration for the Inventory to be transferred and
conveyed to XenoPort under the terms of this Termination Agreement, XenoPort
shall pay GSK a total of Six Million Dollars (US$6,000,000), in six equal
installments of One Million United States Dollars (US$1,000,000) each, as
follows: The first such payment shall be due by June 30th of each of calendar
years 2016 through 2021. For clarity, it is understood that no payment shall be
due under this Section 6.2 prior to June 30, 2016 or after June 30, 2021, and
that no more than a total of US$6,000,000 in the aggregate shall be due under
this Section 6.2. XenoPort shall be solely responsible for the payment of all
Transfer Taxes incurred in connection with the transfer and assignment of the
Inventory as set forth in this Termination Agreement.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 General Representations. Each Party hereby represents and warrants to the
other Party as follows as of the Termination Effective Date:

(a) Such Party is a company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would not prevent such Party from performing its obligations under this
Termination Agreement.

(b) This Termination Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms. The execution, delivery and
performance of this Termination Agreement by such Party have been duly
authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any Applicable Laws; nor (iii) conflict with, or constitute a
default under, any agreement, instrument or understanding, oral or written, to
which such Party is a party or by which it is bound, except for any conflicts or
defaults that (A) would not prevent such Party from performing its obligations
under this Termination Agreement, (B) would not prevent the other Party from
exercising its rights under this Termination Agreement, and (C) would not
adversely affect the conveyance of all right title and interest in the
Transferred Assets or the grant of rights and licenses hereunder. In particular,
and without limiting the generality of the foregoing, each Party represents and
warrants to the other Party that it is fully entitled to grant the releases,
enter into the covenants, and undertake the obligations set forth herein.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 55 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) Such Party has not sold, assigned, conveyed, pledged, encumbered, or
otherwise in any way transferred to any Person any Claim released by such Party
pursuant to this Termination Agreement.

(d) Such Party has not filed, and has no actual knowledge, that any Third Party
has filed, any legal or administrative proceeding of any kind or nature against
the other Party relating to the Restated Agreement (including the Original
Agreement), other than the Claims filed in the Litigation.

(e) Such Party is not relying in any manner on any statement, promise,
representation or omission, whether oral or written, express or implied, made by
any Person or entity, not specifically set forth in this Termination Agreement.

(f) The Parties acknowledge that they have worked together and participated on
joint committees with respect to the Compound and Product during the term of the
Original Agreement and Restated Agreement, and in connection therewith have from
time to time exchanged information concerning the development and
commercialization of the Compound and Product.

7.2 Additional Covenant and Warranties of XenoPort.

(a) XenoPort covenants to GSK that during the Transition Period, it will not,
directly or indirectly through Affiliates or Third Parties, promote, market or
sell the Product in the Territory or engage in any of the activities set forth
in Section 4.4(f) (other than, for the avoidance of doubt, activities permitted
under Section 4.8).

(b) XenoPort covenants to GSK that it shall comply with Applicable Laws in
connection with XenoPort’s handling and storage of Transferred Inventory and
with respect to XenoPort’s activities relating to with the manufacture and sale
of Products made therefrom, including any quality assurance or quality release
activities that may not be delegated to GSK, its Affiliates, or a Third Party.

(c) XenoPort represents, warrants and covenants as follows to GSK:

(i) As of the Termination Effective Date, XenoPort has sufficient right, title
and interest in and to the XenoPort Patents, XenoPort Trademarks and XenoPort
Know-How to convey to GSK the licenses as provided in this Termination
Agreement, free and clear of any liens or encumbrances (other than obligations
and restrictions set forth in this Termination Agreement).

(ii) As of the Termination Effective Date, XenoPort has the full right and
authority to grant the licenses under the XenoPort Patents, XenoPort Trademarks
and XenoPort Know-How as provided herein. XenoPort and its Affiliates have not
previously granted, and during the Transition Period (and during any portion of
the periods described in Section 5.8(d) or 4.4(g) following the Transition
Period End Date in which GSK continues to distribute and sell Product as
provided under such Section(s)) XenoPort and its Affiliates shall not grant, any
right, license or

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 56 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

interest in or to the XenoPort Patents, XenoPort Trademarks and XenoPort
Know-How, or any portion thereof, that is in conflict with the licenses granted
to GSK under this Termination Agreement.

(iii) To its knowledge as of the Termination Effective Date, there are no
actual, pending, anticipated, alleged or threatened actions, suits, claims,
interference or governmental investigations involving the XenoPort Patents,
XenoPort Trademarks and XenoPort Know-How by or against XenoPort or any of its
Affiliates.

(iv) All necessary consents, approvals and authorizations of all Regulatory
Authorities, other governmental authorities and other persons or entities
required to be obtained by XenoPort in order to enter into this Termination
Agreement have been obtained.

(v) To its knowledge as of the Termination Effective Date, there is no actual,
pending, anticipated, alleged or threatened infringement by a Third Party of any
of the XenoPort Patents or misappropriation by a Third Party of any of the
XenoPort Know-How.

7.3 Additional Warranties of GSK. In addition, GSK represents, warrants and
covenants as follows to XenoPort:

(a) Title; Rights to Transfer and Assign or License.

(i) As of the Termination Effective Date (and, with respect to any Transferred
Assets assigned or transferred to XenoPort after the Termination Effective Date,
as of the date of such assignment or transfer), (A) GSK has good and marketable
title, and owns all right, title and interest, in and to the Transferred Assets,
and has the right to transfer and assign rights in or to each of the foregoing
to XenoPort or its designee as provided in this Termination Agreement, free and
clear of any liens or encumbrances, (B) no Person (including any Affiliate of
GSK) other than GSK (or XenoPort) has any right, title or interest in or to such
Transferred Assets (other than any Transferred GSK Contract), and (C) no Person
(including any Affiliate of GSK) other than GSK has any right, title or interest
in any Transferred GSK Contract other than the applicable counterparty thereto.
To its actual knowledge as of the Termination Effective Date, GSK has sufficient
right, title and interest in and to the Licensed Assets to convey to XenoPort
the licenses as provided in this Termination Agreement, free and clear of any
liens or encumbrances (other than obligations and restrictions set forth in this
Termination Agreement).

(ii) As of the Termination Effective Date, GSK has the full right and authority
to grant the rights and licenses as provided herein, and GSK and its Affiliates
have not previously granted (and during the period from the Termination
Effective Date until the Transition Period End Date, GSK and its Affiliates
shall not grant) any right, license or interest in or to the Transferred GSK
Patents, Transferred GSK Know-How, Transferred GSK Trademarks or, to its actual
knowledge as of the Termination Effective Date, the Licensed Assets, or any
portion thereof, that is in conflict with the rights or licenses granted to
XenoPort under this Termination Agreement.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 57 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) To its knowledge as of the Termination Effective Date, there are no
actual, pending, anticipated, alleged or threatened actions, suits, claims,
interference or governmental investigations involving Compound, Product,
Transferred GSK Patents or Transferred GSK Know-How by or against GSK or any of
its Affiliates (other than the Litigation).

(iv) All necessary consents, approvals and authorizations of all Regulatory
Authorities, other governmental authorities and other persons or entities
required to be obtained by GSK in order to enter into this Termination Agreement
have been obtained.

(v) To its knowledge as of the Termination Effective Date, there is no actual,
pending, anticipated, alleged or threatened infringement by a Third Party of any
of the Transferred GSK Patents or misappropriation by a Third Party of any of
the Transferred GSK Know-How.

(vi) It has not, up through and including the Termination Effective Date,
knowingly withheld any material information in its possession from XenoPort in
response to XenoPort’s reasonable inquiries in connection with XenoPort’s due
diligence relating to Compound or Product in or for the Territory, and to its
knowledge, the information related to Compound or Product in or for the
Territory that GSK has provided to XenoPort prior to the Termination Effective
Date is up-to-date and accurate in all material respects.

(b) Schedules.

(i) To GSK’s knowledge and subject to each Party’s rights under Sections 3.6 and
4.7 of this Termination Agreement, the Schedules attached to this Termination
Agreement that identify the Transferred Assets and Licensed Assets, both as of
the Termination Effective Date and [… * …] XenoPort as of the Transition Period
End Date pursuant to Section 3.6 above, set forth a true, complete and correct
description of all Transferred Assets and Licensed Assets (as each such asset is
defined without limitation to the referenced Schedule) as of the Termination
Effective Date and as of the Transition Period End Date, respectively, except to
the extent that the omission from any Schedule attached to this Termination
Agreement of any Transferred Asset or Licensed Asset is not a material omission.

(ii) To GSK’s knowledge, the Schedules attached to this Termination Agreement as
of the Termination Effective Date and [… * …] XenoPort as of the Transition
Period End Date pursuant to Section 3.6 above that identify the Transferred GSK
Contracts and Excluded GSK Contracts (other than GSK Contracts between GSK and
its Affiliates (i.e., inter-company agreements)) set forth a true, complete and
correct description of all GSK Contracts as of the Termination Effective Date
and as of the Transition Period End Date, respectively, except to the extent
that the omission from such Schedule attached to this Termination Agreement of
any of any Transferred GSK Contracts or Excluded GSK Contracts is not a material
omission.

(iii) The Transferred Assets, Licensed Assets, Excluded GSK Contracts, Expired
GSK Contracts, Excluded GSK Inventory, Excluded GSK Know-How, and GSK

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 58 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Housemarks (as each such asset is defined without limitation to the referenced
Schedule) include all material tangible and intangible assets primarily related
to, or used by or on behalf of GSK or its Affiliates in, the development,
manufacture or commercialization of Compound or Product in or for the Territory
prior to the Termination Effective Date and as of the Transition Period End
Date, respectively. Schedule 1.90 attached hereto sets forth a true, complete
and correct description of all Ongoing Studies.

(c) Compliance with Applicable Laws. Except to the extent that non-compliance
would not have a Material Adverse Effect, as of the Termination Effective Date,
GSK has conducted the development, manufacture and commercialization (including
marketing, promotion and distribution by or on behalf of GSK and its Affiliates)
of Compound and Product, as applicable, for and in the Territory in compliance
with all applicable Transferred GSK Regulatory Filings and Applicable Laws,
including cGMP, regulations, “Good Clinical Practice,” or GCP, regulations,
“Good Laboratory Practice,” or GLP, regulations, “Informed Consent” and
“Institutional Review Board” regulations, patient privacy and security
regulations and all applicable requirements relating to the protection of human
subjects for its clinical trials as required by the FDA. To the knowledge of
GSK, as of the Termination Effective Date, GSK has not received any written
notice from any Regulatory Authority relating to any violation of any applicable
Transferred GSK Regulatory Filing or Applicable Laws in conducting the
development, manufacture and commercialization of Compound and Product for and
in the Territory.

(d) Regulatory Matters.

(i) To the knowledge of GSK, as of the Termination Effective Date, no
notification, written or oral, has been received by GSK or any of its Affiliates
from the FDA regarding the following that remains unresolved: (A) any FDA Form
483 Notice of Observation, or similar notice from any other Regulatory
Authority, relating to Product or, during the period of time that such
facilities manufactured Product, the facilities in which Product is
manufactured; (B) any FDA Notices of adverse events, or similar notice from any
other Regulatory Authority, with respect to Product; (C) any “warning letters,”
or “untitled letters,” or other similar Regulatory Authority notice of
inspectional observations or deficiencies or other written correspondence from
the FDA or any other Regulatory Authority concerning Product or, during the
period of time that such facilities manufactured Product, the facilities in
which Product is manufactured or (D) any notice indicating that any Product is
misbranded or adulterated as defined in 21 U.S.C. §321, et seq., as amended, and
the rules and regulations promulgated thereunder.

(ii) Neither GSK nor any of its Affiliates (including their respective current
and former officers and employees) has been convicted of any crime or engaged in
any conduct that would reasonably be expected to result in exclusion under 42
U.S.C. Section 1320a-7 or any similar state law or regulation or been debarred
by the FDA under Article 306 of the FDCA, 21 U.S.C. §335a(a) or (b), in each
case, with respect to the development, manufacture or commercialization of
Compound or Product.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 59 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) As of the Termination Effective Date, there has been no recall or market
withdrawal of any Product in the Territory by, or on behalf of, GSK or any of
its Affiliates, whether voluntary or involuntary, or any termination or
suspension of the marketing, or seizure, of any Product sold by or on behalf of
GSK or any of its Affiliates, or any material change in the U.S. package inserts
for the Product that has not been communicated to XenoPort prior to the
Termination Effective Date.

(iv) On or before the Termination Effective Date, GSK has not knowingly withheld
any information from XenoPort concerning any (i) adverse drug experience
information; and (ii) medical inquiries and complaints, in each case, relating
to the Product in the Territory.

(e) Transferred Contracts. All of the Transferred GSK Contracts are valid and
binding agreements of GSK or its Affiliates, enforceable as of Termination
Effective Date (or, if later, the date of assignment of such Transferred GSK
Contract to XenoPort) in accordance with their terms. Neither GSK nor its
Affiliates is in breach or default of such Transferred GSK Contracts, and, to
GSK’s knowledge, no event has occurred that with notice or lapse of time, or
both, would constitute a default by GSK or its Affiliates under any Transferred
GSK Contract. To the knowledge of GSK and its Affiliates, no other party to a
Transferred GSK Contract is in breach or default of such Transferred GSK
Contract, and no event has occurred that with notice or lapse of time, or both,
would constitute a default by such other party under any Transferred GSK
Contract. No party has repudiated in writing or expressed any intention in
writing to repudiate any provision of a Transferred GSK Contract. Subject to
each Party’s rights under Sections 3.6 and 4.7 of this Termination Agreement,
GSK has disclosed and made available to XenoPort true and complete and accurate
copies of all Transferred GSK Contracts (or written summaries of the material
terms thereof, if such contracts are not in writing), including all amendments,
supplements, modifications and waivers thereof, as in effect on the Termination
Effective Date (or, if later, the date of assignment of such Transferred GSK
Contract to XenoPort). GSK has paid, or shall pay when due (even if after the
date of transfer), all undisputed payments under each Transferred GSK Contracts
that have accrued on or prior to the date of assignment of such Transferred GSK
Contract to XenoPort.

(f) Product Liability. GSK has not received any written notice concerning any
legal proceedings or, to the knowledge of GSK and its Affiliates, investigations
by Regulatory Authorities with respect to the safety of Product sold or
advertised for sale by GSK or any of its Affiliates in the Territory, in each
case during the last [… * …]. GSK has also not received any written notice
concerning any product liability claims relating to the development, manufacture
or commercialization of the Product involving amounts in excess of [… * …] (or,
to the knowledge of GSK or any of its Affiliates, threatened) within the past
five (5) years.

(g) Inventory. GSK and its Affiliates represent and warrant as of the date of
delivery to or as directed by XenoPort hereunder that (i) each unit of
Transferred GSK Inventory has been manufactured, stored, and handled materially
in compliance with the applicable then-current Specifications, cGMPs and other
Applicable Laws, [… * …]; (ii) to GSK’s knowledge, all facilities and equipment
used for the manufacture of each unit of Transferred GSK Inventory have been and

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 60 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

are in material compliance with all Applicable Laws; and (iii) except to the
extent title and interest may be impacted while payment to the relevant Third
Party supplier is pending, title to each unit of Transferred GSK Inventory shall
pass to XenoPort, free and clear of any liens or encumbrances.

(h) Promotional Sample Inventory. GSK and its Affiliates represent and warrant
as of the Transition Period End Date that (i) each unit of Promotional Sample
Inventory has been manufactured, stored, and handled materially in compliance
with the applicable then-current Specifications, cGMPs and other Applicable
Laws; (ii) to GSK’s knowledge, all facilities and equipment used for the
manufacture of each unit of Promotional Sample Inventory have been and are in
material compliance with all Applicable Laws; and (iii) except to the extent
title and interest may be impacted while payment to the relevant Third Party
supplier is pending, title to each unit of Promotional Sample Inventory shall
pass to XenoPort, free and clear of any liens or encumbrances.

(i) GSK’s Applicable Policies and Procedures. To its knowledge as of the
Termination Effective Date, GSK’s Applicable Policies and Procedures do not
preclude GSK from materially performing its obligations hereunder or conducting
the activities to be conducted by GSK hereunder (including without limitation
conducting Ongoing Studies, interacting with Regulatory Authorities as provided
in Section 4.3, transferring Inventory, or supplying Product pursuant to
Section 4.5 and the Supply Agreement), as such activities are contemplated to be
conducted as of the Termination Effective Date. During the Transition Period,
GSK shall not enact any new policies or procedures where such policy or
procedure is enacted with the sole intent of relieving GSK from the obligation
to materially perform its obligations hereunder or conduct the activities to be
conducted by GSK hereunder.

7.4 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS TERMINATION
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
(I) WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OR VALIDITY OF ANY PATENTS ISSUED OR PENDING, (II) THE USE,
MARKETING, DISTRIBUTION, OFFER FOR SALE, SALE, COMMERCIALIZATION OR MANUFACTURE
OF COMPOUND AND/OR PRODUCT AFTER THE TRANSITION PERIOD END DATE BY XENOPORT, ITS
AFFILIATES OR ANY THIRD PARTY IN ANY MANNER, (III) THE PROBABLE SUCCESS OR
PROFITABILITY OF PRODUCT AFTER THE TERMINATION EFFECTIVE DATE OR (IV) AS TO THE
CONDITION, VALUE OR QUALITY OF THE TRANSFERRED ASSETS. WITHOUT LIMITING THE
FOREGOING, THE TRANSFERRED GSK PROMOTIONAL MATERIALS ARE BEING TRANSFERRED AS
IS, WHERE IS, WITH ALL FAULTS. FURTHERMORE, NOTWITHSTANDING ANY REPRESENTATION
OR WARRANTY MADE PURSUANT TO SECTION 7.3(G), FOR ANY TRANSFERRED GSK INVENTORY
TO THE EXTENT COVERED BY A TRANSFERRED GSK CONTRACT ASSIGNED TO XENOPORT
PURSUANT TO THIS TERMINATION AGREEMENT, GSK WILL BE DEEMED TO HAVE MADE NO
REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH TRANSFERRED GSK INVENTORY TO THE
EXTENT APPLICABLE TO OR BASED ON ACTIVITIES BY THE COUNTERPARTY TO SUCH
TRANSFERRED GSK CONTRACT OR DELIVERABLES

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 61 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(INCLUDING, IF APPLICABLE, COMPOUND OR PRODUCT SUPPLIED) THEREUNDER FROM SUCH
COUNTERPARTY, AND XENOPORT SHALL SOLELY RELY ON THE RELEVANT REPRESENTATIONS AND
WARRANTIES INCLUDED IN SUCH TRANSFERRED GSK CONTRACT WITH RESPECT TO SUCH
MATTERS IN CONNECTION WITH SUCH TRANSFERRED GSK INVENTORY.

ARTICLE VIII

CONFIDENTIALITY; PRESS RELEASE

8.1 Confidential Information. Except as expressly provided in this Termination
Agreement, the Parties agree that the receiving Party shall not publish or
otherwise disclose and shall not use for any purpose any information furnished
to it by the other Party hereto pursuant to the Restated Agreement (including
the Original Agreement) or this Termination Agreement (collectively,
“Confidential Information”). Notwithstanding the foregoing, for purposes of this
Article VIII, the Parties agree that from and after the Termination Effective
Date, GSK shall treat as Confidential Information of XenoPort all information
within the Transferred Assets in its possession or Control without regard to the
exceptions under subsections (a) or (e) below, and shall not publish or
otherwise disclose such information within the Transferred Assets other than as
provided in Sections 4.3(c) and 8.2. Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
written documentation:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure or, as shown by written
documentation, was developed by the receiving Party prior to its disclosure by
the disclosing Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of the Restated Agreement or this Termination
Agreement;

(d) was subsequently lawfully disclosed to the receiving Party by a person other
than the disclosing Party, and who did not directly or indirectly receive such
information from disclosing Party; or

(e) is developed by the receiving Party without use of or reference to any
Confidential Information disclosed by the disclosing Party.

8.2 Permitted Disclosures. Notwithstanding the provisions of Section 8.1 above,
and subject to Section 8.3 below, each Party hereto may use and disclose the
other Party’s Confidential Information to its Affiliates, licensees, contractors
and any other Third Parties to the extent such use and/or disclosure is:
(a) reasonably necessary to perform its obligations hereunder, (b) necessary to
comply with Applicable Laws, including applicable court orders or other legal
process or (c) in the

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 62 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

case of XenoPort, is made in connection with the development, manufacture,
commercialization or other exploitation of Compound or Product in or outside the
Territory. If a Party proposes to make a disclosure of Confidential Information
under clause (b), above, of this Section 8.2, to the extent it may legally do
so, it will give reasonable advance notice to the latter Party of such
disclosure and will use its good faith efforts to secure confidential treatment
of such Confidential Information prior to its disclosure (whether through
protective orders or otherwise). For any other disclosures of the other Party’s
Confidential Information, including to Affiliates, licensees, contractors and
other Third Parties, a Party shall ensure that the recipient thereof is bound by
appropriate confidentiality provisions consistent with the nature of the
information disclosed.

8.3 Confidentiality of Terms. Each Party agrees not to disclose to any Third
Party the terms of this Termination Agreement, without the prior written consent
of the other Party hereto, except each Party may disclose the terms of this
Termination Agreement: (a) to advisors (including financial advisors, attorneys
and accountants), actual or potential acquisition partners or private investors,
potential licensees of XenoPort, and others on a need to know basis, in each
case under appropriate confidentiality provisions consistent with the nature of
the information disclosed; (b) to the extent necessary to comply with Applicable
Laws, including securities laws, regulations or guidances; provided that in the
case of clause (b) the disclosing Party shall promptly notify the other Party
and (other than in the case where such disclosure is necessary, in the
reasonable opinion of the disclosing Party’s legal counsel, to comply with
securities laws, regulations or guidances) allow the other Party a reasonable
opportunity to oppose with the body initiating the process and, to the extent
allowable by Applicable Laws, to seek limitations on the portion of the
Termination Agreement that is required to be disclosed. Notwithstanding the
foregoing, the Parties shall agree upon press releases of each Party to announce
the execution of this Termination Agreement, drafts of which are attached in
Exhibit 8.3; thereafter, each Party may each disclose to Third Parties the
information contained in such press releases without the need for further
approval by the other Party.

ARTICLE IX

INDEMNIFICATION

9.1 Indemnification of GSK. XenoPort shall indemnify and hold harmless each of
GSK, and its Affiliates and the directors, officers and employees of GSK and its
Affiliates and the successors and assigns of any of the foregoing (the “GSK
Indemnitees”), from and against any and all liabilities, damages, penalties,
fines, costs, expenses (including, reasonable attorneys’ fees and other expenses
of litigation) (“Liabilities”) from any claims, actions, suits or proceedings
brought by a Third Party (a “Third Party Claim”) incurred by any GSK Indemnitee,
arising from, or occurring as a result of (a) gross negligence or willful
misconduct in the conduct of the research and development activities conducted
by XenoPort or its Affiliates related to Compound and/or any Product, (b) the
use, marketing, distribution, or sale of any Product by or under authority of
XenoPort, its Affiliates or licensees (other than by or under the authority of
GSK, its Affiliates and sublicensees) inside or outside the Territory, (c) the
manufacture of any Compound or Product by or on behalf of XenoPort, its
Affiliates or licensees (other than by or on behalf of GSK, its Affiliates and
sublicensees); or (d) any material breach of any representations, warranties or
covenants by XenoPort in ARTICLE VII above, except to the extent such Third
Party Claims arise from and are attributable to causes described in clauses
(a)-(d) of Section 9.2 below or result from the negligence or fault of an GSK
Indemnitee.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 63 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.2 Indemnification of XenoPort. GSK shall indemnify and hold harmless each of
XenoPort, its Affiliates and the directors, officers, stockholders and employees
of such entities and the successors and assigns of any of the foregoing (the
“XenoPort Indemnitees”), from and against any and all Liabilities from any Third
Party Claims incurred by any XenoPort Indemnitee, arising from, or occurring as
a result of: (a) the use, marketing, distribution, importation or sale of any
Product by or under authority of GSK (or its Affiliates); (b) the manufacture of
any Compound or Product by or on behalf of GSK (or its Affiliates) for sale by
GSK or its Affiliates prior to the Transition Period End Date, but (to the
extent that Tolled API is supplied by XenoPort to GSK as set forth in
Section 4.2(f)(iv)) excluding any Liabilities arising from the storage,
handling, or alteration of such Tolled API after such Tolled API is transferred
from GSK to XenoPort (or its designee) but before such Tolled API is
subsequently transferred to GSK’s Third Party contractor pursuant to
Section 4.2(h)(ii); (c) gross negligence or willful misconduct in the conduct of
the research and development activities conducted by GSK, or any of its
Affiliates, related to the Compound and/or any Product; and (d) any material
breach of any representations, warranties or covenants by GSK in Article VII
above; except to the extent such Third Party Claims arise from and are
attributable to causes described in clauses (a)-(d) of Section 9.1 above or
result from the gross negligence or fault of a XenoPort Indemnitee.

9.3 Procedure. A Party that intends to claim indemnification under this ARTICLE
IX (the “Indemnitee”) shall promptly notify the other Party (the “Indemnitor”)
in writing of the assertion or the commencement of Third Party Claim and will
provide the Indemnitor such information with respect thereto that the Indemnitor
may reasonably request. The Indemnitor shall be entitled to participate in the
defense of any Third Party Claim and, subject to the limitations set forth in
this Section 9.3, shall be entitled to control and appoint lead counsel for such
defense, in each case at its expense. If the Indemnitor shall assume the control
of the defense of any Third Party Claim in accordance with the provisions of
this Section 9.3, the Indemnitor shall obtain the prior written consent of the
Indemnitee (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim. The failure to deliver written notice to
the Indemnitor within a reasonable time after the commencement of any action
with respect to a Third Party Claim, if prejudicial to its ability to defend
such action, shall relieve such Indemnitor of any liability to the Indemnitee
under this Section 9.3, but the omission to so deliver written notice to the
Indemnitor shall not relieve the Indemnitor of any liability that it may have to
any Indemnitee otherwise than under this Section 9.3. The Indemnitee under this
Section 9.3 shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Third Party
Claim covered by this indemnification.

9.4 Limitation of Liability.

(a) Notwithstanding anything to the contrary contained herein, and except in the
event of fraud or willful misconduct by GSK or its Affiliates, in no event shall
GSK be responsible for any Liabilities from Third Party Claims or any other
losses, expenses, costs, liabilities, damages,

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 64 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

penalties, or fines arising out of or relating to any Transferred GSK Inventory
transferred by (or on behalf of) GSK to XenoPort, however arising, to the extent
that such amounts (in the aggregate) exceed Six Million US Dollars ($6,000,000).

(b) EXCEPT IN THE EVENT OF FRAUD OR WILLFUL MISCONDUCT BY THE APPLICABLE PARTY
OR ANY OF ITS AFFILIATES, IN NO EVENT SHALL EITHER PARTY (OR ANY OF ITS
AFFILIATES) BE LIABLE TO THE OTHER (OR ANY OF ITS AFFILIATES) FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES ARISING OUT OF, OR AS
THE RESULT OF, THIS TERMINATION AGREEMENT OR ANY BREACH OF THIS TERMINATION
AGREEMENT, OR THE EXERCISE BY EITHER PARTY OF RIGHTS CONVEYED HEREUNDER, OR THE
SALE, TRANSFER, DELIVERY, USE, OR LOSS OF USE OF ANY INVENTORY, REGARDLESS OF
WHETHER SUCH CLAIM IS BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
NEGLIGENCE, STRICT LIABILITY, OR ANY LEGAL THEORY, AND REGARDLESS OF ANY NOTICE
OF SUCH DAMAGES.

ARTICLE X

DISPUTE RESOLUTION

10.1 Dispute Resolution. Except as otherwise provided herein, any dispute,
controversy or claim arising under, out of or in connection with this
Termination Agreement, including any subsequent amendments, or the validity,
enforceability, interpretation, performance or breach hereof (and including the
applicability of this Article X to any such dispute, controversy or claim) and
any dispute within the Transition Team (each a “Dispute”), shall first be
presented to the Chief Executive Officer of XenoPort and the Chief Operating
Officer of GSK, or their respective designees, for resolution. Any Party may
give the other Party written notice of any Dispute not resolved in the normal
course of business. If the Chief Executive Officer of XenoPort and the Chief
Executive Officer of GSK, or their respective designees, cannot resolve the
Dispute within [… * …] of the request to do so, either Party may, upon written
notice to the other, then refer such Dispute be resolved by mediation in
accordance with the provisions of Section 10.2 below or final, binding
arbitration in accordance with the provisions of Section 10.3 below. All
negotiations pursuant to this Section 10.1 are confidential and will be treated
as compromise and settlement negotiations for purposes of applicable rules of
evidence.

10.2 Mediation. If the Dispute has not been resolved by negotiation as provided
in Section 10.1 above, the Parties will endeavor to settle the dispute by
mediation conducted by the Judicial Arbitration and Mediation Services, Inc. (or
any successor entity thereto) (“JAMS”) under its procedures regarding mediation
then currently in effect; provided, however that if one Party fails to
participate in the negotiation under Section 10.1 above within a reasonable
period after delivery of the notice of Dispute, the other Party may initiate
mediation prior to the expiration of the initial [… * …] period referenced
above.

10.3 Arbitration. Except as otherwise provided in Section 10.3(c) with respect
to Disputes involving the intellectual property rights of a Party, the Parties
agree that any Dispute arising out of

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 65 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

or relating to this Termination Agreement, including the breach, termination or
validity thereof, which has not been resolved by mediation as provided in
Section 10.2 above within [… * …] after either Party provides notice to JAMS and
the other Party submitting such matter for mediation as contemplated by
Section 10.2 above, will be finally resolved by binding arbitration conducted by
JAMS under its rules of arbitration then in effect (“Rules”), except as modified
herein. If the amount in controversy is [… * …] there shall be [… * …] shall be
agreed upon by the Parties within [… * …] of receipt by respondent of a copy of
the demand for arbitration. If the amount in controversy is [… * …] there shall
be [… * …] of the arbitral tribunal [… * …] If any arbitrator is not appointed
within the time limit provided herein, such arbitrator shall be appointed in
accordance with the Rules, or if the Rules do not provide for such selection, by
the chief executive of JAMS. Notwithstanding the foregoing, if one Party fails
to participate in either the negotiation or mediation as agreed herein, the
other Party can commence arbitration pursuant to this Section 10.3 prior to the
expiration of the time periods set forth therein. The arbitration will be
governed by the Federal Arbitration Act, 9 U.S.C. §§1 et. seq. and judgment upon
the award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof.

(a) The Parties agree that the decision of the arbitrator(s) shall be the
binding remedy between them regarding the Dispute presented to the
arbitrator(s). Any decision of the arbitrator(s) may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the arbitrator(s)
shall not be made public without the joint consent of the Parties and each Party
shall maintain the confidentiality of such proceedings and decision unless each
Party otherwise agrees in writing; provided that either Party may make such
disclosures as are permitted for Confidential Information of the other Party
under Article VIII above.

(b) Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in [… * …] The Parties agree that they shall
share equally the cost of the arbitration filing and hearing fees, the cost of
any independent expert retained by the arbitrator(s), and the cost of the
arbitrator(s) and administrative fees. Each Party shall bear its own costs and
attorneys’ and witnesses’ fees and associated costs and expenses.

(c) Notwithstanding the foregoing provisions of this Section 10.3, either Party
may initiate legal proceedings with respect to any Disputes related to
intellectual property rights of a Party that are not resolved under
Sections 10.1 or 10.2, including any such Disputes regarding the validity or
enforceability of any Patent owned or Controlled by either Party.

(d) Nothing in this Termination Agreement shall limit the right of either Party
to seek to obtain in any court of competent jurisdiction any equitable or
interim relief or provisional remedy, including injunctive relief, that may be
necessary to protect the rights or property of that Party pending resolution of
a Dispute under this Section 10.3. Seeking or obtaining such equitable or
interim relief or provisional remedy in a court shall not be deemed a waiver of
the agreement to arbitrate. For clarity, any such equitable remedies shall be
cumulative and not exclusive and are in addition to any other remedies that
either Party may have under this Termination Agreement or Applicable Laws.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 66 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

10.4 Waiver of Jury Trial. EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.3(C) WITH
RESPECT TO DISPUTES INVOLVING THE INTELLECTUAL PROPERTY RIGHTS OF A PARTY, EACH
PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

ARTICLE XI

GENERAL PROVISIONS

11.1 Governing Law. The validity or interpretation, or the breach or performance
of this Termination Agreement, and any dispute, controversy or claim arising
under, out of or in connection with this Termination Agreement, including any
tort and statutory claims, shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without reference to
conflict of law principles.

11.2 Waiver of Breach. Except as otherwise expressly provided in this
Termination Agreement, any term of this Termination Agreement may be waived only
by a written instrument executed by a duly authorized representative of the
Party waiving compliance. The delay or failure of either Party at any time to
require performance of any provision of this Termination Agreement shall in no
manner affect such Party’s rights at a later time to enforce the same. No waiver
by either Party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term.

11.3 Modification. No amendment or modification of any provision of this
Termination Agreement shall be effective unless in writing signed by a duly
authorized representative of each Party. No provision of this Termination
Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by a duly authorized representative of each
Party.

11.4 Severability. In the event any provision of this Termination Agreement
should be held invalid, illegal or unenforceable in any jurisdiction, the
Parties shall negotiate in good faith a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties and all
other provisions of this Termination Agreement shall remain in full force and
effect in such jurisdiction. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

11.5 Entire Agreement. This Termination Agreement (including the Schedules and
Exhibits attached hereto), together with the SPA, Ancillary Agreements, GSK
Safety Agreement and Supply Agreement (if applicable), constitute the entire
agreement between the Parties relating to its subject matter and supersedes all
prior or contemporaneous agreements, understandings or representations, either
written or oral, including the Original Agreement and the Restated Agreement,
between XenoPort and GSK with respect to such subject matter.

11.6 Notices. Unless otherwise agreed by the Parties or specified in this
Termination Agreement, all communications between the Parties relating to, and
all written documentation to be

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 67 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

prepared and provided under, this Termination Agreement shall be in the English
language. Any notice required or permitted under this Termination Agreement
shall be in writing in the English language: (a) delivered personally; (b) sent
by registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile (receipt verified and a copy
promptly sent by another permissible method of providing notice described in
paragraphs (b), (c) or (d) above), to the following addresses of the Parties or
such other address for a Party as may be specified by like notice:

 

To XenoPort:   To GSK: XenoPort, Inc.   Glaxo Group Limited 3410 Central
Expressway   Glaxo Wellcome House, Berkeley Avenue Santa Clara, CA 95051  
Greenford, Middlesex, UB6 0NN, England Telephone: (408) 616-7200   Telephone:
Facsimile: (408) 616-7211   Facsimile: Attention: Secretary   Attention: Company
Secretary With a copy to:   With a copy to: Wilson, Sonsini, Goodrich & Rosati  
GlaxoSmithKline 650 Page Mill Road   709 Swedeland Road Palo Alto, CA 94304  
P.O. Box 1539 King of Prussia, PA 19406-0939 USA Telephone: (650) 493-9300  
Telephone: Facsimile: (650) 493-6811   Facsimile: Attention: Kenneth A. Clark  
Attention : Senior Vice President, Worldwide Business Development   and  
GlaxoSmithKline   2301 Renaissance Boulevard   Mailcode RN0220  

King of Prussia, PA 19406-2772

Telephone:

  Facsimile:   Attention: Vice President and Associate General Counsel, Business
Development Transactions

Any notice required or permitted to be given concerning this Termination
Agreement shall be effective upon receipt by the Party to whom it is addressed
or within [… * …] of dispatch whichever is earlier.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 68 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

11.7 Assignment. This Termination Agreement shall not be assignable by either
Party to any Affiliate or Third Party hereto without the written consent of the
other Party hereto; except XenoPort may assign this Termination Agreement
without GSK’s consent to an entity that acquires substantially all of the
business or assets of XenoPort to which this Termination Agreement relates,
whether by merger, acquisition or otherwise, provided that the entity to whom
this Termination Agreement is assigned assumes this Termination Agreement in
writing or by operation of law. Subject to the foregoing, this Termination
Agreement shall inure to the benefit of each Party, its successors and permitted
assigns. Any assignment of this Termination Agreement in contravention of this
Section 11.7 shall be null and void.

11.8 Compromise Agreement. This Termination Agreement is a compromise and
settlement of disputed Claims and is not intended to be, nor shall be construed
as, any admission of liability or wrongdoing by any Party. This Termination
Agreement and any performance or conduct under this Termination Agreement shall
not be admissible in any arbitration, lawsuit or other proceeding except as
necessary to enforce the terms and conditions hereof. The Parties agree that
this Termination Agreement fully resolves the Litigation. GSK and XenoPort each
shall be responsible for their respective legal and other fees and expenses
associated with all aspects of the Litigation, and the negotiation of this
Termination Agreement and any other related agreements.

11.9 No Partnership, Joint Venture or Principal-Agent Relationship. Nothing in
this Termination Agreement is intended, or shall be deemed, to establish a joint
venture, partnership or principal-agent relationship between XenoPort and GSK,
except as provided in Section 4.3(b)(i). Neither Party to this Termination
Agreement shall have any express or implied right or authority to assume or
create any obligations on behalf of, or in the name of, the other Party, or to
bind the other Party to any contract, agreement or undertaking with any Third
Party.

11.10 Force Majeure. If the performance of any part of this Termination
Agreement (except for any payment obligation under this Termination Agreement)
by either Party is prevented, restricted, interfered with or delayed by reason
of force majeure (including, fire, flood, embargo, power shortage or failure,
acts of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance or acts of God), the Party so affected shall, upon giving written
notice to the other Party, be excused from such performance to the extent of
such prevention, restriction, interference or delay; provided that the affected
Party shall use its reasonable efforts to avoid or remove such causes of
non-performance and shall continue performance with the utmost dispatch whenever
such causes are removed.

11.11 Interpretation. The captions to the several Articles and Sections of this
Termination Agreement are not a part of this Termination Agreement, but are
included for convenience of reference and shall not affect its meaning or
interpretation. In this Termination Agreement: (a) the word “including” shall be
deemed to be followed by the phrase “without limitation” or like expression;
(b) the singular shall include the plural and vice versa; and (c) masculine,
feminine and neuter pronouns and expressions shall be interchangeable. Each
accounting term used herein that is not specifically defined herein shall have
the meaning given to it under International Generally Accepted Accounting
Principles. All references to a “business day” or “business days” in this
Termination Agreement means any day other than a day which is a Saturday, a
Sunday or any day banks are authorized or required to be closed in the United
States or in the United Kingdom.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 69 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

11.12 Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Remainder of This Page Intentionally Blank. Signature Page Follows.]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date first set forth above.

 

XENOPORT, INC. BY:  

/s/ Ronald Barrett, PhD

Ronald Barrett, PhD Chief Executive Officer

GLAXO GROUP LIMITED BY:  

/s/ Paul Williamson

NAME:   Paul Williamson TITLE:   Authorized Signatory   For and on behalf of  
Edinburgh Pharmaceutical Industries Limited   Corporate Director

[Signature Page for Termination and Transition Agreement]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULES    Schedule 1.26    Compound Schedule 1.41    Excluded GSK Contracts
Schedule 1.42    Excluded GSK Inventory Schedule 1.43    Excluded GSK Know-How
Schedule 1.44    Expired GSK Contracts Schedule 1.47    Financial Information
Schedule 1.69    Inventory (as of Termination Effective Date) Schedule 1.75   
Licensed GSK Know-How Schedule 1.76    Licensed GSK Patents Schedule 1.90   
Ongoing Studies Schedule 1.103    Promotional Sample Inventory (as of the
Transition Period End Date) Schedule 1.120    Specifications Schedule 1.135   
Transferred GSK Contracts Schedule 1.136    Transferred GSK Domain Names
Schedule 1.137    Transferred GSK Inventory (as of the Inventory Transfer Date)
Schedule 1.138    Transferred GSK Know-How Schedule 1.139    Transferred GSK
Patents Schedule 1.140    Transferred GSK Promotional Materials Schedule 1.141
   Transferred GSK Regulatory Filings Schedule 1.142    Transferred GSK
Trademarks Schedule 4.2B    Transferred GSK Know-How (not delivered) Schedule
4.3C    Permitted GSK Publications Schedule 4.5    Key Terms of Supply Agreement
Schedule 4.5B    Minimum Quantities and Forecast Requirements Schedule 5.13   
Equipment EXHIBITS    Exhibit 1.11    Form of Assignment and Assumption
Agreement Exhibit 1.14    Form of Bill of Sale Exhibit 1.38    Form of Domain
Name Assignment Agreement Exhibit 1.94    Form of Patent Assignment Agreement
Exhibit 1.118    Form of Stock Purchase Agreement Exhibit 1.131    Form of
Trademark Assignment Agreement Exhibit 2.4A    California Dismissal Letter
Exhibit 2.4B    Delaware Dismissal Letter Exhibit 3.5E    XenoPort FDA Letter
Exhibit 4.3A    Development Plan

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

Exhibit 4.3B    RLS Horizant Approval Letter Exhibit 4.4    Commercialization
Transition Plan Exhibit 4.6    Manufacturing Technology Transfer Plan Exhibit
4.9    Safety Data Exchange Transfer Plan Exhibit 8.3    Form of Press Releases

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.26

Compound

 

LOGO [g428548ex10_31p74.jpg]

Gabapentin Enacarbil

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.41

Excluded GSK Contracts

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.42

Excluded GSK Inventory

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.43

Excluded GSK Know-How

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.44

Expired GSK Contracts

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.47

Financial Information

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

Attachment 1.47

Schedule Detailing RAR Expense Lines

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.69

Inventory

(as of the Termination Effective Date)

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.76

Licensed GSK Patents

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.90

Ongoing Studies

 

•  

RXP114025: A Randomized, Double-Blind, Placebo-Controlled, Fixed-Dose,
Parallel-Group Study to Compare the Efficacy, Tolerability, and Safety of
3 Doses of Gabapentin Enacarbil (GSK1838262) With Placebo in the Treatment of
Subjects With Moderate-to-Severe Primary Restless Legs Syndrome (RLS)

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.103

Promotional Sample Inventory

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.120

Specifications

Commercial Product: Those product specifications listed in NDA 022399 for drug
substance and for finished product.

Clinical/R&D Product: Those product specifications for material used in clinical
studies listed in IND 71352 and/or IND 68341

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.135

Transferred GSK Contracts

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.136

Transferred GSK Domain Names

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.137

Transferred GSK Inventory

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.138

Transferred GSK Know-How

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.139

Transferred GSK Patents

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.140

Transferred GSK Promotional Materials

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.141

Transferred GSK Regulatory Filings

 

•  

US IND 071352 for the treatment of restless legs syndrome, including electronic
filing and all correspondence and associated logs pertaining to this IND between
GSK and the FDA

 

•  

US NDA 022399 for the treatment of moderate-to-severe primary restless legs
syndrome and for the management of post-herpetic neuralgia, including electronic
filing and all correspondence and associated logs pertaining to this NDA between
GSK and the FDA (e.g., promotional materials filed and correspondence with OPDP
but excluding approval histories for such promotional materials which are
maintained in the PromoNet history archives)

 

•  

US IND 068341 for the treatment of neuropathic pain, including electronic filing
and all correspondence and associated logs pertaining to this IND between GSK
and the FDA

 

•  

US Orphan Drug Application 10-3307 for the management of post-herpetic neuralgia
in adults, including all correspondence

 

•  

US Labeling files for NDA 022399, including label version and approval history

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1.142

Transferred GSK Trademarks

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 4.2B

Transferred GSK Know-How (not delivered)

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 4.3C

Permitted GSK Publications

 

•  

Study XP083/RXP111463 – manuscript submission anticipated Nov 2012; may require
revision based on reviewer comments

 

•  

Study RXP114111 – manuscript submission anticipated Nov 2012; may require
revision based on reviewer comments

 

•  

Study RXP114112 – manuscript submission anticipated Jan 2013; may require
revision based on reviewer comments

 

•  

Study RXP115720 – manuscript submission anticipated Feb 2013; may require
revision based on reviewer comments

 

•  

Study RXP116672 – manuscript submission anticipated Jan 2013; may require
revision based on reviewer comments

 

•  

Study RXP116688 – manuscript submission anticipated Nov 2012; may require
revision based on reviewer comments

 

•  

Study RXP115391 – manuscript submitted 24 Sep 2012; may require revision based
on reviewer comments

 

•  

Study PXN110527 – manuscript submitted 10 Aug 2012; may require revision based
on reviewer comments

 

•  

Study PXN110748 – manuscript submitted 21 Aug 2012; may require revision based
on reviewer comments

 

•  

WEUSKOP4087 (Kaiser CV Study; disease specific, does not involve any mention of
Product)

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 4.5

Key Terms of Supply Agreement

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 4.5B

Minimum Quantities and Forecast Requirements

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 5.13

Equipment

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.11

Form of Assignment and Assumption Agreement

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
made and entered into as of [                 ,] 2012 between XenoPort, Inc., a
Delaware corporation having its principal place of business at 3410 Central
Expressway, Santa Clara, CA 95051 (“Assignee” or “XenoPort”), and [Glaxo Group
Limited, a company existing under the laws of England and Wales, having its
registered office at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, England]1 (“Assignor” or “GSK”).

BACKGROUND

A. Assignor and Assignee are parties to that certain Termination and Transition
Agreement (“Termination Agreement”), dated as of November [    ], 2012
(“Termination Effective Date”), pursuant to which Assignor and Assignee have
agreed to settle the Litigation and terminate the Restated Agreement, as set
forth in, and subject to the terms and conditions of, the Termination Agreement
and the Stock Purchase Agreement between XenoPort and GSK, dated as of the
Termination Effective Date (the “SPA”), to provide for, among other matters, the
reversion to XenoPort of all rights with respect to the Product, and for GSK to
purchase certain shares of Common Stock of XenoPort pursuant to the SPA.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings respectively ascribed to such capitalized terms in the Termination
Agreement; and

B. Pursuant to Sections 3.4(a) and 3.4(b) of the Termination Agreement, Assignor
and Assignee have agreed that Assignor will assign to Assignee, and Assignee
will assume from Assignor, the [Transferred GSK Know-How / Transferred GSK
Regulatory Filings / Transferred GSK Contracts / Transferred GSK Promotional
Materials] set forth on Exhibits [A – D] attached.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Assignment and Assumption of Contracts. In accordance with, and subject to
the terms of, the Termination Agreement, effective as of the [Transition Period
End Date] (the “Contract Assignment and Assumption Effective Date”), Assignor
hereby assigns, transfers and conveys to Assignee, and Assignee hereby accepts,
all of Assignor’s right, title and interest in, to and under the Transferred GSK
Contracts, and Assignee hereby assumes and agrees to perform and discharge

 

1  Note to draft: Appropriate entity to be confirmed.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

when due, all of Assignor’s obligations and liabilities in, to and under the
Transferred GSK Contracts; provided, however, that Assignee shall not assume and
shall not be liable for any obligations or liabilities of any nature whatsoever
of Assignor, whether known or unknown, accrued or not accrued, fixed or
contingent, arising prior to the Contract Assignment and Assumption Effective
Date (“Contract Excluded Liabilities”), and the parties hereto agree that all
such Excluded Liabilities shall remain the sole responsibility of Assignor.

2. Assignment of Other Assets. In accordance with, and subject to the terms of,
the Termination Agreement, effective as of the [Termination Effective Date /
Transition Period End Date / Completion of the Ongoing Studies / end of the
Supply Term] (the “Other Asset Assignment Effective Date”), Assignor hereby
assigns, transfers, and conveys to Assignee, and Assignee hereby accepts, all of
Assignor’s right, title and interest in, to and under [Transferred GSK Know-How
/ Transferred GSK Regulatory Filings / Transferred GSK Promotional Materials],
including all intellectual property rights residing in the foregoing, including
copyrights and trade secrets to the extent available (collectively, the
“Transferred Asset”), for Assignee’s own use and enjoyment, and for the use and
enjoyment of Assignee’s successors, assigns or other legal representatives, as
fully and entirely as the same would have been held and enjoyed by Assignor if
this assignment had not been made, together with all income, royalties or
payments due or payable as of the Other Asset Assignment Effective Date or
thereafter, including, without limitation, all claims for damages by reason of
past, present or future infringement or misappropriation, with the right to sue
for and collect the same for Assignee’s own use and enjoyment and for the use
and enjoyment of its successors, assigns or other legal representatives.

3. Terms of the Termination Agreement. Nothing herein will, or will be deemed
to, modify or otherwise affect any provisions of the Termination Agreement or
affect or modify any of the rights or obligations of the parties under the
Termination Agreement, including, but not limited to, Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the [Transferred GSK Know-How / Transferred GSK Regulatory Filings / Transferred
GSK Contracts / Transferred GSK Promotional Materials]. In the event of any
conflict or inconsistency between the terms of the Termination Agreement and the
terms hereof, the terms of the Termination Agreement shall govern.

4. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption. [The
Parties will cooperate to send applicable notices to the applicable
counterparties to the various Transferred GSK Contracts regarding assignment of
the applicable Transferred GSK Contract hereunder, as required under the terms
of the applicable Transferred GSK Contract (or, if such notice is not required,
as requested by Assignee).] [If consent of the counterparty to a given
Transferred GSK Contract is required for assignment of such Transferred GSK
Contract hereunder, Assignor agrees upon request of Assignee to use commercially
reasonable efforts to obtain such consent.]2

 

2  Note to draft: Bracketed text to be reviewed following identification and
review of Transferred GSK Contracts.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29



--------------------------------------------------------------------------------

EXECUTION COPY

 

5. Miscellaneous. This Assignment and Assumption and all questions regarding its
validity or interpretation, or the breach or performance of this Assignment and
Assumption, shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without reference to conflict of law
principles. No amendment or modification of any provision of this Assignment and
Assumption shall be effective unless in writing signed by a duly authorized
representative of each party hereto. This Assignment and Assumption will bind
and inure to the benefit of Assignor and Assignee and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank; signatures appear on
the following page.]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first set forth above.

 

XENOPORT, INC. BY:  

 

NAME:   Ronald Barrett, PhD TITLE:   Chief Executive Officer [GLAXO GROUP
LIMITED] BY:  

 

NAME:  

 

TITLE:  

 

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

31



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT [A – D]

[Transferred GSK Know-How / Transferred GSK Regulatory Filings / Transferred GSK
Contracts / Transferred GSK Promotional Materials]

[To be completed]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

32



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.14

Form of Bill of Sale

THIS BILL OF SALE (this “Bill of Sale”), is made an entered into as of
[            ] 20     (“Effective Date”) between XenoPort, Inc., a Delaware
corporation having its principal place of business at 3410 Central Expressway,
Santa Clara, CA 95051 (“XenoPort”) and [Glaxo Group Limited, a company existing
under the laws of England and Wales, having it registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, England]3
(“GSK”).

BACKGROUND

A. GSK and XenoPort are parties to that certain Termination and Transition
Agreement (“Termination Agreement”), dated as of November [    ], 2012, pursuant
to which GSK and XenoPort have agreed to settle the Litigation and terminate the
Restated Agreement, as set forth in, and subject to the terms and conditions of,
the Termination Agreement and the Stock Purchase Agreement between XenoPort and
GSK, dated as of the Termination Effective Date (the “SPA”), to provide for,
among other matters, the reversion to XenoPort of all rights with respect to the
Product, and for GSK to purchase certain shares of Common Stock of XenoPort
pursuant to the SPA. Capitalized terms used herein and not otherwise defined
herein shall have the meanings respectively ascribed to such capitalized terms
in the Termination Agreement; and

B. Pursuant to Section [3.4(a)] of the Termination Agreement, GSK and XenoPort
have agreed that GSK will sell, assign, transfer, convey and deliver, and
XenoPort will purchase, accept and acquire from GSK, the Transferred GSK
Inventory set forth on Schedule 1 attached to this Bill of Sale.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Sale of Inventory. In accordance with, and subject to the terms of, the
Termination Agreement, GSK hereby sells, assigns, transfers and conveys and
delivers to XenoPort, and XenoPort hereby purchases, accepts and acquires from
GSK, all of GSK’s right, title and interest in, to and under the Transferred GSK
Inventory.

2. Terms of the Termination Agreement. Nothing herein will, or will be deemed
to, modify or otherwise affect any provisions of the Termination Agreement or
affect or modify any of the rights or obligations of the parties under the
Termination Agreement, including, but not limited to, Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Transferred GSK Inventory. In the event of any conflict or inconsistency
between the terms of the Termination Agreement and the terms hereof, the terms
of the Termination Agreement shall govern.

 

3  Note to draft: Appropriate entity to be confirmed

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

33



--------------------------------------------------------------------------------

EXECUTION COPY

 

3. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to effect the sale of the Transferred
GSK Inventory contemplated by this Bill of Sale.

4. Miscellaneous. This Bill of Sale and all questions regarding its validity or
interpretation, or the breach or performance of this Bill of Sale, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without reference to conflict of law principles. No amendment
or modification of any provision of this Bill of Sale shall be effective unless
in writing signed by a duly authorized representative of each party hereto. This
Bill of Sale will bind and inure to the benefit of GSK and XenoPort and their
respective successors and assigns. This Bill of Sale may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank; signatures appear on
the following page.]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

34



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the date
first set forth above.

 

XENOPORT, INC. BY:  

 

NAME:   Ronald Barrett, PhD TITLE:   Chief Executive Officer [GLAXO GROUP
LIMITED] BY:  

 

NAME:  

 

TITLE:  

 

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1

[Insert list of Transferred GSK Inventory]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

36



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.38

Form of Domain Name Assignment Agreement

THIS DOMAIN ASSIGNMENT AGREEMENT (this “Domain Name Assignment”) is made and
entered into as of [                 ,] 2012 (“Effective Date”) between
XenoPort, Inc., a Delaware corporation having its principal place of business at
3410 Central Expressway, Santa Clara, CA 95051 (“Assignee” or “XenoPort”), and
[Glaxo Group Limited, a company existing under the laws of England and Wales,
having its registered office at Glaxo Wellcome House, Berkeley Avenue,
Greenford, Middlesex, UB6 0NN, England]4 (“Assignor” or “GSK”).

BACKGROUND

A. Assignor and Assignee are parties to that certain Termination and Transition
Agreement (“Termination Agreement”), dated as of November [    ], 2012
(“Termination Effective Date”), pursuant to which Assignor and Assignee have
agreed to settle the Litigation and terminate the Restated Agreement, as set
forth in, and subject to the terms and conditions of, the Termination Agreement
and the Stock Purchase Agreement between XenoPort and GSK, dated as of the
Termination Effective Date (the “SPA”), to provide for, among other matters, the
reversion to XenoPort of all rights with respect to the Product, and for GSK to
purchase certain shares of Common Stock of XenoPort pursuant to the SPA.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings respectively ascribed to such capitalized terms in the Termination
Agreement; and

B. Pursuant to Section [3.4(a)] of the Termination Agreement, Assignor and
Assignee have agreed that Assignor shall assign to Assignee and Assignee shall
acquire all right, title and interest in and to the Transferred GSK Domain
Names, as set forth on Schedule 1 attached hereto, including all lower-level
internet domain names for which such domain name is a root or parent, whether in
the form of an address for use in electronic mail transfer, a Universal Resource
Locator, a file transfer protocol location, or other form suitable for
specifying the location of an electronic data file over a distributed computer
network (collectively, the “Domain Names”).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Assignment. Assignor hereby perpetually, irrevocably and unconditionally
assigns, transfers, conveys and sets over to Assignee and its successors,
assigns and other legal representatives all of Assignor’s rights, titles and
interests in and to the Domain Names and the goodwill associated therewith,
together with any registrations and applications for registration thereof for
such Domain Names, for Assignee’s own use and enjoyment, and for the use and

 

4  Note to draft: Appropriate entity to be confirmed.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

37



--------------------------------------------------------------------------------

EXECUTION COPY

 

enjoyment of Assignee’s successors, assigns or other legal representatives, as
fully and entirely as the same would have been held and enjoyed by Assignor if
this assignment had not been made, together with all income, royalties or
payments due or payable as of the Effective Date or thereafter, including,
without limitation, all claims for damages by reason of past, present or future
infringement of the Domain Names, with the right to sue for and collect the same
for Assignee’s own use and enjoyment and for the use and enjoyment of its
successors, assigns or other legal representatives.

2. Terms of the Termination Agreement. Nothing herein will, or will be deemed
to, modify or otherwise affect any provisions of the Termination Agreement or
affect or modify any of the rights or obligations of the parties under the
Termination Agreement, including, but not limited to, Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Domain Names. In the event of any conflict or inconsistency between the
terms of the Termination Agreement and the terms hereof, the terms of the
Termination Agreement shall govern.

3. Further Actions. Assignor agrees to execute such documents, render such
assistance, and take such other action as Assignee may request, to apply for,
register, perfect, confirm, and protect Assignee’s rights in the Domain Names.
Without limiting the foregoing, within [10] days of the Effective Date, Assignor
shall initiate the process of transferring registration for the Domain Names to
Assignee with the applicable registrar, including filing a Registrant Name
Change Agreement with the applicable registrar as necessary, in accordance with
all registrar policies and requirements for domain transfer to effectuate the
transfer of registration for the Domain Names to Assignee.

4. Miscellaneous. This Domain Name Assignment and all questions regarding its
validity or interpretation, or the breach or performance of this Domain Name
Assignment, shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without reference to conflict of law
principles. No amendment or modification of any provision of this Domain Name
Assignment shall be effective unless in writing signed by a duly authorized
representative of each party hereto. This Domain Name Assignment will bind and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns. This Domain Name Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank; signatures appear on
the following page.]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

38



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Domain Name Assignment as of
the date first set forth above.

 

XENOPORT, INC. BY:  

 

NAME:   Ronald Barrett, PhD TITLE:   Chief Executive Officer [GLAXO GROUP
LIMITED] BY:  

 

NAME:  

 

TITLE:  

 

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

39



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1

[Insert list of Transferred GSK Domain Names]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

40



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.94

Form of Patent Assignment Agreement

THIS PATENT ASSIGNMENT AGREEMENT (this “Patent Assignment”) is made and entered
into as of [                 ,] 2012 (“Effective Date”) between XenoPort, Inc.,
a Delaware corporation having its principal place of business at 3410 Central
Expressway, Santa Clara, CA 95051 (“Assignee” or “XenoPort”), and [Glaxo Group
Limited, a company existing under the laws of England and Wales, having its
registered office at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, England]5 (“Assignor” or “GSK”).

BACKGROUND

A. Assignor and Assignee are parties to that certain Termination and Transition
Agreement (“Termination Agreement”), dated as of November [    ], 2012
(“Termination Effective Date”), pursuant to which Assignor and Assignee have
agreed to settle the Litigation and terminate the Restated Agreement, as set
forth in, and subject to the terms and conditions of, the Termination Agreement
and the Stock Purchase Agreement between XenoPort and GSK, dated as of the
Termination Effective Date (the “SPA”), to provide for, among other matters, the
reversion to XenoPort of all rights with respect to the Product, and for GSK to
purchase certain shares of Common Stock of XenoPort pursuant to the SPA.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings respectively ascribed to such capitalized terms in the Termination
Agreement; and

B. Pursuant to Section [3.4(a)] of the Termination Agreement, Assignor and
Assignee have agreed that Assignor shall assign to Assignee and Assignee shall
acquire all right, title and interest in and to the Transferred GSK Patents set
forth on Schedule 1 attached hereto.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Assignment. Assignor hereby perpetually, irrevocably and unconditionally
assigns, transfers, conveys and sets over to Assignee and its successors,
assigns and other legal representatives all of Assignor’s rights, titles and
interests in and to the Transferred GSK Patents and the inventions disclosed
therein, together with all additions, divisions, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions,
registrations, patent term extensions, supplemental protection certificates,
renewals and foreign counterparts of any of the foregoing (collectively, the
“Transferred Patents”), for Assignee’s own use and enjoyment, and for the use
and enjoyment of Assignee’s successors, assigns or other legal representatives,
as fully and entirely as the same would have been held and enjoyed by Assignor
if this assignment had not been made,

 

5  Note to draft: Appropriate entity to be confirmed.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

41



--------------------------------------------------------------------------------

EXECUTION COPY

 

together with all income, royalties or payments due or payable as of the
Effective Date or thereafter, including, without limitation, all claims for
damages by reason of past, present or future infringement of the Transferred
Patents, with the right to sue for and collect the same for Assignee’s own use
and enjoyment and for the use and enjoyment of its successors, assigns or other
legal representatives.

2. Terms of the Termination Agreement. Nothing herein will, or will be deemed
to, modify or otherwise affect any provisions of the Termination Agreement or
affect or modify any of the rights or obligations of the parties under the
Termination Agreement, including, but not limited to, Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Transferred Patents. In the event of any conflict or inconsistency between
the terms of the Termination Agreement and the terms hereof, the terms of the
Termination Agreement shall govern.

3. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to effect the assignments contemplated
by this Patent Assignment.

4. Authorization. Assignor authorizes and requests the United States
Commissioner of Patents and Trademarks and any other applicable government
authority to record Assignee as the assignee and owner of the Transferred
Patents, and issue any and all registrations or patents thereon to Assignee, as
assignee of the entire right, title and interest in, to and under the same, for
the sole use and enjoyment of Assignee and its successors, assigns or other
legal representatives.

5. Miscellaneous. This Patent Assignment and all questions regarding its
validity or interpretation, or the breach or performance of this Patent
Assignment, shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without reference to conflict of law
principles. No amendment or modification of any provision of this Patent
Assignment shall be effective unless in writing signed by a duly authorized
representative of each party hereto. This Patent Assignment will bind and inure
to the benefit of Assignor and Assignee and their respective successors and
assigns. This Patent Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

42



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Patent Assignment as of the
date first set forth above.

 

XENOPORT, INC. BY:  

 

NAME:   Ronald Barrett, PhD TITLE:   Chief Executive Officer [GLAXO GROUP
LIMITED] BY:  

 

NAME:  

 

TITLE:  

 

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

43



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1

[Insert list of Transferred GSK Patents]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

44



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.118

Form of Stock Purchase Agreement

See attached.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

45



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 1.131

Form of Trademark Assignment Agreement

THIS TRADEMARK ASSIGNMENT AGREEMENT (this “Trademark Assignment”) is made and
entered into as of [                 ,] 2012 (“Effective Date”) between
XenoPort, Inc., a Delaware corporation having its principal place of business at
3410 Central Expressway, Santa Clara, CA 95051 (“Assignee” or “XenoPort”), and
[Glaxo Group Limited, a company existing under the laws of England and Wales,
having its registered office at Glaxo Wellcome House, Berkeley Avenue,
Greenford, Middlesex, UB6 0NN, England]6 (“Assignor” or “GSK”).

BACKGROUND

A. Assignor and Assignee are parties to that certain Termination and Transition
Agreement (“Termination Agreement”), dated as of November [    ], 2012
(“Termination Effective Date”), pursuant to which Assignor and Assignee have
agreed to settle the Litigation and terminate the Restated Agreement, as set
forth in, and subject to the terms and conditions of, the Termination Agreement
and the Stock Purchase Agreement between XenoPort and GSK, dated as of the
Termination Effective Date (the “SPA”), to provide for, among other matters, the
reversion to XenoPort of all rights with respect to the Product, and for GSK to
purchase certain shares of Common Stock of XenoPort pursuant to the SPA.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings respectively ascribed to such capitalized terms in the Termination
Agreement; and

B. Pursuant to Section [3.4(a)] of the Termination Agreement, Assignor and
Assignee have agreed that Assignor shall assign to Assignee and Assignee shall
acquire all right, title and interest in and to the Transferred GSK Trademarks
set forth on Schedule 1 attached hereto.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Assignment. Assignor hereby perpetually, irrevocably and unconditionally
assigns, transfers, conveys and sets over to Assignee and its successors,
assigns and other legal representatives all of Assignor’s rights, titles and
interests in and to the Transferred GSK Trademarks and the goodwill associated
therewith, including the rights to apply for and maintain any applications,
registrations or renewals therefor, together with any registrations and
applications for registration thereof, and intellectual property rights residing
in the foregoing, including copyrights and design rights (collectively, the
“Transferred Trademarks”), for Assignee’s own use and enjoyment, and for the use
and enjoyment of Assignee’s successors, assigns or other legal representatives,
as fully and entirely as the same would have been held and enjoyed by Assignor
if

 

6 

Note to draft: Appropriate entity to be confirmed.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

46



--------------------------------------------------------------------------------

EXECUTION COPY

 

this assignment had not been made, together with all income, royalties or
payments due or payable as of the Effective Date or thereafter, including,
without limitation, all claims for damages by reason of past, present or future
infringement, dilution or other violation of the Transferred Trademarks by third
parties, with the right to sue for and collect the same for Assignee’s own use
and enjoyment and for the use and enjoyment of its successors, assigns or other
legal representatives. Assignor hereby waives and agrees not to enforce any
rights of attribution and integrity and other moral rights Assignor may have in
the Transferred Trademarks.

2. Terms of the Termination Agreement. Nothing herein will, or will be deemed
to, modify or otherwise affect any provisions of the Termination Agreement or
affect or modify any of the rights or obligations of the parties under the
Termination Agreement, including, but not limited to, Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Transferred Trademarks. In the event of any conflict or inconsistency
between the terms of the Termination Agreement and the terms hereof, the terms
of the Termination Agreement shall govern.

3. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to effect the assignments contemplated
by this Trademark Assignment.

4. Authorization. Assignor authorizes and requests the United States
Commissioner of Patents and Trademarks and any other applicable government
authority to record Assignee as the assignee and owner of the Transferred
Trademarks, and issue any and all registrations thereon to Assignee, as assignee
of the entire right, title and interest in, to and under the same, for the sole
use and enjoyment of Assignee and its successors, assigns or other legal
representatives.

5. Miscellaneous. This Trademark Assignment and all questions regarding its
validity or interpretation, or the breach or performance of this Trademark
Assignment, shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without reference to conflict of law
principles. No amendment or modification of any provision of this Trademark
Assignment shall be effective unless in writing signed by a duly authorized
representative of each party hereto. This Trademark Assignment will bind and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns. This Trademark Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank; signatures appear on
the following page.]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

47



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Trademark Assignment as of
the date first set forth above.

 

XENOPORT, INC. BY:  

 

NAME:   Ronald Barrett, PhD TITLE:   Chief Executive Officer [GLAXO GROUP
LIMITED] BY:  

 

NAME:  

 

TITLE:  

 

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

48



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE 1

[Insert list of Transferred GSK Trademarks]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

49



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 2.4A

California Dismissal Letter

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

50



--------------------------------------------------------------------------------

EXECUTION COPY

 

HAROLD J. MCELHINNY (BAR NO. 66781)

HMcElhinny@mofo.com

MARK W. DANIS (BAR NO. 147948)

MDanis@mofo.com

MORRISON & FOERSTER LLP

425 Market Street

San Francisco, California 94105-2482

Telephone: 415.268.7000

Facsimile: 415.268.7522

ERIC C. PAI (BAR NO. 247604)

EPai@mofo.com

MORRISON & FOERSTER LLP

755 Page Mill Road

Palo Alto, California 94304-1018

Telephone: 650.813.5600

Facsimile: 650.494.0792

Attorneys for Plaintiff

XENOPORT, INC.

[Counsel information for Defendants on signature page]

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 

XENOPORT, INC., a Delaware corporation,

 

Plaintiff,

 

v.

 

GLAXO GROUP LIMITED, a U.K. corporation, GLAXOSMITHKLINE LLC, a Delaware limited
liability company, and GLAXOSMITHKLINE HOLDINGS (AMERICAS) INC., a Delaware
corporation,

 

Defendants.

  

Case No. CV 12-01544 EJD

 

JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF ACTION

 

Judge: Hon. Edward J. Davila

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

51



--------------------------------------------------------------------------------

EXECUTION COPY

 

Pursuant to Civil Local Rule 7-12, and Rule 41(a)(1)(A) of the Federal Rules of
Civil Procedure, Plaintiff XenoPort, Inc. and Defendants Glaxo Group Limited,
GlaxoSmithKline LLC, and GlaxoSmithKline Holdings (Americas) Inc., through their
undersigned counsel of record, hereby stipulate to the dismissal with prejudice
of the above-captioned action. All parties shall bear their own costs, expenses
and attorneys’ fees.

Respectfully submitted,

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

52



--------------------------------------------------------------------------------

EXECUTION COPY

 

Dated: November     , 2012     MORRISON & FOERSTER LLP     By:  

/s/ Mark W. Danis

      Mark W. Danis       Attorneys for Plaintiff       XENOPORT, INC. Dated:
November     , 2012     REED SMITH LLP     By:  

/s/ Lorenzo E. Gasparetti

      Lorenzo E. Gasparetti      

Lorenzo E. Gasparetti (SBN 135976)

lgasparetti@reedsmith.com

Michelle Lyu Cheng (SBN 239711)

mcheng@reedsmith.com

Farah Tabibkhoei (SBN 266312)

ftabibkhoei@reedsmith.com

REED SMITH LLP

355 South Grand Avenue, Suite 2900

Los Angeles, CA 90071-1514

Telephone: +1 213 457 8000

Facsimile: +1 213 457 8080

     

Scott D. Baker (SBN 84923)

sbaker@reedsmith.com

Raymond Cardozo (SBN 173263)

rcardozo@reedsmith.com

REED SMITH LLP

101 2nd St. Ste. 1800

San Francisco, CA 94105

Telephone: +1 415 543 8700

Facsimile: +1 415 391 8269

     

Attorneys for Defendants

GLAXO GROUP LIMITED,

GLAXOSMITHKLINE LLC, and

GLAXOSMITHKLINE HOLDINGS

(AMERICAS) INC.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

53



--------------------------------------------------------------------------------

EXECUTION COPY

 

ORDER

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated:

 

Honorable Edward J. Davila United States District Judge Northern District of
California

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

54



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 2.4B

Delaware Dismissal Letter

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

55



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

    :    GLAXO GROUP LIMITED,   :      :    C.A. No. 12-225-GMS

Plaintiff,

  :      :    vs.   :      :    XENOPORT, INC., and DOES 1-10,   :      :   

Defendants.

  :      :        :   

STIPULATION AND ORDER OF VOLUNTARY DISMISSAL OF ACTION BETWEEN

PLAINTIFF GLAXO GROUP LIMITED AND DEFENDANT XENOPORT, INC.

Plaintiff Glaxo Group Limited and Defendant XenoPort, Inc., by their attorneys,
hereby stipulate, subject to approval by the Court, that the above-captioned
action shall be dismissed with prejudice pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs and attorneys’
fees.

Dated: November     , 2012

 

REED SMITH LLP     YOUNG CONAWAY STARGATT & TAYLOR, LLP

 

   

 

Elizabeth S. Fenton (DE #5563)

1201 Market Street, Suite 1500

Wilmington, DE 19801

Telephone: (302) 778-7500

Fax: (302) 778-7575

E-mail: efenton@reedsmith.com

   

Elena C. Norman (No. 4780)

Monté T. Squire (No. 4764)

Rodney Square

1000 North King Street

Wilmington, Delaware 19801

enorman@ycst.com

   

msquire@ycst.com

(302) 571-6600

Attorneys for Plaintiff

Glaxo Group Limited

    Attorneys for Defendant XenoPort, Inc.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

56



--------------------------------------------------------------------------------

EXECUTION COPY

 

IT IS SO ORDERED this     day of             , 2012.

 

 

Chief, United States District Judge

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

57



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 4.3A

Development Plan

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

58



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 4.3B

RLS Horizant Approval Letter

See Attached.

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

59



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 4.4

Commercialization Transition Plan

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

60



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 4.6

Manufacturing Technology Transfer Plan

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

61



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 4.9

Safety Data Exchange Transfer Plan

[… * …]

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

62



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT 8.3

Press Releases

(See attached.)

 

 

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

63